        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 1 of 367




Leo R. Beus (admitted pro hac vice)           Allan Steyer (State Bar No. 100318)
L. Richard Williams (admitted pro hac vice)   Donald Scott Macrae (State Bar No. 104663)
K. Reed Willis (admitted pro hac vice)        Jill K. Cohoe (State Bar No. 296844)
BEUS GILBERT MCGRODER PLLC                    STEYER LOWENTHAL BOODROOKAS
701 North 44th Street                         ALVAREZ & SMITH LLP
Phoenix, Arizona 85008                        235 Pine Street, 15th Floor
Telephone: 480-429-3000                       San Francisco, California 94104
lbeus@beusgilbert.com                         Telephone: 415-421-3400
rwilliams@beusgilbert.com                     asteyer@steyerlaw.com
rwillis@beusgilbert.com                       smacrae@steyerlaw.com
                                              jcohoe@steyerlaw.com

                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA


Nikola Corp.,                                   Case Number: 3:18-CV-07460-JD

                             Plaintiff,         PLAINTIFF NIKOLA CORP.’S
                                                OPENING CLAIM CONSTRUCTION
                vs.                             BRIEF PURSUANT TO LOCAL
                                                PATENT RULE 4.2
Tesla, Inc.,
                                                Hon. James Donato
                             Defendant.
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 2 of 367




                                                TABLE OF CONTENTS

I.     The Asserted Patents. .......................................................................................................... 1

       A.         The ‘084 Patent: Systems, methods, and devices for a vehicle door
                  or window. .............................................................................................................. 1

       B.         Tesla filed an inter partes review petition challenging the ‘084
                  Patent on 24 September 2019. ................................................................................ 3

II.    Claim Construction Framework. ......................................................................................... 4

III.   Proposed Claim Terms and Nikola’s Proposed Constructions. .......................................... 6

                  1.         Claim Term 1: A rearmost portion / A rearmost portion of a
                             front wheel well. ......................................................................................... 6
                  2.         Claim Term 2: A line defining the rearmost portion of the
                             front wheel well. ....................................................................................... 10
                  3.         Claim Term 3: At least a portion of the seat is disposed to be
                             forward of a line defining the rearmost portion of the front
                             wheel well. ................................................................................................ 12
                  4.         Claim Term 4: Adjacent to. ...................................................................... 14
                  5.         Claim Term 5: A frontmost side of the door is adjacent to a
                             rearmost portion of a front wheel well. ..................................................... 15
                  6.         Claim Term 6: The door is located approximately at a
                             midpoint of the body. ................................................................................ 17
                  7.         Claim Term 7: Full-size step..................................................................... 18

IV.    Conclusion. ....................................................................................................................... 20
          Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 3 of 367




         Pursuant to Local Patent Rule 4.5(a), Plaintiff Nikola, Corp. hereby respectfully submits

this Opening Claim Construction Brief in support of Nikola’s proposed constructions for the claim

terms in dispute.

I.       THE ASSERTED PATENTS.

         Defendant’s Tesla Semi infringes four Nikola patents: U.S. Patent Nos. 10,077,084;

D811,944; D811,968; and D816,004 (the “Asserted Patents”). Each of the Asserted Patents relate

to the Nikola One semi-truck. The Asserted patents can be grouped into two categories. First, the

10,077,084 Patent (“the ‘084 Patent) concerns the relative position of a door. Second, the

D811,944, D811,968 and D816,004 patents focus on the ornamental design of a semi-truck. 1 The

only patent at issue for claim construction is the ‘084 Patent. 2

         A.      The ‘084 Patent: Systems, methods, and devices for a vehicle door or
                 window.

         The ‘084 Patent application was filed on December 30, 2016, was issued on September 18,

2018, and claims priority to another application filed on November 21, 2016. The ‘084 Patent

describes a vehicle that includes a vehicle body and a cabin located within the body of the vehicle,

wherein the cabin includes an interior that is configured to accommodate at least one person. The

vehicle includes at least one seat located in the interior of the cabin that is configured for seating

a user. The vehicle also includes at least one door that provides ingress and egress to the interior




1
 The Court has previously held that it would not construe the design patents and does not need to
do so now.
2
    Attached as Exhibit A.


                                                  1
           Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 4 of 367




of the cabin of the vehicle, and the at least one door is located with respect to the body such that

the door opens to provide ingress and egress into the cabin from a backside of the seat. 3

         In addition, the ‘084 Patent describes that the door is located on the body such that a

frontmost side of the door is adjacent to a rearmost portion of a front wheel well, that at least a

portion of the door is positioned behind the seat, and that at least a portion of the seat is disposed

to be forward of a line defining the rearmost portion of the front wheel well. 4 A representation of

the invention can be seen in FIG. 1, reproduced below.




         The vehicle (100) is an electric driven semi-truck (100) having a vehicle body (102), a

plurality of front wheels (142), a plurality of front wheel wells (144), a plurality of rear wheels

(146), a plurality of rear wheel wells (148), and an electric motor and associated gear train at every




3
    The ‘084 Patent (Exhibit A) at Abstract.
4
    Id at Claim 1 and FIG. 1.


                                                  2
           Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 5 of 367




wheel (142). The vehicle (100) includes an aerodynamic door (110) that includes an integrated

door window (114) and a door handle (116). The vehicle body (102) includes an aerodynamic front

windshield (130) and panoramic windows (132) on either side of the front windshield (130). The

vehicle body (102) includes at least one side window (134) on either side of the vehicle body (102),

wherein an operator or passenger of the vehicle may open or close the side window (134). In an

implementation, a side window (134) connects and matches up with an integrated door window

(114) when the door (110) is closed. The vehicle body (102) includes a cabin window (136) located

in a rear portion of the vehicle body (102) with respect to the front windshield (130). The vehicle

body (102) includes a sunroof (138) or moon roof integrated into the roof of the vehicle body

(102). The vehicle body (102) further includes at least one step (140) mounted to the exterior of

the vehicle body (102). The step (140) is located such that a user may ascend or descend the at

least one step (140) when entering or exiting the vehicle through the door (110). 5

          B.      Tesla filed an inter partes review petition challenging the ‘084 Patent on 24
                  September 2019.

          On 24 September 2019, Tesla filed an inter partes review petition to challenge the ‘084

patent, arguing that the all the claims of the ‘084 patent were invalid. 6 To support its petition, Tesla

submitted the Declaration of Brian C. Baker, who it claims is a person of ordinary skill in the art.7

In the declaration, Baker identified the relative positions of each truck component taught in the




5
    Id at 3:44-4:5.
6
    Attached as Exhibit B.
7
    Attached as Exhibit C.


                                                   3
            Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 6 of 367




‘084 patent. For example, Baker identified the portions the front side of the door and the rearmost

portion of the front wheel well. 8




          Ultimately, the Patent Trial and Appeal Board denied institution on 27 March 2020. 9

II.       CLAIM CONSTRUCTION FRAMEWORK.

          Courts construe patent claims as a matter of law. 10 Courts first “look to the intrinsic

evidence of the record, i.e., the patent itself, including the claims, the specification, and if in

evidence, the prosecution history.” 11 Claim construction begins with the words of the claims. 12 In




8
    Id. at 50.
9
    Attached as Exhibit D, Institution Decision, IPR2019-01646 (Paper 7).
10
     Markman v. Westview Instruments, Inc., 517 U.S. 370,372 (1996).
11
     CVI/Beta Ventures, Inc. v. Tura LP, 112 F.3d 1146, 1152 (Fed. Cir. 1997).
12
     Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).


                                                  4
            Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 7 of 367




most cases, the ordinary meaning of the terms should be used to construe the disputed terms. 13

Further, “[o]ther claims of the patent in question, both asserted and unasserted, can also be valuable

sources of enlightenment as to the meaning of a claim term.” 14 Indeed, “because claim terms are

normally used consistently throughout the patent, the usage of a term in one claim can often

illuminate the meaning of the same term in other claims.” 15 The context of a term in the claim as

a whole is critical. 16 The specification is also “highly relevant to the claim construction analysis.

Usually, it is dispositive; it is the single best guide to the meaning of a disputed term.” 17 Though

the specification is helpful when the ordinary meaning is not readily apparent, the claims should

not be confined to those embodiments disclosed in the specification. 18 Further, “an invention is

construed not only in light of the claims, but also with reference to the file wrapper or prosecution

history in the Patent Office.” 19

           Extrinsic evidence including expert or inventor testimony, dictionaries, and technical

treatises should not be relied upon unless the intrinsic evidence alone does not resolve all the

ambiguity in a disputed claim term. 20 Importantly, a “patent claim should be construed to

encompass at least one disclosed embodiment in the written description portion of the patent




13
     Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005).
14
     Id. at 1314.
15
     Id.
16
     Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).
17
     Id.
18
     Philips, 415 F.3d at 1323.
19
     Graham v. John Deere Co., 383 U.S. 1, 33 (1966).
20
     Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1583-84 (Fed. Cir. 1996)


                                                  5
           Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 8 of 367




specification,” and an interpretation that prevents the claim from encompassing at least one

embodiment disclosed in the specification is “rarely, if ever, correct.” 21

III.      PROPOSED CLAIM TERMS AND NIKOLA’S PROPOSED CONSTRUCTIONS.

                 1.     Claim Term 1: A rearmost portion / A rearmost portion of a front
                        wheel well.

          A rearmost portion / A rearmost portion of a front wheel well, means the portion of the

wheel well that is closest to the back of the semi-truck. For example, in claim 1 of the ‘084

Patent, “a frontmost side of the door [of a semi-truck] is adjacent to a rearmost portion of a front

wheel well” and “at least a portion of the seat is disposed to be forward of a line defining the

rearmost portion of the front wheel well.” That is, the claim language makes clear that a rearmost

portion is that portion that is closest to the back of the truck; therefore, the rearmost portion of a

front wheel well is that portion of the wheel well that is closest to the back of the truck. This

construction is consistent with the parties agreed upon construction of “a rearmost side of the

door.” Defendant understands what is meant by “rearmost” in that context, therefore the same

context may be used to construe “a rearmost portion of a front wheel well.” To reemphasize from

above, “because claim terms are normally used consistently throughout the patent, the usage of a

term in one claim can often illuminate the meaning of the same term in other claims.” 22 Therefore,

if the definition of “rearmost” is understood within one context, then it should be just as clearly

understood in another context within the same patent. Nikola’s proposed construction is further




21
     John Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1355 (Fed. Cir. 1998).
22
     Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005).


                                                  6
           Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 9 of 367




supported by the patent specification. In describing one embodiment of the invention, the rearmost

portion is described. Referring to FIG. 7,

                 The vehicle 700 includes a front end of the body 724. The front
                 wheels 742 include a first rear most location 720 that is a first
                 distance D1 from the front end of the body 724. The front wheels
                 742 include a second front most location 722 that is a second
                 distance D2 from the front end of the body 724. 23

          These locations, therefore, correspond to the front and rear portions of the wheel wells, as

shown in the figure below.




Further, one exemplary embodiment of the invention is described in the patent specification, and

further clarifies this idea.

                 [T]he body of the vehicle includes a plurality of front wheel wells
                 that correspond to the plurality of front wheels. The front wheel




23
     The ‘084 Patent at 11:8-13.


                                                   7
          Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 10 of 367




                    wells include a front most portion and a rear most portion with a
                    horizontal distance therebetween. 24

In other words, a rearmost portion, or a rearmost portion of a front wheel well, is the portion of the

front wheel well that is the closest to the rear of the semi-truck, as opposed to a second, frontmost,

portion of the wheel well that is closest to the front of the semi-truck.

          Not only does Nikola’s proposed construction comport with the specification, but it is also

supported by the prosecution and post-grant history of the patent. 25 In its IPR Institution Decision,

the PTAB denied institution of Tesla’s inter partes review petition in part because the prior art

cited did not teach “at least a portion of the seat is disposed to be forward of a line defining the

rearmost portion of the front wheel well” of claim 1. 26

          Defendant’s contention that this claim term is indefinite fails to consider at least the

intrinsic evidence and that Defendant took the exact opposite position in the IPR proceedings –

even submitting an expert declaration that identified the rearmost portion of a front wheel well. 27

          In the IPR proceedings, Defendant explained their understanding of “a rearmost portion of

a front wheel well” by annotating FIG. 1 of the ‘084 Patent and affirmatively stating their

comprehension of the relative locations of the claimed elements as follows:

                    Indeed, the position of the door relative to the front wheel well in
                    Modec is almost identical to the position of those same components
                    in the ‘084 patent… Accordingly, it is irrelevant that Figure 1 of the
                    ‘084 patent depicts the frontmost side of the door located
                    horizontally behind the rearmost portion of the wheel well, while


24
     Id at 13:45-49.
25
     See Exhibit F, Notice of Allowance, at 2.
26
     Ex. D at 17.
27
     Ex. C at 22.


                                                      8
          Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 11 of 367




                 Figure 1 of Modec shows the frontmost side of the door located
                 horizontally in front of the rearmost portion of the wheel well. 28




          To reiterate, Defendant has already explained their understanding of “a rearmost portion

of a front wheel well” on the record, and it is the “blue line extended from rearmost edge [of the

wheel well],” 29 which is how Nikola defines it. Simply put, Defendant should not be permitted to

present their understanding of the claim language as supported by one expert testimony, only to

then present the Court with an entirely different understanding (i.e., indefinite) for the purposes of

this claim construction.

          The claim term should therefore be construed as: the portion of the wheel well that is closest

to the back of the semi-truck.




28
     Ex. B at pgs. 36-37, emphasis added.
29
     Id at pg. 34, emphasis added.


                                                    9
          Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 12 of 367




                 2.      Claim Term 2: A line defining the rearmost portion of the front wheel
                         well.

          Like Claim Term 1, “a line defining the rearmost portion of the front wheel well,” properly

construed, means a vertical line extending from the portion of the front wheel well that is

furthest from the front of the truck. For example, in claim 1 of the ‘084 Patent, “at least a portion

of the seat is disposed to be forward of a line defining the rearmost portion of the front wheel

well.” That is, the claim language makes clear that a line defining the rearmost portion of a wheel

well is a line drawn tangential to the portion of the wheel well that is furthest from the front of the

truck (or closest to the back of the truck). FIG. 5 and FIG. 7 of the ‘084 Patent clearly show the

placement of these lines from different perspectives.

          In FIG. 5, the front wheel well is denoted by element number 544. Further, the line defining

the rearmost portion of the front wheel well is clearly marked in FIG. 5, and described in the

specification in at least the following way:

                 D1 illustrates a distance from a font end of the vehicle body 502 to
                 a rear most location on the front wheels 542. D2 illustrates a distance
                 from a front end of the vehicle body 502 to a front most location on
                 the front wheels 542. The first distance D1 is greater than the second
                 distance D2. D3 illustrates a distance or horizontal distance between
                 a front most portion of the front wheel well 544. In an
                 implementation, the entirety of the at least one seat is located within
                 the horizontal distance D3 of the front wheel wells 544. 30




30
     Ex. A, the ‘084 Patent at 9:1-11.


                                                   10
          Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 13 of 367




          In other words, the rightmost line that D3 points at, to illustrate its distance, denotes the

placement of a line defining the rearmost portion of a front wheel well. Similarly, in FIG. 7, the

front wheels are denoted by element number 742. The specification of the ‘084 Patent states, “[t]he

front wheels 742 include a first rear most location 720 that is a first distance D1 from the front end

of the body 724.” 31 Clearly, the line defining the rearmost portion of a wheel well is the line (720)

drawn at the portion of the wheel well that is furthest from the front of the truck (724).




31
     Id at 11:8-10.


                                                   11
          Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 14 of 367




          More specifically, the line defining the rearmost portion of the front wheel well is a

reference point used to describe the positioning of certain elements of the semi-truck vehicle in

relation to one another. 32

          The claim term should therefore be construed as: a vertical line extending from the portion

of the front wheel well that is furthest from the front of the truck.

                 3.      Claim Term 3: At least a portion of the seat is disposed to be forward
                         of a line defining the rearmost portion of the front wheel well.

          “At least a portion of the seat is disposed to be forward of a line defining the rearmost

portion of the front wheel well” means at least a portion of the driver’s seat in the driver’s cab

is forward of the portion of the wheel well that is closest to the back of the truck. The seat is

positioned relative to a line defining the rearmost portion of the front wheel well. For example, in

claim 1 of the ‘084 Patent, “at least a portion of the seat is disposed to be forward of a line defining

the rearmost portion of the front wheel well.” That is, the claim language makes clear that at least

a portion of the seat is forward of a line defining the rearmost portion of a wheel well, which line

is a line drawn at the portion of the wheel well that is closest to the back of the truck. FIG. 5 and

FIG. 7 clearly show the placement of the seat from different perspectives.

          In FIG. 5, the seat is denoted by element number 510. The front wheel well is denoted by

element number 544. Further, the line defining the rearmost portion of the front wheel well is

clearly marked in FIG. 5, and described in the specification in at least the following way:

                 D1 illustrates a distance from a font end of the vehicle body 502 to
                 a rear most location on the front wheels 542. D2 illustrates a distance
                 from a front end of the vehicle body 502 to a front most location on
                 the front wheels 542. The first distance D1 is greater than the second


32
     Exhibit G, 21 June 2018 Response to Office Action, at 2, 13, 17.


                                                   12
           Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 15 of 367




                  distance D2. D3 illustrates a distance or horizontal distance between
                  a front most portion of the front wheel well 544. In an
                  implementation, the entirety of the at least one seat is located within
                  the horizontal distance D3 of the front wheel wells 544. 33

           In other words, the rightmost line that D3 points at, to illustrate its distance, denotes the

line defining the rearmost portion of a front wheel well. The line defining the rearmost portion of

the front wheel well is a reference point used to describe the positioning of the driver’s seat.




           And as described above, Figure 7 also described the relative position of the seat with

reference to the location, supporting Nikola’s proposed construction. 34

           The claim term should therefore be construed as: at least a portion of the driver’s seat in

the driver’s cab is forward of the portion of the wheel well that is closest to the back of the truck.




33
     Id.
34
     See also, Ex. G at 2, 13, 17.


                                                    13
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 16 of 367




               4.      Claim Term 4: Adjacent to.

       Adjacent, properly construed, means nearby. For example, in claim 1 of the ‘084 Patent,

“the door is located on the body such that a frontmost side of the door is adjacent to a rearmost

portion of a front wheel well.” That is, the claim language makes clear that a frontmost side of the

door is nearby a rearmost portion of a front wheel well. FIG. 1, and related description in the

specification, clearly illustrate and describe the meaning of “adjacent to.”




        In FIG. 1, the door is denoted by element number 110 and the front wheel well is

denoted by element 144. A front most side of the door, or a side of the door closest to the front of

the semi-truck, is therefore shown to be nearby a rearmost portion of the front wheel well, or the

portion of the front wheel well that is closest to the back of the semi-truck.

       The Parties agree that “a frontmost side of the door” is “a side of the door nearest the

front [of the semi-truck],” and that a “wheel well” is “a recess within which a wheel is located.”

And, as has been discussed previously, Defendant surely understands the meaning of “a rearmost




                                                 14
          Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 17 of 367




portion of a front wheel well.” Therefore, as can be seen in at least FIG. 1 above, the relative

positioning of the front side of the door is that it is nearby the rearmost portion of the front wheel

well.

          In Defendant’s IPR Petition, they demonstrated their understanding of the claim term

“adjacent to” by stating, “[t]he correct construction of ‘adjacent to’ under the applicable Phillips

claim construction standard is ‘nearby but not touching’.” 35

          Surely Defendant is not suggesting that the claim term be so narrowed as to provide exact

coordinates for the location of the door in relation to the wheel well. “[B]readth of a claim is not

to be equated with indefiniteness.” 36 The claim term should therefore be construed as: nearby.

                 5.      Claim Term 5: A frontmost side of the door is adjacent to a rearmost
                         portion of a front wheel well.

          “A frontmost side of the door is adjacent to a rearmost portion of a front wheel well” means

the side or portion of the door that is closest to the front of the truck is nearby the portion of

the wheel well that is closest to the back of the truck. For example, in claim 1 of the ‘084 Patent,

“the door is located on the body such that a frontmost side of the door is adjacent to a rearmost

portion of a front wheel well.” That is, the claim language makes clear that a frontmost side of the

door is nearby a rearmost portion of a front wheel well. According to the above agreed upon claim

constructions, a frontmost side of the door is “a side of the door nearest the front [of the semi-




35
     Id at pg. 9. See also Exhibit E, Patent Owner’s Preliminary Response, at 11-13; Ex. G at 17.
36
  In re Miller, 441 F.2d 689, 169 USPQ 597 (CCPA 1971); In re Gardner, 427 F.2d 786, 788,
166 USPQ 138, 140 (CCPA 1970) (“Breadth is not indefiniteness.”).


                                                  15
          Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 18 of 367




truck].” Similar to the above, FIG. 1 and related description in the specification, clearly illustrate

and describe the meaning of this claim term.




          In FIG. 1, the door is denoted by element number 110 and the front wheel well is denoted

by element 144. A front most side of the door, or a side of the door closest to the front of the semi-

truck, is therefore shown to be nearby a rearmost portion of the front wheel well, or the portion of

the front wheel well that is closest to the back of the semi-truck. 37

          The Parties have agreed that “a frontmost side of the door” is “a side of the door nearest

the front [of the semi-truck],” and that a “wheel well” is “a recess within which a wheel is

located.” And, as has been discussed previously, Defendant surely understood the meaning of “a




37
     See also Ex. D at 16, 18, 29; Ex. E at 11-13; Ex. G at 17.


                                                   16
          Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 19 of 367




rearmost portion of a front wheel well.” Thus, the Court should adopt Nikola’s propose

construction.

                  6.      Claim Term 6: The door is located approximately at a midpoint of the
                          body.

          “The door is located approximately at a midpoint of the body,” when properly construed,

means the door allowing access into the driver’s cab is located at an approximate center along

a horizontal length of the truck cab. For example, in claim 14 of the ‘084 Patent, “the door is

located approximately at a midpoint of the body of the semi-truck vehicle to provide ingress and

egress into the cabin.” 38 That is, the claim language makes clear that the door is located at an

approximate center along a horizontal length of the vehicle body. FIG. 4, and related description

in the specification, clearly illustrate and describe the meaning of this claim term.




38
     Ex. A, the ‘084 Patent, cl. 14.


                                                 17
          Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 20 of 367




          In FIG. 4, the door is denoted by element number 410 and the vehicle body is denoted by

element number 402. As is clear from the figure, the semi-trailer (460) is considered a separate

element from the vehicle body (402), though both the semi-trailer and the vehicle body make up

the vehicle (400). As is also clear from the figure, the door (410) is located at an approximate

center along a horizontal length of the vehicle body. 39

          First, the Parties have agreed that “midpoint” is “a point equidistant along a horizontal

length [of the semi-truck body].” Even with this agreed upon construction of “midpoint,” The

word “approximately” therefore defines itself as something less than a precise location, but

within the bounds of the “midpoint” of the semi-truck body. Nikola is not required to give exact

coordinates for the location of the door to define the scope of claim 14. Midpoint is clearly

defined, and indeed has been agreed to, as being a center point along the horizontal length of the

truck body, thereby making it clear that the door is positioned approximately at that point.

Should Defendant’s argument be that exact coordinates are needed to make the claim language

definite, Nikola respectfully reiterates that injecting an exaggerated level of precision into the

claims, and therefore unnecessary limitations, should not be permitted.

          The claim term should therefore be construed as: the door allowing access into the driver’s

cab is located at an approximate center along a horizontal length of the truck cab.

                  7.      Claim Term 7: Full-size step

          “Full-size step,” when properly construed, means a step sufficient to allow a user access

into the driver’s cab. For example, in claim 23 of the ‘084 Patent, “the semi-truck vehicle further




39
     Id. at 8:34-49; Ex. D at 29.


                                                   18
           Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 21 of 367




comprises at least one full-size step and at least one hand hold to provide at least two points of

leverage and for access and entry into the interior of the cabin.” 40 That is, the claim language

makes clear that the full-size step allows safe access into the cabin. FIG. 1, and related description

in the specification, clearly illustrate and describe the meaning of this claim term.




           In FIG. 1, the step is denoted by element number 140. As the patent disclosure states:

                     The vehicle body 102 further includes at least one step 140 mounted
                     to the exterior of the vehicle body 102. The step 140 is located such
                     that a user may ascend or descend the at least one step 140 when
                     entering or exiting the vehicle through the door 110. 41

           Therefore, the step allows access into the cabin, as a step would. The step is located below

the door, which door is located adjacent to the front wheel well and behind the seat. One of the

disclosed motivations behind the claimed invention is to make the operation and usage of the semi-

truck safer. As the door is positioned approximately at a midpoint of the semi-truck body and




40
     Id., cl. 23.
41
     Id. at 4:1-5.


                                                      19
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 22 of 367




behind the seat, in relation to the positioning of other elements, this allows the step directly beneath

the door to be of sufficient size. If safety is to be achieved, one would want a step sufficient to

allow access, or ingress and egress, with little danger of falling. This “point of leverage,” therefore,

is enabled to be full-size, made possible by the positions of the other elements in relation to one

another. While Defendant easily dismisses the innovation of the claimed invention to make their

points, it is clear from the history of the ‘084 Patent, specifically its prosecution and post-grant

history, that the United States Patent and Trademark Office, at various levels, has consistently

recognized the innovation of the claimed elements, of which the step of claim 23 is one.

        The claim term should therefore be construed as: a step sufficient to allow a user access

into the driver’s cab.

IV.     CONCLUSION.

        Nikola’s proposed constructions are supported by the plain reading of the claims, the

specifications, and the file wrapper. As such, the Court should adopt Nikola’s construction.




                                                  20
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 23 of 367




DATED this 18 day of June, 2021.

                                   BEUS GILBERT MCGRODER PLLC



                                   By     /s/
                                          Leo R. Beus
                                          L. Richard Williams
                                          K. Reed Willis

                                   STEYER LOWENTHAL BOODROOKAS
                                   ALVAREZ & SMITH LLP
                                        Allan Steyer
                                        Donald Scott Macrae
                                        Jill K. Cohoe

                                   Attorneys for Plaintiff




                                     21
     Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 24 of 367




  INDEX OF EXHIBITS TO NIKOLA CORP.’S CLAIM CONSTRUCTION BRIEF

Exhibit No.                             Description of Exhibit
    A.                            United States Patent No. 10,077,084
    B.         Tesla, Inc.’s Petition for Inter Partes Review of U.S. Pat. No. 10,077,084,
                                         IPR2019-01646, Paper 1.
    C.               Declaration of Brian Baker, IPR2019-01646, Tesla Ex. 1002
    D.        Decision Denying Institution of Inter Partes Review, IPR2019-01646, Paper
                                                   7.
    E.        Nikola Corp.’s Preliminary Response to Petition for Inter Partes Review of
                         U.S. Pat. No. 10,077,084, IPR2019-01646, Paper 7.
    F.            July 25, 2018 Notice of Allowance of Application No. 15/396,209
    G.                      June 21, 2018 Response to Final Office Action
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 25 of 367




                   Exhibit A
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 26 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 27 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 28 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 29 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 30 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 31 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 32 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 33 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 34 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 35 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 36 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 37 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 38 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 39 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 40 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 41 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 42 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 43 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 44 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 45 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 46 of 367




                   Exhibit B
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 47 of 367
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 48 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

                                     TABLE OF CONTENTS

                                                                                                            Page No.



I.     INTRODUCTION, STATE OF THE PRIOR ART, AND
       SUMMARY OF CHALLENGE TO THE ’084 PATENT ........................... 1

II.    CLAIM CONSTRUCTION .......................................................................... 8

               “adjacent to” (all claims) ..................................................................... 8

               “electric drive train” (all claims) ....................................................... 12

               Reservation of rights ......................................................................... 12

III.   LEVEL OF ORDINARY SKILL IN THE ART ......................................... 13

IV.    EXPLANATION WHY THE CLAIMS ARE
       UNPATENTABLE ...................................................................................... 13

               Background and Prior Art Status of the Asserted
               References ......................................................................................... 14

               1.       The Earliest Effective Filing Date of the ’084
                        Patent ....................................................................................... 14

               2.       Modec...................................................................................... 14

               3.       Messano .................................................................................. 15

               4.       Fleet Transport ........................................................................ 16

               5.       Future Truck Report ................................................................ 18

               6.       Marlowe .................................................................................. 20

               7.       Eltra ......................................................................................... 21

               8.       Racz ......................................................................................... 21

               9.       Kia ........................................................................................... 21

                                                        -i-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 49 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

                                TABLE OF CONTENTS
                                      (cont’d)

                                                                                                     Page No.


            10.    Plummer .................................................................................. 22

            11.    Man Annual Report................................................................. 23

            12.    Freightliner .............................................................................. 25

            Ground 1: Claims 1-5, 15-16, and 25 would have been
            obvious over Modec and Messano .................................................... 27

            1.     Claim 1 .................................................................................... 27

                   a.       “A semi-truck vehicle” ................................................. 27

                   b.       “an electric drive train”................................................. 28

                   c.       “a body” ........................................................................ 29

                   d.       “a cabin located within the body of the semi-
                            truck vehicle, wherein the cabin comprises
                            an interior that is configured to
                            accommodate at least one person” ............................... 30

                   e.       “a seat located in the interior of the cabin
                            that is configured for seating a user” ............................ 32

                   f.       “a door comprising a width extending a
                            horizontal length of the door, wherein the
                            door provides ingress and egress to the
                            interior of the cabin of the semi-truck
                            vehicle” ......................................................................... 33

                   g.       “wherein the door is located on the body
                            such that the frontmost side of the door is
                            adjacent to a rearmost portion of a front
                            wheel well” ................................................................... 34

                                                  -ii-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 50 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

                              TABLE OF CONTENTS
                                    (cont’d)

                                                                                                   Page No.


                  h.       “and the width of the door is disposed
                           between the frontmost side of the door and a
                           rearmost side of the door” ............................................ 38

                  i.       “at least a portion of the door being
                           positioned behind the seat and at least a
                           portion of the seat is disposed to be forward
                           of a line defining the rearmost portion of the
                           front wheel well such that the door opens to
                           provide ingress and egress into the cabin
                           from a backside of the seat” ......................................... 39

                  j.       “wherein the door is the foremost door
                           providing ingress or egress into the interior
                           of the cabin.” ................................................................. 40

                  k.       A POSITA would have found it obvious,
                           and would have been motivated, to use
                           Modec’s relative positioning of the door,
                           seat, and front wheel well with a “semi-truck
                           vehicle.” ........................................................................ 41

            2.    Claim 2: “wherein the semi-truck vehicle is an
                  electric vehicle comprising a battery pack that is
                  coupled to an electric drive train.” .......................................... 44

            3.    Claims 3 and 25: “wherein the semi-truck vehicle
                  comprises a combustion engine configured to
                  generate power by using combustion energy of
                  fuel” and “wherein the semi-truck vehicle is a
                  hybrid vehicle comprising electrical and
                  combustion components.” ....................................................... 46

            4.    Claim 4: “wherein the semitruck vehicle comprises
                  only a single door.” ................................................................. 46
                                        -iii-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 51 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

                                TABLE OF CONTENTS
                                      (cont’d)

                                                                                                    Page No.


            5.     Claim 5: “wherein the single door is located on a
                   left side when the user is seated in the seat of the
                   semi-truck vehicle.” ................................................................ 47

            6.     Claim 15: “wherein the vehicle is an electric
                   driven class 7 semi-truck.” ...................................................... 47

            7.     Claim 16: “wherein the vehicle is an electric
                   driven class 8 semi-truck.” ...................................................... 48

            Ground 2: Claim 6 would have been obvious over
            Modec, Messano, and the Future Truck Report ................................ 48

            Ground 3: Claims 7, 8, 21, and 26 would have been
            obvious over Modec, Messano, and Marlowe .................................. 49

            1.     Claim 7: “wherein the door of the semi-truck
                   vehicle comprises a first door and a second door.” ................ 49

            2.     Claim 8: “wherein the first door is located on a left
                   side when the user is seated in the seat of the semi-
                   truck vehicle and the second door is located on a
                   right side when the user is seated in the seat of the
                   semi-truck vehicle.” ................................................................ 51

            3.     Claim 21 .................................................................................. 52

                   a.       “wherein the cabin comprises a first seat and
                            a second seat, and”........................................................ 52

                   b.       “wherein access to either of the first seat or
                            the second seat is provided between the
                            second seat and the first seat.” ...................................... 53

            4.     Claim 26 .................................................................................. 54

                                                 -iv-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 52 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

                           TABLE OF CONTENTS
                                 (cont’d)

                                                                                               Page No.


                  a.    “A semi-truck vehicle” ................................................. 54

                  b.    “an electric drive train”................................................. 54

                  c.    “a body” ........................................................................ 54

                  d.    “a cabin located within the body of the
                        vehicle, wherein the cabin comprises an
                        interior that is configured to accommodate at
                        least one person” ........................................................... 54

                  e.    “a first seat and a second seat located in the
                        interior of the cabin” ..................................................... 55

                  f.    “a door that provides ingress and egress to
                        the interior of the cabin” ............................................... 55

                  g.    “the door being located on the body such
                        that a frontmost side of the door is adjacent
                        to a rearmost portion of a front wheel well” ................ 56

                  h.    “and at least a portion of the door being
                        positioned behind the first seat, at least a
                        portion of the first seat is disposed to be
                        forward of a line defining the rearmost
                        portion of the front wheel well” ................................... 56

                  i.    an entryway provided between the first seat
                        and the second seat, wherein the entryway
                        comprises a vertical height extending from a
                        floor of the cabin to at least a top of the first
                        seat or the second seat; ................................................. 56

                  j.    “wherein the entryway provides access to
                        either of the first seat or the second seat.” .................... 58

                                             -v-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 53 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

                                TABLE OF CONTENTS
                                      (cont’d)

                                                                                                    Page No.


                    k.      It would have been obvious, and a POSITA
                            would have a motivation, to use Modec’s
                            relative positioning of the door, seat, and
                            front wheel well with a “semi-truck
                            vehicle.” ........................................................................ 59

            Ground 4: Claims 9-11 would have been obvious over
            Modec, Messano, and Eltra ............................................................... 59

            1.      Claim 9: “wherein the door slides on an upper
                    track, a mid-track, and a lower track located
                    externally on the body of the semi-truck vehicle to
                    open and close the door.” ........................................................ 59

            2.      Claim 10: “wherein the door moves outward with
                    respect to the body and backward with respect to
                    the seat as the door is moved to an open position.” ................ 61

            3.      Claim 11: “wherein an activation signal turns on a
                    drive motor to pull the door open and closed.” ...................... 62

            Ground 5: Claim 12 would have been obvious over
            Modec, Messano, and Racz ............................................................... 63

            Ground 6: Claim 13 would have been obvious over
            Modec, Messano, and Kia ................................................................. 64

            Ground 7: Claim 14 would have been obvious over
            Modec, Messano, and Marlowe ........................................................ 66

            Ground 8: Claims 17 and 19 would have been obvious
            over Modec, Messano, and Plummer ................................................ 67

            1.      Claim 17: “wherein the vehicle further comprises a
                    sleeper within the cabin.” ........................................................ 67

                                                 -vi-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 54 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

                                 TABLE OF CONTENTS
                                       (cont’d)

                                                                                                    Page No.


            2.      Claim 19: “wherein the sleeper comprises a bunk
                    bed, a cooling appliance having a volume that is at
                    least 15 cubic feet, and a microwave oven.”........................... 68

            Ground 9: Claims 18 and 20 would have been obvious
            over Modec, Messano, and Marlowe ................................................ 69

            1.      Claim 18: “wherein the door opens into the sleeper
                    of the cabin.” ........................................................................... 69

            2.      Claim 20: “wherein entry into the cabin of the
                    semi-truck vehicle provides full access to the seat
                    and the sleeper simultaneously.” ............................................ 71

            Ground 10: Claim 22 would have been obvious over
            Modec, Messano, and the Man Annual Report ................................. 73

            Ground 11: Claims 23-24 would have been obvious over
            Modec, Messano, and Freightliner .................................................... 76

            1.      Claim 23:“wherein the semi-truck vehicle further
                    comprises at least one full-size step and at least
                    one hand hold to provide at least two points of
                    leverage and for access and entry into the interior
                    of the cabin.” ........................................................................... 76

            2.      Claim 24: “wherein there are two steps and two
                    handholds that provide four points of leverage for
                    entry into the interior of the cabin, such that a user
                    enters into the cabin facing forward.” ..................................... 78

V.    SECONDARY CONSIDERATIONS DO NOT OVERCOME
      THE STRONG EVIDENCE OF OBVIOUSNESS..................................... 80

VI.   MANDATORY NOTICES, FEES, AND STANDING .............................. 81

                                                 -vii-
         Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 55 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

                                      TABLE OF CONTENTS
                                            (cont’d)

                                                                                                       Page No.


                 Real Party-In-Interest (37 C.F.R. §42.8(b)(1)) ................................. 81

                 Related Matters (37 C.F.R. §42.8(b)(2)) ........................................... 81

                 Lead and Backup Counsel (37 C.F.R. §42.8(b)(3)) .......................... 82

                 Service Information (37 C.F.R. §42.8(b)(4)) .................................... 82

                 Payment of Fees ................................................................................ 82

                 Grounds For Standing ....................................................................... 82

VII. CONCLUSION............................................................................................ 83




                                                      -viii-
          Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 56 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

                                       TABLE OF AUTHORITIES

                                                                                                          Page No(s).


Ericsson, Inc. v. Intellectual Ventures I LLC,
   IPR2014-00527, Paper 41 (P.T.A.B. May 18, 2015) ......................................... 17

Leapfrog Enters. Inc. v. Fisher-Price, Inc.,
   485 F.3d 1157 (Fed. Cir. 2007) .......................................................................... 80

Newell Cos., Inc. v. Kenney Mfg. Co.,
  864 F.2d 757 (Fed. Cir. 1988) ............................................................................ 80

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005) (en banc) ........................................................ 8, 9

                                         OTHER AUTHORITIES
35 U.S.C. § 102 .................................................................................................passim

35 U.S.C. § 282 .......................................................................................................... 8

37 C.F.R. §42.8 ..................................................................................................80, 81

37 C.F.R. §42.15 ...................................................................................................... 81

37 C.F.R. § 42.100 ..................................................................................................... 8




                                                           -ix-
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 57 of 367
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 58 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

1015             U.S. Patent Application Publication No. US 2008/0164724 Al to
                 Burnett (“Burnett”).

1016             Adjacent, Merriam-Webster’s Unabridged Dictionary (2019).

1017             Curriculum Vitae of Brian Baker.

1018             Printout of JSTOR webpage referring to Loczi, Josef.
                 “Ergonomics Program at Freightliner.” SAE Transactions, vol.
                 109, 2000, pp. 462–469.

1019             Images accessed from JSTOR webpage of Loczi, Josef.
                 “Ergonomics Program at Freightliner.” SAE Transactions, vol.
                 109, 2000, pp. 462–469.

1020             U.S. Patent Publication No. 2008/0191515 to Hollenbeck
                 (“Hollenbeck”).

1021             U.S. Patent Publication No. 2011/0121606 to Engelbrecht
                 (“Engelbrecht”).




                            Table of Exhibits, Page 2
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 59 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      Tesla, Inc. (“Petitioner”) requests inter partes review of claims 1-26 of U.S.

Patent No. 10,077,084 (Ex. 1001, “the ’084 patent”), purportedly owned by Nikola

Corporation (“Patent Owner”).

 I.    INTRODUCTION, STATE OF THE PRIOR ART, AND SUMMARY
              OF CHALLENGE TO THE ’084 PATENT

      On May 1, 2018, Patent Owner Nikola filed a lawsuit against Petitioner

Tesla, Inc. for infringement of three design patents. On September 26, 2018,

Nikola filed a Second Amended Complaint in that lawsuit and added an allegation

that Tesla, Inc. was also infringing U.S. Patent 10,077,084.       This request to

invalidate the ‘084 patent is responsive to the allegations made by Nikola in that

lawsuit.

      Less than four years ago, the ’084 patent was filed by the Applicants,

claiming they had invented a new “semi-truck door” design “that allows a user to

safely and comfortably enter and exit the vehicle.” Ex. 1001 at 2:21-23. They did

not allege they had invented semi-trucks or semi-trucks with electric drive trains.

All they asserted they had invented was a new door position that allegedly

provided a better way to get in and out of the semi-truck. Indeed, they described

the technical field of the alleged invention as “systems, methods, and devices for

an automobile door or window” and, in particular, “methods, systems, and devices

for a door on a semi-truck vehicle.” Id. at 1:27-30 (emphases added).



                                        -1-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 60 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      Applicants explained that, in the prior art:

      Vehicle doors, and particularly semi-truck doors, often provide
      immediate access to a seat located in the body of the vehicle. The
      doors are often hinged and require a user to enter or exit the vehicle at
      an angle that may be uncomfortable or even dangerous. Semi-truck
      doors and seats are located a significant distance above the ground
      and a user must be cautious to avoid injury when ascending the steps
      to the semi-truck door, opening the hinged semi-truck door, and
      sliding on to the seat while closing the hinged door.

Id. at 1:36-45. Of course, Applicants were not the first to recognize that climbing

through a door directly into a semi-truck seat may be uncomfortable or dangerous.

Indeed, by mentioning these disadvantages of the traditional position of semi-truck

doors in the background section of the ’084 patent, Applicants admitted these

disadvantages were already appreciated in the industry.        As early as 2001, a

trucking industry council of the American Trucking Associations published a

report showing that the traditional position of semi-truck doors is ergonomically

disadvantageous and unsafe, resulting in a relatively high level of driver injuries

caused by slips. Ex. 1007 at 2-4.

      Applicants claimed to have overcome these disadvantages by coming up

with the idea of positioning the door so it allows the driver to enter the cabin from

behind the seat. Ex. 1001 at 2:20-31; Ex. 1003, 55 (claim 1). It is non-sensical to

think Applicants were the first to come up with that idea in late 2015. In fact, the

                                         -2-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 61 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

same 2001 trucking industry report that identified the disadvantages of traditional

semi-truck door positioning also suggested that positioning the door behind the

seat to provide rear entry into the cabin would make entry into the vehicle easier

and increase safety by reducing driver injuries caused by slips. Ex. 1007 at 2-4.

      Further, multiple prior art references show that positioning the door to allow

rear-entry into a truck cabin and to avoid the need to climb directly into the seat

was well known and common years before Applicants’ alleged late-2015

invention. The prior art cited by the Examiner during prosecution of the ’084

patent established that fact. The Examiner cited Hollenbeck, a publication of a

patent application filed in 2005 and published in 2008, which discloses a rear-entry

door (31) in a semi-truck:




Ex. 1003, 135-140; Ex. 1020, Fig. 1. The Examiner also cited Engelbrecht, a

publication of a patent application with a provisional filing date in 2009 and a



                                        -3-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 62 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

publication date in 2011, which discloses a rear-entry door (37) in a recreational

vehicle:




Ex. 1003, 253-261; Ex. 1021, Fig. 3.          Therefore, the fundamental concept

Applicants had claimed as their invention—positioning the door so the driver can

enter the cabin from behind the seat—is indisputably old and unpatentable.

      Applicants did not add any significant innovation to their claims to

overcome the Examiner’s rejection.      Instead, they made the following claim

amendment to recite more precise relative positioning between the door, front

wheel well, and seat (added language underlined; deleted language in

strikethrough):

      wherein the door is located on the body such that a frontmost side of
      the door is adjacent to a rearmost portion of a front wheel well and the
      width of the door is disposed between the frontmost side of the door
      and the rearmost side of the door, at least a portion of the door being

                                        -4-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 63 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      positioned behind the seat and at least a portion of the seat is disposed
      to be forward of a line defining the rearmost portion of the front wheel
      well with respect to the body, such that a majority of the width of the
      door is located at a backside of the seat when the door is in a closed
      position, such that the door opens to provide ingress and egress into
      the cabin from a backside of the seat;

Ex. 1003, 300. The Examiner relied on this amendment as “[t]he primary reason

for the allowance of the claims.” Id., 328.

      While this amendment trivially distinguished the claims from the prior art

known to the Examiner, it was not innovative to position the entry door adjacent to

the front wheel well in late 2015. In fact, the prior art not known to the Examiner

shows that the exact door, front wheel well, and seat alignment configuration

claimed by Applicants was known years before the alleged invention.               That

configuration was included in a proposed “concept truck” at least as early as

October 2010, when the cover of Fleet Transport magazine showed a picture of a

semi-truck with the frontmost side of its frontmost door adjacent to and behind the

rearmost portion of the front wheel well.




                                         -5-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 64 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1006 at 1. The picture does not show the seat because the door is closed and

the windows are darkly tinted. But the customary and obvious placement of a seat

near the front of the windshield would put at least part of the seat in front of the

rearmost portion of the front wheel well and would put at least a portion of the

door behind the seat. Ex. 1002 ¶ 49.




                                        -6-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 65 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      In addition, a PCT application of Modec Limited published on December 31,

2008 expressly discloses the exact door, seat, and wheel well alignment claimed in

the ’084 patent:




Ex. 1004, Fig. 1. Modec discloses use of the disclosed door, seat, and wheel well

alignment with any electric commercial vehicle. Ex. 1004 at 14:30-15:2. While

Modec does not specifically mention a “semi-truck vehicle,” it would have at least

encouraged a person of ordinary skill in the art (“POSITA”)—especially one

concerned with the well-known known comfort and safety problem of requiring the

driver to climb directly into a semi-truck seat—to position the door, seat, and

wheel well of an electric semi-truck in the manner disclosed by Modec. Ex. 1002 ¶

86. Further, U.S. Patent No. 7,338,335 to Messano, which issued in 2008 based on

applications dating back to 2001, expressly teaches that electric drive trains can be

                                         -7-
          Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 66 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

used with semi-trucks and a wide variety of other vehicles. Id. ¶ 87. Accordingly,

the claimed door position recited in the ’084 patent is simply not new or non-

obvious based on what was well known years before the priority date of the ’084

patent.

         The other claim limitations do not add anything beyond well-known and

conventional components of electric semi-truck vehicles. Every electric semi-

truck vehicle has the claimed electric drive train, body, cabin, seat, and door. The

evidence shows beyond dispute that the prior art discloses or makes obvious each

and every one of these claim limitations, in addition to the specific door, seat, and

wheel well alignment that Applicants added to get their claims allowed. Therefore,

the Board should institute trial and hold the claims of the ’084 patent unpatentable.

                         II.    CLAIM CONSTRUCTION

         The claims are to be construed under the Phillips claim construction

standard applicable in a civil action under 35 U.S.C. § 282(b).                    37

C.F.R. § 42.100(b); see Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en

banc).

         “adjacent to” (all claims)

         Every claim includes the following limitation of independent claims 1 and

26: “a frontmost side of the door is adjacent to a rearmost portion of a front wheel

well.” Ex. 1001, claims 1, 26 (emphasis added).


                                         -8-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 67 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      The correct construction of “adjacent to” under the applicable Phillips claim

construction standard is “nearby but not touching.” Ex. 1002 ¶¶ 35-42. This

conclusion is supported by a thorough analysis of the customary and ordinary

meaning of “adjacent to” in the context of the claim language itself, the

specification, and the file history of the ’084 patent. Id. Key portions of that

analysis are summarized below.

      Dictionary definitions show the customary and ordinary meaning of the

common English phrase “adjacent to” is “nearby but not touching.” Id. ¶ 36. The

specification also supports construing “adjacent to” to mean “nearby but not

touching.” The most relevant paragraph explains that the front of the door is

nearby, but not touching, the backside of the front wheel well:

      The front of the vehicle body 102 is denoted by the front windshield
      130 and a front side of the door 110 is located adjacent to a backside
      of the front wheel well 144. Alternatively, a portion of the door 110 is
      located above the front wheel well 144. In an implementation, a front
      side of the door 110 is located at least six inches behind a backside of
      the front wheel well 144. In an implementation, a front side of the
      door 110 is located at least twelve inches behind a backside of the
      front wheel well 144. In an implementation, a front side of the door is
      located at least eighteen inches behind a backside of the front wheel
      well 144.

Ex. 1001 at 5:23-33 (bolded reference numerals in original; other emphasis added).


                                        -9-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 68 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      Figure 1 of the ’084 patent also illustrates that the front (red line) of the door

(yellow) is nearby, but not touching, the back (blue line) of the front wheel well:




Ex. 1001, Fig. 1 (annotations added).

      After the sentence using “adjacent to,” the specification states:

“Alternatively, a portion of the door 110 is located above the front wheel well

144.” In the context of the entire ’084 patent, this sentence does not mean the

“adjacent to” limitation excludes positioning the front of the door above a portion

of the wheel well. The “adjacent to” language also does not require the front of the

door to be horizontally located behind the wheel well. The “adjacent to” language

is satisfied as long as the front of the door is nearby, but not touching, the back of

the front wheel well. Ex. 1002 ¶¶ 37-40.



                                         -10-
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 69 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      The file history of the ’084 patent also supports this construction.

Applicants added the “adjacent to” language to overcome two prior art references,

Hollenbeck and Engelbrecht, that disclose a relatively large gap between the back

of the front wheel well and the front of the door:




Ex. 1020, Fig. 1.




                                        -11-
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 70 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

Ex. 1021, Fig. 3.     The “adjacent to” language overcame these references by

requiring the door to be nearby, but not touching, the wheel well. Ex. 1002 ¶ 41.

      Accordingly, the Board should construe “adjacent to” to mean “nearby but

not touching.”

      “electric drive train” (all claims)

      Every claim includes the following limitation of independent claims 1 and

26: “an electric drive train.” Ex. 1001, claims 1, 26.

      This limitation would be readily understood by a POSITA and does not need

an express construction. However, to avoid any possible confusion, Petitioner

requests that the Board find that the “electric drive train” limitation does not

require a purely electric vehicle that lacks an internal combustion engine. Indeed,

both the claims and the specification show that the claims encompass hybrid

electric vehicles with both “an electric drive train” and a “combustion engine.” Ex.

1001, claims 3 and 25; 13:61-66 (Examples 32 & 33).

      Reservation of rights

      The Board need only construe claim terms as necessary to resolve the

parties’ disputes. Petitioner does not believe that construction of any claim terms

beyond those identified above is necessary to resolve the issues presented in this

Petition or likely to be in dispute in this proceeding. However, should Patent

Owner offer a claim construction for any claim term, Petitioner reserves the right


                                         -12-
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 71 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

to offer a responsive construction with supporting evidence.

        In different proceedings, it may be necessary to construe additional claim

terms in order to resolve the disputes at issue in those proceedings. It may also be

necessary in different proceedings to add clarification to constructions of claim

terms construed in this proceeding in order to resolve different disputed issues. By

way of example and not limitation, a district court may need to construe additional

terms or add clarification to constructions of terms construed in this proceeding in

order to resolve disputed issues related to infringement. Petitioner reserves the

right to present additional claim construction arguments or evidence in other

proceedings.

               III.   LEVEL OF ORDINARY SKILL IN THE ART

        The field of the invention is “automotive design.” Ex. 1002 ¶¶ 14-15. The

POSITA at the time of the patent would have had a Bachelor of Science degree in

an industrial design field and two years of experience in automotive design. Id. ¶

17.

      IV.   EXPLANATION WHY THE CLAIMS ARE UNPATENTABLE

        The grounds of unpatentability set forth herein are fully supported by

thorough expert analysis conducted by Brian C. Baker, an expert with

approximately 40 years of experience in the field of automotive design. Ex. 1002

¶ 1. Mr. Baker conducted his own analysis to arrive at his own opinions and


                                       -13-
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 72 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

conclusions based on his consideration of the ’084 patent, the prior art, and other

materials identified in his declaration. Id. Mr. Baker did not review this Petition

or base his analysis, opinions, and conclusions on the Petition. Id.

      Background and Prior Art Status of the Asserted References

      1.     The Earliest Effective Filing Date of the ’084 Patent

      The ’084 patent is a post-AIA patent with an earliest effective filing date of

December 30, 2015. Ex. 1001 at 2. Petitioner does not concede that the ’084

patent is entitled to its earliest effective filing date.       However, because all

references that Petitioner relies upon in this Petition are prior art to the ’084 patent

even if the patent is entitled to its earliest effective filing date, the Board need not

determine whether the ’084 patent is entitled to its earliest effective filing date.

      2.     Modec

      PCT Application Publication No. WO 2009/001086 A2 to Modec Limited

(“Modec,” Ex. 1004) was published on December 31, 2008. Ex. 1004 at 1. Modec

is prior art to the ’084 patent under at least post-AIA 35 U.S.C. § 102(a)(1).

Because Modec’s publication occurred more than one year before the earliest

effective filing date of the ’084 patent, the exceptions of post-AIA 35 U.S.C. §

102(b)(1) do not apply to Modec. Modec was not cited by the Examiner during

prosecution. Ex. 1001 at 1-2.

      Modec discloses the “electric vehicle 100” illustrated by Modec’s Figure 1,


                                          -14-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 73 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

reproduced below:




Ex. 1004, Fig. 1. Figure 1 graphically discloses the relative positioning of the

door, seat, and front wheel well. While Figure 1 depicts a “specialist delivery

vehicle,” Modec expressly discloses the use of the disclosed door, seat, and wheel

well alignment with any electric commercial vehicle. Id. at 14:30-15:2.

      3.    Messano

      U.S. Patent No. 7,338,335 to Messano (“Messano,” Ex. 1005) issued March

4, 2008. Ex. 1005, cover. Messano is prior art to the ’084 patent under at least

post-AIA 35 U.S.C. § 102(a)(1) and the exceptions of post-AIA 35 U.S.C. §

102(b)(1) do not apply.      Messano was not cited by the Examiner during

prosecution. Ex. 1001 at 1-2.

      Messano discloses a semi-truck with an electric drive train.        Messano

                                       -15-
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 74 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

specifically discloses that “this present invention is for an electric vehicle which

does not have a conventional driveline.” Ex. 1005 at 4:10-11. Messano further

discloses “Road-Wheel Modules provide the motive system for the vehicle and

vehicle trailers. A Road-Wheel Module consists of an electric drive motor.” Id. at

4:26-28. Messano expressly discloses the use of the disclosed electric drive train

with a “semi-truck vehicle,” as depicted by Figure 27 of Messano, reproduced

below:




Id., Fig. 27. In addition, Messano establishes that it was well known to use an

electric drive train with a wide variety of vehicles, including “heavy-duty long-

haul vehicles” and “medium and light duty vehicles (trucks, buses, vans, SUVs,

recreational vehicles, and the like).” Id., Abstract.

      4.     Fleet Transport

      The October 2010 issue of Fleet Transport magazine (“Fleet Transport,” Ex.

1006) was published in October 2010. Ex. 1006 at 1; Ex. 1002 ¶ 48. Fleet

Transport is an authentic copy of portions of the October 2010 issue. Id. Fleet

                                         -16-
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 75 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

Transport is a well-respected magazine within the trucking industry that was at the

relevant time reliably published and made accessible to the relevant public in the

month indicated on the cover.        Id.    The cover of Fleet Transport includes

commercial markings, including the date “Oct 2010,” and International Standard

Serial Number (“ISSN”), and a price that includes a Value Added Tax (“V.A.T.”),

that are reliable indicators that Fleet Transport was published and made accessible

to the relevant public in October 2010.           Ex. 1006 at 1.   Accordingly, the

preponderance of the evidence shows that Fleet Transport is prior art to the ’084

patent under at least post-AIA 35 U.S.C. § 102(a)(1) and the exceptions of post-

AIA 35 U.S.C. § 102(b)(1) do not apply. Ex. 1002 ¶ 48.1 Fleet Transport was not

cited by the Examiner during prosecution. Ex. 1001 at 1-2.

1
    In Ericsson, Inc. v. Intellectual Ventures I LLC, IPR2014-00527, Paper 41 at

10-12 (P.T.A.B. May 18, 2015), the Board held that date indicia and commercial

markings of a reputable journal established public accessibility under the

preponderance-of-the-evidence standard. The evidence of public accessibility of

the printed publication art (including Fleet Transport) presented in this Petition is

at least as strong, and certainly more than sufficient to meet the reasonable-

likelihood-of-prevailing standard for institution, especially given that the Petition

relies solely on combinations of patents and patent publications which are

indisputably prior art for 21 of the 26 challenged claims.


                                           -17-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 76 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      Fleet Transport graphically discloses a semi-truck with the frontmost side of

its frontmost door adjacent to and behind the rearmost portion of the front wheel

well, as shown below:




Ex. 1006 at 1.

      5.    Future Truck Report

      A report entitled “Future Truck Committee Information Report: 2001-2,


                                       -18-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 77 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

Innovation in Future Truck Cab Designs: An Exploration of New Possibilities”

(“Future Truck Report,” Ex. 1007) was published in March 2001 by The

Maintenance Council of the American Trucking Associations. Ex. 1002 ¶ 50.

Significant evidence supports the conclusion that the Future Truck Report was

published and accessible to the relevant public in March 2001. Id. The report is an

authentic and official report of a council of the well-respected American Trucking

Associations that was intended “to provoke discussion and encourage innovation.”

Id. The report includes numerous findings and suggestions about truck design that

would fulfill the organization’s purpose only if the report were published and

accessible to the relevant public. Id. The report includes several indicia that the

report was issued in March 2001, including the marking “Issued: March 2001” and

a 2001 copyright notice, together with commercial markings showing that those

date markings are reliable indicators of when the report was, in fact, issued and

made accessible to the relevant members of the public. Id. Accordingly, the

preponderance of the evidence shows that the Future Truck Report is prior art to

the ’084 patent under at least post-AIA 35 U.S.C. § 102(a)(1) and the exceptions of

post-AIA 35 U.S.C. § 102(b)(1) do not apply. Id. The Future Truck Report was

not cited by the Examiner during prosecution. Ex. 1001 at 1-2.

      The Future Truck Report discloses that the traditional position of semi-truck

doors is ergonomically disadvantageous and unsafe, resulting in a relatively high


                                       -19-
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 78 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

level of driver injuries caused by slips. Ex. 1007 at 2-4. The Future Truck Report

also suggested that positioning the door behind the seat to provide rear entry into

the cabin would make entry into the vehicle easier and increase safety by reducing

driver injuries caused by slips. Id.

      6.     Marlowe

      U.S. Patent No. 4,932,716 to Marlowe (“Marlowe,” Ex. 1008) issued June

12, 1990. Ex. 1008, cover. Marlowe is prior art to the ’084 patent under at least

post-AIA 35 U.S.C. § 102(a)(1) and the exceptions of post-AIA 35 U.S.C. §

102(b)(1) do not apply. Marlowe was submitted in an IDS but not cited by the

Examiner. Ex. 1003 at 126; Ex. 1001 at 1-2.

      Marlowe discloses a semi-truck with two seats, doors located behind the

seats, a sleeper, and an entry path that provides access to both seats from in

between the seats and to the sleeper:




Ex. 1008, Fig. 6 (annotated).


                                        -20-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 79 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      7.    Eltra

      PCT Application Publication No. WO 81/01587 to Eltra Corporation

(“Eltra,” Ex. 1009) was published June 11, 1981. Ex. 1009, cover. Eltra is prior

art to the ’084 patent under at least post-AIA 35 U.S.C. § 102(a)(1) and the

exceptions of post-AIA 35 U.S.C. § 102(b)(1) do not apply. Eltra was not cited by

the Examiner during prosecution. Ex. 1001 at 1-2.

      Eltra discloses a three-track sliding door that includes components for

opening and closing the door automatically upon initiation by an electrical switch.

Ex. 1009 at 1:8-15; 4:12-25.

      8.    Racz

      U.S. Patent Application Publication No. 2003/0006628 A1 to Racz (“Racz,”

Ex. 1010) was published January 9, 2003. Ex. 1010, cover. Racz is prior art to the

’084 patent under at least post-AIA 35 U.S.C. § 102(a)(1) and the exceptions of

post-AIA 35 U.S.C. § 102(b)(1) do not apply. Racz was not cited by the Examiner

during prosecution. Ex. 1001 at 1-2.

      Racz discloses a conventional hinged door on a semi-truck. Ex. 1010 ¶

[0014].

      9.    Kia

      The 2013 Kia Sedona User Manual (Ex. 1011, “Kia”) was published at least

by the end of 2013 because, as is well known, automobile user manuals are


                                       -21-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 80 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

publicly distributed to purchasers of automobiles as soon as the model is sold and

are quickly thereafter available to non-purchasers. Ex. 1002 ¶ 58. In addition, Kia

includes a copyright date of 2011, indicating that the manual may have been

publicly accessible even before the release of the 2013 Kia Sedona (which,

according to standard automobile industry practice, would have occurred in 2012).

Id. Accordingly, a preponderance of the evidence shows that Kia is prior art to the

’084 patent under at least post-AIA 35 U.S.C. § 102(a)(1) and the exceptions of

post-AIA 35 U.S.C. § 102(b)(1) do not apply. Id. Kia was not cited by the

Examiner during prosecution. Ex. 1001 at 1-2.

      Kia discloses an “automatic stop and reversal” feature for a “power sliding

door.” Ex. 1011 at 35. Kia explains that this feature will detect resistance to the

power sliding door and stop or reverse the closing of the door. Id.

      10.    Plummer

      U.S. Patent No. 7,145,788 to Plummer (“Plummer,” Ex. 1012) issued

December 5, 2006. Ex. 1012, cover. Plummer is prior art to the ’084 patent under

at least post-AIA 35 U.S.C. § 102(a)(1) and the exceptions of post-AIA 35 U.S.C.

§ 102(b)(1) do not apply.       Plummer was not cited by the Examiner during

prosecution. Ex. 1001 at 1-2.

      Plummer discloses a conventional sleeper unit 142 in a semi-truck:




                                        -22-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 81 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1012, Fig. 5. Plummer also discloses that long-haul trucks are equipped with

“hotel loads” that include “heating and air conditioning, lighting, and appliances

such as refrigerators, coffee makers and microwave ovens.” Id. at 1:15-22.

      11.    Man Annual Report

      The Man Annual Report (Ex. 1013) is an authentic and official annual report

publicly filed by the Man Group in 2012. Ex. 1002 ¶ 62. The report includes

indicia and commercial markings reliably indicating that the Man Group publicly

filed the report, and, thus, that it was accessible to relevant members of the public,

in 2012. See, e.g., Ex. 1013 at 1 (“2012 Annual Report” marking and Man logo);

Ex. 1002 ¶ 62. The requirement for public companies to file an annual report to

comply with the securities laws also establishes that the report was publicly

accessible in 2012.    Ex. 1002 ¶ 62.      Accordingly, the preponderance of the

evidence shows that the Man Annual Report is prior art to the ’084 patent under at

least post-AIA 35 U.S.C. § 102(a)(1) and the exceptions of post-AIA 35 U.S.C. §

                                        -23-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 82 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

102(b)(1) do not apply.    Id.   The Man Annual Report was not cited by the

Examiner during prosecution. Ex. 1001 at 1-2.

      The Man Annual Report discloses a semi-truck vehicle with a door taller

than two people pictured near the truck:




                                       -24-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 83 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1013 at 8-9.

      12.   Freightliner

      An article entitled “Ergonomics Program at Freightliner” by Josef Loczi

(“Freightliner,” Ex. 1014), was published in SAE Transactions in 2000. Ex. 1002 ¶

64. SAE Transactions is a well-respected journal of the Society of Automotive

Engineers that is reliably published and made accessible to the relevant public near

                                       -25-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 84 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

the time indicated on each issue. Id. Freightliner, which is an authentic copy of

the article, includes reliable indicia that the article was published in 2000 or 2001,

including copyright notices and commercial markings indicating the reliability of

the indicia.    Id.   Accordingly, the preponderance of the evidence shows that

Freightliner is prior art to the ’084 patent under at least post-AIA 35 U.S.C. §

102(a)(1) and the exceptions of post-AIA 35 U.S.C. § 102(b)(1) do not apply. Id.

Freightliner was not cited by the Examiner during prosecution. Ex. 1001 at 1-2.

      Freightliner discloses multiple steps and hand holds for assisting a driver to

enter the cabin of a semi-truck:




Ex. 1014, 14.




                                        -26-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 85 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1019, 5 (JSTOR image of same figure).

      Ground 1: Claims 1-5, 15-16, and 25 would have been obvious over
      Modec and Messano

      Claims 1-5, 15-16, and 25 would have been obvious over Modec and

Messano, as explained below.

      1.    Claim 1

            a.     “A semi-truck vehicle”

      Modec discloses an “electric vehicle 100” that can be a “specialist delivery

vehicle” or “a box van or minibus or any other commercial or domestic use

vehicle.” Ex. 1004 at 14:30-15:2. While Modec does not specifically mention a

“semi-truck vehicle,” it would have been obvious to use Modec’s relative

positioning of the door, seat, and front wheel well with a “semi-truck vehicle,” as

explained below in Section IV(B)(1)(k).

                                       -27-
         Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 86 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      In the same field, Messano discloses an electric vehicle that is a “semi-truck

vehicle.” Ex. 1002 ¶ 68. Figure 27 of Messano, reproduced below, illustrates “a

tractor truck and semi-trailer.” Ex. 1005 at 7:18-19.




              b.    “an electric drive train”

      Modec discloses an “electric vehicle 100,” shown in Figure 1, reproduced

below.




Ex. 1004 at 14:30; Fig. 1. Modec further discloses: “At [the electric vehicle’s]

heart is an electric drive train including an electric motor 200 which is supplied

with power from a battery assembly 210.” Id. at 15:2-4. Modec also discloses that

the invention relates, in particular, “to electric vehicles and to control and security

                                         -28-
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 87 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

systems that may be fitted to such vehicles,” and further explains that “electric

powered vehicles . . . use electrical power sources and electric motors as the heart

of their drive train.” Id. at 1:7-8, 17-18.

       Messano also discloses an electric drive train. Ex. 1002 ¶ 70. Messano

specifically discloses that “this present invention is for an electric vehicle which

does not have a conventional driveline.” Ex. 1005 at 4:10-11. Messano further

discloses “Road-Wheel Modules provide the motive system for the vehicle and

vehicle trailers. A Road-Wheel Module consists of an electric drive motor.” Id. at

4:26-28. The presence of a combustion engine in at least one embodiment of

Messano is irrelevant to the “electric drive train” limitation.       Because that

limitation refers to the drive train only, it does not require the absence of a

combustion engine. In fact, dependent claim 3 of the ’084 patent expressly recites

“wherein the semi-truck vehicle comprises a combustion engine,” thereby

establishing that claim 1 may include a combustion engine in addition to “an

electric drive train.”

              c.     “a body”

       As would be understood by a POSITA, all vehicles have “a body.” Ex. 1002

¶ 71. A POSITA would understand that Figure 1 of Modec, reproduced below,

illustrates “a body.”




                                          -29-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 88 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1004, Fig. 1; Ex. 1002 ¶ 71. Modec’s text also expressly discloses “a body.”

For example, Modec discloses that electrical pins may “be grounded by connecting

them to the body or chassis of the vehicle.” Ex. 1004 at 12:13-14 (emphasis

added). Modec also discloses: “The vehicle in this example is a specialist delivery

vehicle, but through a simple change to the vehicle body it could be . . . .” Id. at

14:30-15:1 (emphasis added).

            d.     “a cabin located within the body of the semi-truck vehicle,
                   wherein the cabin comprises an interior that is configured
                   to accommodate at least one person”

      Modec discloses: “At the front, the chassis carries a cab 260 in which the

driver sits and which is protected by a lockable door. As shown the cab has a

driver and passenger seat (not shown).” Id. at 15:29-31 (emphases added). As

shown by the following blown-up portion, Figure 1 illustrates the cab 260:




                                       -30-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 89 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Id., Fig. 1. Modec further discloses that a cooling system “keeps the cabin at a

comfortable ambient temperature.” Id. at 15:23-24 (emphasis added). A POSITA

would understand that the terms “cab” and “cabin” are used interchangeably in the

art and in Modec’s disclosure. Ex. 1002 ¶ 72.

      Figure 1 and the text of Modec establish that the cab 260 or cabin is “located

within the body.” Further, Figure 1 and Modec’s disclosure that the driver sits in

the cab and that the cab has a driver seat and a passenger seat establish that “the

cabin comprises an interior that is configured to accommodate at least one person.”

Ex. 1002 ¶ 73.




                                       -31-
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 90 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      As explained below in Section IV(B)(1)(k), it would have been obvious to

use Modec’s relative positioning of the door, seat, and front wheel well with a

“semi-truck vehicle.”

             e.     “a seat located in the interior of the cabin that is configured
                    for seating a user”

      Modec discloses: “At the front, the chassis carries a cab 260 in which the

driver sits and which is protected by a lockable door. As shown the cab has a

driver and passenger seat (not shown).” Ex. 1004 at 15:29-31 (emphases added).

Figure 1 shows that the seats are “located in the interior of the cabin.”




Id., Fig. 1; Ex. 1002 ¶ 75. Further, a POSITA would understand that each of the

disclosed driver seat and passenger seat is “configured for seating a user.” Ex.

                                         -32-
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 91 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

1002 at ¶ 75. In fact, Modec’s express disclosure that the “driver sits” establishes

that the driver seat “is configured for seating a user.” Id.

             f.     “a door comprising a width extending a horizontal length of
                    the door, wherein the door provides ingress and egress to
                    the interior of the cabin of the semi-truck vehicle”

      Modec discloses: “At the front, the chassis carries a cab 260 in which the

driver sits and which is protected by a lockable door.” Ex. 1004 at 15:29-31

(emphasis added). The annotated blown-up portion of Figure 1, below, shows the

disclosed door in yellow. Ex. 1002 ¶ 76.




                                         -33-
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 92 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

Id., Fig. 1. The red line on the annotated figure shows that the door comprises “a

width extending a horizontal length of the door.” Ex. 1002 ¶ 76. Modec further

discloses that the door can be unlocked “to allow the driver to access the vehicle

through the door” (id. at 22:18-20), thereby establishing that “the door provides

ingress and egress to the interior of the cabin.” Id.

      As explained below in Section IV(B)(1)(k), it would have been obvious to

use Modec’s relative positioning of the door, seat, and front wheel well with a

“semi-truck vehicle.”

             g.     “wherein the door is located on the body such that the
                    frontmost side of the door is adjacent to a rearmost portion
                    of a front wheel well”

      The following annotated blown-up portion of Figure 1 of Modec shows that

“the door [yellow] is located on the body such that the frontmost side of the door

[red line extended from frontmost edge] is adjacent to a rearmost portion of a front

wheel well [blue line extended from rearmost edge].” Ex. 1002 ¶ 78.




                                         -34-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 93 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




As explained above in Section II(A), “adjacent to” means “nearby but not

touching.” The red and blue lines in the annotated figure above show a very small

gap between the frontmost side of the door and the rearmost portion of the front

wheel well in Modec, and, thus, those components are “nearby but not touching”

or “adjacent to” each other. Id.

      Indeed, the position of the door relative to the front wheel well in Modec is

almost identical to the position of those same components in the ’084 patent, as



                                       -35-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 94 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

shown by the following annotated blown-up portion of Figure 1 of the ’084 patent.

Ex. 1002 ¶ 79




As explained above, the claim term “adjacent to” does not require the frontmost

side of the door to be located horizontally behind the rearmost portion of the wheel

well, or vice-versa. The “adjacent to” limitation is satisfied as long as those two

components are “nearby but not touching,” without regard to whether the

frontmost side of the door or the rearmost portion of the wheel well is in the

forward-most horizontal position. Accordingly, it is irrelevant that Figure 1 of the

’084 patent depicts the frontmost side of the door located horizontally behind the

                                       -36-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 95 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

rearmost portion of the wheel well, while Figure 1 of Modec shows the frontmost

side of the door located horizontally in front of the rearmost portion of the wheel

well. Id.

      Moreover, even if the “adjacent to” limitation required the frontmost side of

the door to be located horizontally behind the rearmost portion of the wheel well,

the relative horizontal positioning of those two components would have been a

matter of obvious design choice. Ex. 1002 ¶ 80. A POSITA would understand

that, as long as a sufficient portion of the door is located behind the wheel well to

enable a person to enter the truck without climbing over the wheel well, there is no

significant functional difference between locating the door entirely behind the

wheel well and locating a small portion of the door slightly in front of the rearmost

portion of the wheel well. Id. Accordingly, a POSITA would be motivated to

locate the door entirely behind the wheel well when an elongated cabin is desired

and to locate a portion of the door in front of the rearmost portion of the wheel well

when a more condensed cabin is desired. Id. Because semi-trucks generally have

relatively elongated cabins, it would have been an obvious design choice to move

Modec’s door back slightly to locate the frontmost side of the door horizontally

behind the rearmost portion of the wheel well. Id.




                                        -37-
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 96 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

             h.     “and the width of the door is disposed between the
                    frontmost side of the door and a rearmost side of the door”

      The annotated blown-up portion of Figure 1, below, shows that “the width

[red] of the door [yellow] is disposed between the frontmost side [green] of the

door and the rearmost side [blue] of the door.”




Id., Fig. 1; Ex. 1002 ¶ 81.




                                        -38-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 97 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

             i.    “at least a portion of the door being positioned behind the
                   seat and at least a portion of the seat is disposed to be
                   forward of a line defining the rearmost portion of the front
                   wheel well such that the door opens to provide ingress and
                   egress into the cabin from a backside of the seat”

      The following annotated Figure 1 of Modec shows that “at least a portion of

the door [yellow]” is “positioned behind the seat [green] and at least a portion of

the seat [green] is disposed to be forward of a line defining the rearmost portion of

the wheel well [blue line extended from rearmost edge].” Ex. 1002 ¶ 82.




                                        -39-
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 98 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      Modec further discloses that the door can be unlocked “to allow the driver to

access the vehicle through the door” (Ex. 1004 at 22:18-20), thereby establishing

that “the door opens to provide ingress and egress into the cabin.” As explained

above, the door is positioned behind the seat. Therefore, ingress and egress into

the cabin, as provided by the door, can only be “from a backside of the seat.” Ex.

1002 ¶ 83.

             j.     “wherein the door is the foremost door providing ingress or
                    egress into the interior of the cabin.”

      The following annotated Figure 1 of Modec shows that “the door [yellow] is

the foremost door.” Modec further discloses that the door can be unlocked “to

allow the driver to access the vehicle through the door” (Ex. 1004 at 22:18-20),

thereby establishing that the door is “providing ingress or egress into the interior of

the cabin.” Ex. 1002 ¶ 84.




                                         -40-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 99 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084



            k.     A POSITA would have found it obvious, and would have
                   been motivated, to use Modec’s relative positioning of the
                   door, seat, and front wheel well with a “semi-truck vehicle.”

      As set forth above, claim 1 of the ’084 patent may differ from Modec

because Modec does not expressly identify its “electric vehicle 100” as a “semi-

truck vehicle.” This is not a patentable distinction, however, because a POSITA at

the time of the alleged invention would have found it obvious to use Modec’s

disclosed positioning of the door, seat, and front wheel well with a “semi-truck

vehicle.” Ex. 1002 ¶ 85.

      It would have been obvious to use Modec with a “semi-truck vehicle” in

view of Modec alone. Figure 1 of Modec depicts “a specialist delivery vehicle.”

Id. at 14:30-31. However, Modec discloses that “through a simple change to the

vehicle body,” the vehicle could be a box van or minibus or any other commercial

or domestic use vehicle.” Id. at 14:30-15:2 (emphases added). A POSITA would

understand that a “semi-truck vehicle” is a “commercial vehicle,” and, thus, that “a

simple change to the vehicle body” would adapt the configuration shown for

Modec for use with a “semi-truck vehicle.” Ex. 1002 ¶ 86. Moreover, even if a

POSITA did not consider a “semi-truck vehicle” to be the type of “commercial

vehicle” contemplated by Modec, the express teaching that a simple change to the

vehicle body would adapt Modec for use with other vehicle types would motivate a


                                       -41-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 100 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

POSITA to consider other vehicle types, even beyond those expressly disclosed,

with which Modec’s relative positioning of the door, seat, and front wheel well

could be used advantageously. Id.

      Further, even if it were not obvious to use Modec’s relative positioning of

the door, seat, and front wheel well with a “semi-truck vehicle” in view of Modec

alone, it would have been obvious to do so in view of Modec in combination with

Messano. Modec expressly discloses that “a simple change to the vehicle body”

would adapt Modec for use with other vehicle types. Within the same field of

electric vehicles, Messano expressly discloses that an electric drive train can be

used with a wide variety of vehicles, including “heavy-duty long-haul vehicles”

and “medium and light duty vehicles (trucks, buses, vans, SUVs, recreational

vehicles, and the like).”   Id., Abstract.    Those disclosures would motivate a

POSITA to consider “semi-truck vehicles” to be among vehicle types with which

Modec’s relative positioning of the door, seat, and front wheel well could be used

advantageously. Ex. 1002 ¶ 87.

      A POSITA would also be motivated by the understanding that Modec’s

relative positioning would be advantageous for a “semi-truck vehicle” because it

would allow a driver to more easily and safely enter and exit the “semi-truck

vehicle.” Ex. 1002 ¶ 88. The POSITA would be well aware of this advantage for

at least three reasons. First, a POSITA would have personal knowledge, based on


                                       -42-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 101 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

experience using or testing the different door, seat, and wheel well positions in the

prior art, that it is easier and requires less dangerous movement to enter the cabin

of a vehicle in which the relative positioning of the door, seat, and front wheel well

allows for entry into the cabin from behind the seat rather than requiring climbing

directly into the seat. Second, a POSITA would be aware of the express teaching

of the 2001 American Trucking Associations report that positioning the door

behind the seat to provide rear entry into the cabin would make entry into the

vehicle easier and increase safety by reducing driver injuries caused by slips. Ex.

1007 at 2-4. Third, a POSITA would be aware of the general knowledge within

the industry, as shown by Applicants’ admission in the background section of the

’084 patent, that climbing directly into a semi-truck seat, as required by the

traditional positioning of the door, seat, and front wheel well, may be

uncomfortable and dangerous. Ex. 1002 ¶ 88.

      A POSITA would be even more motivated to use the relative positioning of

the door, seat, and front wheel well disclosed by Modec for a “semi-truck vehicle”

than for smaller vehicles like delivery trucks or vans. The reason for this enhanced

motivation is that the advantages of increased comfort and safety are even more

significant for larger vehicles such as “semi-trucks” because the need to climb

directly up into the seat is more of an inconvenience and danger for a larger vehicle

than for a smaller vehicle. Ex. 1002 ¶ 89.


                                        -43-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 102 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      Finally, a POSITA would have an expectation of success in modifying

Modec for use with a “semi-truck vehicle.” Ex. 1002 ¶ 90. A POSITA would

understand that Modec’s relative positioning of the door, seat, and front wheel well

is a simple layout choice that could easily be implemented for any type of vehicle

regardless of size or other physical differences. Id. A POSITA would further

understand that nothing beyond mere resizing of the various cabin components

would be necessary to modify Modec for use with “a semi-truck vehicle” and that

there would be no technical or other obstacles to making that modification. Id.

      In summary, modifying Modec to use its disclosed relative positioning of the

door, seat, and front wheel well with a “semi-truck vehicle” would meet every

claim limitation, a POSITA would have had a motivation or reason to make the

modification, and a POSITA would have expected success and not encountered

any technical or other obstacle to making the combination. Therefore, it would

have been obvious to modify Modec for use with a “semi-truck vehicle.” Because

such modification would include every claim limitation, claim 1 would have been

obvious. Ex. 1002 ¶ 91.

      2.    Claim 2: “wherein the semi-truck vehicle is an electric vehicle
            comprising a battery pack that is coupled to an electric drive
            train.”

      Modec discloses: “At [the electric vehicle’s] heart is an electric drive train

including an electric motor 200 which is supplied with power from a battery


                                       -44-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 103 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

assembly 210.” Ex. 1004 at 15:2-4. Modec also discloses that: “The battery

assembly 210 comprises a self contained unit that comprises 10 battery cells,

battery control circuitry for regulating the battery charge and voltage, and a set of

contactors which selectively connect the batteries to the units output terminals or

isolate them.” A POSITA would understand that a “battery assembly” is a “battery

pack,” and, thus, Modec discloses “an electric vehicle comprising a battery pack

that is coupled to an electric drive train.” Ex. 1002 ¶ 92.

      Further, it would have been obvious to a POSITA to couple the electric drive

train of Claim 1 to a battery pack in view of Modec in combination with Messano.

Messano discloses a “Battery Module” which “may consist of batteries, capacitors,

or any combination thereof where electrical energy is stored.” Ex. 1005 at 4:16-

19. Messano discloses that the truck’s “electric motors receive power from the

Battery Modules and optionally from the GenSets.” Id. at 4:33-35. A POSITA

would understand that the “Battery Modules” disclosed by Messano are “a battery

pack that is coupled to an electric drive train.” Ex. 1002 ¶ 93.

      Moreover, it would have been obvious to a POSITA to couple the electric

drive train of Claim 1 to a battery pack in order to provide power to the electric

drive train. Ex. 1002 ¶ 94.




                                         -45-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 104 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      3.     Claims 3 and 25: “wherein the semi-truck vehicle comprises a
             combustion engine configured to generate power by using
             combustion energy of fuel” and “wherein the semi-truck vehicle is
             a hybrid vehicle comprising electrical and combustion
             components.”

      As explained above, claim 1 would have been obvious over Modec and

Messano. In addition, Messano specifically claims “A hybrid semi-trailer truck

system comprising: an electric drive road tractor that incorporates: a multiplicity of

constant-speed internal combustion engines maximized for fuel efficiency.” Ex.

1005 at 19:28-31. Thus, Messano discloses both “a combustion engine configured

to generate power by using combustion energy of fuel” (claim 3) and “a hybrid

vehicle comprising electrical and combustion components” (claim 25). Therefore,

claims 3 and 25 would have been obvious over Modec and Messano. Ex. 1002 ¶

95.

      4.     Claim 4: “wherein the semitruck vehicle comprises only a single
             door.”

      The following annotated Figure 1 of Modec shows only a single door

(yellow). Ex. 1002 ¶ 96.




                                        -46-
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 105 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Modec does not disclose the presence of additional doors. Thus, Modec discloses

“only a single door.” Ex. 1002 ¶ 97.

        5.    Claim 5: “wherein the single door is located on a left side when
              the user is seated in the seat of the semi-truck vehicle.”

        As shown in the previous figure, Modec shows “a single door” (yellow) that

is located on the left side of the truck when the user is seated in the seat. Ex. 1002

¶ 98.

        6.    Claim 15: “wherein the vehicle is an electric driven class 7 semi-
              truck.”

        As explained above, Messano discloses a “semi-truck vehicle” with an

electric drive train. Messano further discloses that “[t]he drive system equally

applies to light & medium duty Class 2 to 7 vehicles, motorhomes, amphibians,

and automobiles.” Ex. 1005 at 1:41-43. Thus, Messano discloses a semi-truck


                                        -47-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 106 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

vehicle “wherein the vehicle is an electric driven class 7 semi-truck.” Ex. 1002 ¶

99.

      7.     Claim 16: “wherein the vehicle is an electric driven class 8 semi-
             truck.”

      As explained above, Messano discloses a “semi-truck vehicle” with an

electric drive train. Messano further discloses that “[t]he present invention relates

[…] more particularly, to a fuel efficient heavy-duty Class 8 long-haul vehicle.”

Ex. 1005 at 1:33-36. Thus, Messano discloses a semi-truck vehicle “wherein the

vehicle is an electric driven class 8 semi-truck.” Ex. 1002 ¶ 100.

      Ground 2: Claim 6 would have been obvious over Modec, Messano, and
      the Future Truck Report

      Claim 6, which depends from claim 4 and recites the additional limitation

“wherein the single door is located on the right side when the user is seated in the

seat of the semi-truck vehicle,” would have been obvious over Modec, Messano,

and the Future Truck Report. While Modec illustrates “a single door” (yellow in

annotated Figure 1, shown previously) “located on the left side of the truck,” it

would have been obvious to a POSITA to instead locate the door on the right side.

The Future Truck Report discloses a “single door located on the right side when

the user is seated in the seat of the semi-truck vehicle,” and it would have been

obvious to combine Modec and Messano with the Future Truck Report. The

Future Truck Report discloses that, “[e]ntry could be by a door at the right rear of


                                        -48-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 107 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

the passenger side, eliminating the door on the driver’s side” and explains that this

position “would eliminate the need for retractable steps/stairs and for doors

opening into traffic. For on-highway use there is little need for a driver to have

ready entry and exit provided by a door on his immediate left.” Ex. 1007 at 3. The

Future Truck Report also explains that a door weakens the cab structure and

restricts the cab window size. Id. A POSITA would know to combine Modec and

Messano with the Future Truck Report because the Future Truck Report explicitly

suggests designers consider making the disclosed changes to conventional truck

designs. Ex. 1002 ¶ 101-102. For example, the Future Truck Report states that,

“[t]he authors … advocate spirited debate and serious consideration of the value of

these changes to cab design.” Ex. 1007 at 1.

      Ground 3: Claims 7, 8, 21, and 26 would have been obvious over Modec,
      Messano, and Marlowe

      1.     Claim 7: “wherein the door of the semi-truck vehicle comprises a
             first door and a second door.”

      It would have been obvious to a POSITA to modify the cabin of Modec to

have a first door and a second door. In fact, it is customary for semi-truck vehicles

and other trucks to have at least two doors, a driver-side door and a passenger-side

door. A POSITA would recognize that it is advantageous to have at least two

doors for convenience, to provide separate entryways for the driver and the




                                        -49-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 108 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

passenger, and for safety, to provide multiple points of ingress and egress in case

of an emergency. Ex. 1002 ¶ 103.

       Even if this limitation were not obvious in view of Modec and Messano

alone, it would have been obvious in view of Modec, Messano, and Marlowe.

Marlowe discloses a “class 7 or 8 truck,” that includes a cab having driver and

passenger doors.” Ex. 1008 at 1:6-10. A POSITA would understand that a class 8

truck is “a semi-truck vehicle.” Marlowe thus expressly discloses a “semi-truck

vehicle [comprising] a first door and a second door,” as shown by Figure 6 from

Marlowe, reproduced below, which shows “opposite driver and passenger doors 24

and 26, respectively.” Ex. 1008 at 3:1-2; Figure 6; Ex. 1002 ¶ 104.




                                       -50-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 109 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      2.     Claim 8: “wherein the first door is located on a left side when the
             user is seated in the seat of the semi-truck vehicle and the second
             door is located on a right side when the user is seated in the seat of
             the semi-truck vehicle.”

      It would have been obvious to a POSITA to modify the cabin of Modec to

have a first door on the left side and a second door on the right side. Indeed, a

POSITA would recognize that as the customary cabin design for a semi-truck

vehicle or other truck. A POSITA would further recognize that it is advantageous

to provide separate entryways for the driver and the passenger and to provide

multiple points of ingress and egress. Ex. 1002 ¶ 105.

      Even if this limitation were not obvious in view of Modec and Messano

alone, it would have been obvious in view of Modec, Messano, and Marlowe.

Marlowe discloses a “class 7 or 8 truck,” that includes a cab having driver and

passenger doors.” Ex. 1008 at 1:6-10. A POSITA would understand that a class 8

truck is “a semi-truck vehicle.” Figure 6 from Marlowe, reproduced below, shows

“opposite driver and passenger doors 24 and 26 [in yellow], respectively.” Ex.

1008 at 3:1-2; Figure 6. Figure 6 also shows “driver and passenger seats 28

[passenger seat outlined in blue] and 30, respectively.” Id. at 3:2-3.




                                        -51-
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 110 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




A POSITA would understand that the driver seat is where “the user is seated in the

seat of the semi-truck vehicle.” As shown in Figure 6, the doors are to the left and

right of the driver seat. Thus, Marlowe explicitly discloses the limitation of claim

8. Ex. 1002 ¶ 106.

       3.    Claim 21

             a.      “wherein the cabin comprises a first seat and a second seat,
                     and”

       This limitation is identical in scope or nominally broader than the limitation

of claim 1 discussed above in Section IV(D)(4)(e). Modec discloses this limitation

for the same reasons set forth in Section IV(D)(4)(e), below. Ex. 1002 ¶¶ 107,

114.




                                        -52-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 111 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

             b.    “wherein access to either of the first seat or the second seat
                   is provided between the second seat and the first seat.”

      It would have been obvious to a POSITA to modify the cabin of Modec and

Messano to comprise a first seat and a second seat, wherein access to either of the

first seat or the second seat is provided between the second seat and the first seat,

as disclosed in Marlowe. Figure 6 of Marlowe, reproduced below, shows “driver

and passenger seats 28 and 30 [green], respectively.” Ex. 1008 at 3:2-3.




Ex. 1008, Fig. 6. Figure 6 shows “driver and passenger doors 24 [yellow] and 26

are located rearwardly of driver and passenger seats 28 and 30 [green] so as not to

obstruct access into and out of the cab, as depicted by arrow 62 [red].” Id. at 5:35-

40.   Arrow 62 clearly shows that entry into the cabin through the door (24)

provides access to the seats from between the seats. Id., Fig. 6. Thus, Marlowe

explicitly discloses this claim limitation.    A POSITA would be motivated to

incorporate Marlowe’s design into Modec because providing a single, central aisle




                                        -53-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 112 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

for accessing both seats is more space efficient than providing two separate

pathways. Ex. 1002 ¶ 108-109.

      4.    Claim 26

            a.     “A semi-truck vehicle”

      This limitation is identical to the limitation of claim 1 discussed above in

Sections IV(B)(1)(a) and IV(B)(1)(k). This limitation would have been obvious

for the same reasons set forth above. Ex. 1002 ¶ 110.

            b.     “an electric drive train”

      This limitation is identical to the limitation of claim 1 discussed above in

Section IV(B)(1)(b). Modec and Messano each disclose this limitation for the

same reasons set forth above. Ex. 1002 ¶ 111.

            c.     “a body”

      This limitation is identical to the limitation of claim 1 discussed above in

Section IV(B)(1)(c). Modec discloses this limitation for the same reasons set forth

above. Ex. 1002 ¶ 112.

            d.     “a cabin located within the body of the vehicle, wherein the
                   cabin comprises an interior that is configured to
                   accommodate at least one person”

      This limitation is identical to the limitation of claim 1 discussed above in

Section IV(B)(1)(d). Modec discloses this limitation for the same reasons set forth

above. Ex. 1002 ¶ 113.


                                       -54-
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 113 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

              e.    “a first seat and a second seat located in the interior of the
                    cabin”

        For the reasons set forth above in Section IV(B)(1)(e), Modec discloses the

following limitation of claim 1: “a seat located in the interior of the cabin that is

configured for seating a user.” Accordingly, Modec discloses the “first seat” of the

comparable limitation of claim 26. The comparable limitation of claim 26 also

requires “a second seat” in addition to the “first seat.” Modec discloses both “a

driver and a passenger seat (not shown).” Ex. 1004 at 15:30-31. The “passenger

seat” of Modec is the “second seat” required by claim 26. Ex. 1002 ¶ 114.

              f.    “a door that provides ingress and egress to the interior of
                    the cabin”

        This limitation is identical in scope or nominally broader than the limitation

of claim 1 discussed above in Section IV(B)(1)(f).2 Modec discloses this limitation

for the same reasons set forth above. Ex. 1002 ¶ 115.




2
    The limitation of claim 1 recites that the door comprises “a width extending a

horizontal length of the door” and that the cabin is “of the semi-truck vehicle.”

Petitioner does not believe the claim 1 limitation differs substantively in scope.


                                         -55-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 114 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

              g.   “the door being located on the body such that a frontmost
                   side of the door is adjacent to a rearmost portion of a front
                   wheel well”

      This limitation is identical to the limitation of claim 1 discussed above in

Section IV(B)(1)(g). Modec discloses or renders obvious this limitation for the

same reasons set forth above. Ex. 1002 ¶ 116.

              h.   “and at least a portion of the door being positioned behind
                   the first seat, at least a portion of the first seat is disposed to
                   be forward of a line defining the rearmost portion of the
                   front wheel well”

      This limitation is essentially identical to the limitation of claim 1 discussed

above in Section IV(B)(1)(h), except the limitation of claim 1 recites “the seat”

instead of “the first seat” and includes the additional language “such that the door

opens to provide ingress and egress into the cabin from the backside of the seat.”

For the same reasons set forth above, Modec discloses this similar limitation of

claim 26, with Modec’s driver seat being the “first seat” required by claim 26. Ex.

1002 ¶ 117.

              i.   an entryway provided between the first seat and the second
                   seat, wherein the entryway comprises a vertical height
                   extending from a floor of the cabin to at least a top of the
                   first seat or the second seat;

      While Modec does not use the express terms “floor” or “entryway,” a

POSITA would read Modec as implicitly disclosing the claimed “entryway” of

claim 26.     The annotated Figure 1 of Modec shown below illustrates why a


                                        -56-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 115 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

POSITA      would     read   Modec      to     include   that   implicit   disclosure.




As shown, Modec graphically discloses a ceiling (green) of the cabin that is above

the seat and the space behind the seat. A POSITA would understand that the door

(yellow) must open up to reveal a floor on the other side of the door, at about the

level of the lower edge (red) of the door, to prevent the driver from falling through

to the undercarriage of the vehicle. Because the door is at least partially behind the

seat, a POSITA would also understand that there is an entryway behind and

between the two seats that extends vertically from the floor (red) to the ceiling

                                        -57-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 116 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

(green) of the cabin, which, as shown, is above the seat.         Therefore, Modec

implicitly discloses “an entryway provided between the first seat and the second

seat wherein the entryway comprises a vertical height extending from a floor of the

cabin to at least a top of the first seat or the second seat.” Ex. 1002 ¶ 118. Even if

Modec does not implicitly disclose that limitation, it would have been obvious, in

view of Modec’s disclosure of a door located behind the driver seat, to provide the

claimed entryway as the most convenient and easiest pathway for the driver to get

from the door to the driver seat upon entering the cabin. Ex. 1002 ¶ 119.

               j.   “wherein the entryway provides access to either of the first
                    seat or the second seat.”

      To the extent Modec does not expressly disclose that the “entryway provides

access to either of the first seat or the second seat,” it would have been obvious in

view of Marlowe to provide such access. As explained above with respect to claim

21, Marlowe discloses a pathway from the door to either one of the first seat or the

second seat:




                                        -58-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 117 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

Ex. 1008, Fig. 6. A POSITA would be motivated to incorporate Marlowe’s design

into Modec because providing a single, central aisle for accessing both seats is

more space efficient than providing two separate pathways. Ex. 1002 ¶ 120.

             k.    It would have been obvious, and a POSITA would have a
                   motivation, to use Modec’s relative positioning of the door,
                   seat, and front wheel well with a “semi-truck vehicle.”

      As set forth above, claim 26 of the ’084 patent may differ from Modec

because Modec does not expressly identify its “electric vehicle 100” as a “semi-

truck vehicle.” This is not a patentable distinction, however. For the same reasons

set forth above in Section IV(B)(1) with respect to claim 1, a POSITA at the time

of the alleged invention would have found it obvious, and would have been

motivated, to use Modec’s disclosed positioning of the door, seat, and front wheel

well with a “semi-truck vehicle.”      Therefore, claim 26 of the ’084 patent is

unpatentable. Ex. 1002 ¶ 121.

      Ground 4: Claims 9-11 would have been obvious over Modec, Messano,
      and Eltra

      1.     Claim 9: “wherein the door slides on an upper track, a mid-track,
             and a lower track located externally on the body of the semi-truck
             vehicle to open and close the door.”

      It would have been obvious to a POSITA to modify the cabin of Modec and

Messano to use a sliding door, as disclosed in Eltra, that “slides on an upper track,

a mid-track, and a lower track located externally on the body of the semi-truck

vehicle to open and close the door.” Eltra discloses “sliding doors provided on the

                                        -59-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 118 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

passenger side of conventional motor vehicles.” Exhibit 1009 at 1:4-5. Eltra

discloses that, “[s]uch a [sliding] door is supported at three points, two support

points having fixed arms which ride in tracks provided in the vehicle body. […]

The third support points involves a spring loaded pivotally mounted arm riding in a

track on the vehicle body disposed on the exterior of the vehicle, either at the top

or center of the vehicle side.” Id. at 1:8-15. Thus, Eltra discloses the three-track

sliding door of claim 9. Ex. 1002 ¶ 122.

      A POSITA would have been motivated to use Eltra’s three-track sliding

door of Eltra with the cabin of Modec and Messano. As Eltra discloses, sliding

doors were a well-known alternative to hinged doors for large vehicles before the

time of the invention. A POSITA would have understood that sliding doors are

advantageous for semi-truck vehicles and other large vehicles because they provide

a relatively easy and safe mechanism for opening the door and providing easy

access to the interior of the vehicle. The POSITA would have also recognized that

the three-track sliding door design of Eltra is advantageous to properly secure the

door to the vehicle at multiple attachment points while preventing damage to both

the door and the tracks. Ex. 1002 ¶ 123.




                                       -60-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 119 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      2.     Claim 10: “wherein the door moves outward with respect to the
             body and backward with respect to the seat as the door is moved
             to an open position.”

      As explained above with respect to claim 9, it would have been obvious to

use the sliding door disclosed in Eltra with the Modec and Messano cabin. Claim

10 depends from claim 9 and recites merely well-known functionality of

conventional sliding doors for vehicles.        Indeed, as a POSITA would have

recognized, almost all conventional sliding doors in vehicles “move[] outward with

respect to the body and backward with respect to the seat as the door is moved to

an open position.” Ex. 1002 ¶ 124.

      Eltra expressly discloses the well-known functionality of conventional

sliding doors for vehicles. Specifically, Eltra discloses:

      When the door is being opened, the rear edge of the door is moved
      outwardly […]. Then, as the door is moved rearwardly, the door slides
      to the rear at an angle […].”
Ex. 1009 at 1:21-26. A POSITA would have been motivated to use this well-

known and conventional functionality because it was time-tested and known to

work reliably. Accordingly, it would have been obvious to modify Modec and

Messano to use a sliding door according to claim 9 “wherein the door moves

outward with respect to the body and backward with respect to the seat as the door

is moved to an open position.” Ex. 1002 ¶ 125.




                                         -61-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 120 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      3.     Claim 11: “wherein an activation signal turns on a drive motor to
             pull the door open and closed.”

      As explained above, claim 10 would have been obvious in view of Modec,

Messano, and Eltra. Claim 11 merely adds a conventional automatic sliding-door

variation in which “an activation signal turns on a drive motor to pull the door

open and closed.”     Eltra expressly discloses this well-known and conventional

variation of vehicle sliding doors:

      An electrica1 switch disposed at any convenient point is used to open
      and close the door. When the electrical switch is operated to open the
      door, the cable which is terminated at the lever attached to the
      conventional operating mechanism is wound onto a winch, first
      unlatching then opening the door. An electrical switch, integral with
      the winch assembly, turns the winch motor off when the door reaches
      a predetermined position near the full open position.      When the
      electrical switch is actuated to close the door, the cable which is
      guided around the edge of the door frame, and attached to the rear
      edge of the door, is wound onto a winch drum, pulling the door
      towards its closed position.

Ex. 1009 at 4:12-25. A POSITA would understand that this disclosure describes

the use of a drive motor to pull the sliding door open and closed. Thus Eltra

discloses a door “wherein an activation signal turns on a drive motor to pull the

door open and closed.” Ex. 1002 ¶ 126.




                                      -62-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 121 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      A POSITA would be motivated to use Eltra’s motor-driven automatic

sliding door with Modec and Messano.         Specifically, a POSITA would have

known that the conventional motor-driven automatic sliding door disclosed by

Eltra would be more convenient, easier to use, and safer than a manual sliding

door. These advantages would be particularly compelling for the heavy doors

needed for a commercial vehicle or semi-truck vehicle disclosed by Modec and

Messano. Ex. 1002 ¶ 127.

      Ground 5: Claim 12 would have been obvious over Modec, Messano,
      and Racz

      Claim 12 depends from claim 1 and adds nothing more than “the door is

hinged at one end and attached to the body of the semi-truck vehicle to open and

close the door.” There is literally nothing more well-known or conventional than a

hinged vehicle door. A POSITA would find claim 12 self-evidently obvious over

Modec and Messano. Ex. 1002 ¶ 128.

      Further, Racz expressly discloses a semi-truck vehicle with the claimed

hinged door. Racz discloses “an over the highway tractor” which “includes the

usual cab 12 which is fitted with an access door 14” wherein “the door is mounted

by a pair of hinges 16.” Exhibit 1010 ¶ [0014]. Figure 1 of Racz is reproduced

below.




                                      -63-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 122 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




A POSITA would be motivated to use the conventional hinged door of Racz with

the cabin of Modec and Messano because conventional hinges were time-tested

and known to be reliable mechanisms for attaching doors to vehicles and allowing

the doors to be opened. Ex. 1002 ¶ 129.

      Ground 6: Claim 13 would have been obvious over Modec, Messano,
      and Kia

      As explained above, claim 1 would have been obvious over Modec and

Messano. Claim 13 adds the limitation “wherein the door comprises a peak load

sensor configured to sense a threshold, such that when a load on the door is higher

than a threshold a control unit reverses the direction of the door and keeps the door

from closing.” Ex. 1001, claim 13. The added limitation would have been obvious

to a POSITA in view of Kia. Ex. 1002 ¶ 130.

      Kia discloses an “automatic stop and reversal” feature for a “power sliding

door.” Ex. 1011 at 35. Kia states:


                                        -64-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 123 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      If the power opening or closing is blocked by an object or part of the
      body, the power sliding door and power tailgate will detect the
      resistance, then the chime will sound 3 times, and stop movement or
      move to the full open position to allow the object to be cleared.
      However, if the resistance is weak such as an object that is thin or
      soft, or the door is near latched position, the automatic stop and
      reversal may not detect the resistance and the closing operation will
      continue.
Id. (emphases added). A POSITA would understand the emphasized portions to

mean that the power sliding door uses a “peak load sensor configured to sense a

threshold, such that when a load on the door is higher than a threshold a control

unit reverses the direction of the door and keeps the door from closing.” Ex. 1002

at ¶ 130. Specifically, a POSITA would understand that the reason resistance may

not be detected when “the resistance is weak such as an object that is thin or soft”

is that such objects would not cause the “load on the door” to be “higher than a

threshold.” Ex. 1002 ¶ 131.

      A POSITA would be motivated to include an “automatic stop and reversal”

feature, as disclosed by Kia, with the combination of Modec and Messano. The

“automatic stop and reversal” feature is self-evidently an advantageous safety

feature that would be known to reduce injuries and property damage caused by an

automatic sliding door closing on a person or property. Further, Kia is within the

same general technological field of vehicle doors as Modec and a POSITA would


                                        -65-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 124 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

understand that the same design of an “automatic stop and reversal” feature for a

passenger van could be easily scaled and successfully used with a semi-truck

vehicle to provide the same safety advantages. Accordingly, claim 13 would have

been obvious over Modec, Messano, and Kia. Ex. 1002 ¶¶ 132-133.

      Ground 7: Claim 14 would have been obvious over Modec, Messano,
      and Marlowe

      Claim 14 depends from claim 1 and adds the limitation “wherein the door is

located approximately at a midpoint of the body of the semi-truck vehicle to

provide ingress and egress into the cabin.” It would have been obvious to modify

the combination of Modec and Messano to meet this limitation in view of

Marlowe.    Figure 1 of Marlowe, reproduced below, shows driver’s door 24

(green).




                                      -66-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 125 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1008, Fig. 1 (color added). Thus, Marlowe discloses a semi-truck “wherein the

door is located approximately at a midpoint of the body of the semi-truck vehicle

to provide ingress and egress into the cabin.”    A POSITA would have been

motivated to modify the combination of Modec and Messano with this obvious

design choice in order to provide additional space behind the seat. Ex. 1002 ¶¶

135-136.

      Ground 8: Claims 17 and 19 would have been obvious over Modec,
      Messano, and Plummer

      1.    Claim 17: “wherein the vehicle further comprises a sleeper within
            the cabin.”

      As explained above, claim 1 would have been obvious over Modec and

Messano. It would have been obvious to modify the combination of Modec and

                                      -67-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 126 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

Messano to include “a sleeper within the cabin” in view of the disclosure of

Plummer. Plummer discloses, “As is indicated in FIG. 5, the interior region of a

long-haul truck typically includes a sleeper unit 142 and a driving compartment

144.” Exhibit 1012 at 15:38-40. Figure 5 is reproduced below.




It would have been obvious to add the conventional sleeper described in Plummer

for the conventional reason of providing a place for the driver to sleep during long-

haul trips. Ex. 1002 ¶¶ 138-140.

      2.     Claim 19: “wherein the sleeper comprises a bunk bed, a cooling
             appliance having a volume that is at least 15 cubic feet, and a
             microwave oven.”

      It would have also been obvious to modify the combination of Modec and

Messano to include a sleeper with “a bunk bed, a cooling appliance having a

volume that is at least 15 cubic feet, and a microwave oven” in view of the

disclosure of Plummer. A POSITA would understand that Plummer’s “sleeper

unit” would have a bed and that it would have been an obvious design choice for

                                        -68-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 127 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

the bed to be a “bunk bed” to provide storage space or to locate other features of

the truck under the bed. It was known to include a bunk bed in a semi-truck

sleeper unit. See Ex. 1015. Plummer also discloses that “[v]arious vehicles such

as long-haul trucks . . . include heating and air conditioning, lighting, and

appliances such as refrigerators, coffee makers and microwave ovens.” Ex. 1012

at 1:15-21. A POSITA would have understood that a refrigerator is “a cooling

appliance,” that the selection of a specific volume for a refrigerator would be an

obvious design choice, and that it would have been obvious to select a refrigerator

having a “volume that is at least 15 cubic feet” to maximize the amount of food

that could be stored. A POSITA would have been motivated to include a “bunk

bed, a cooling appliance having a volume that is at least 15 cubic feet, and a

microwave oven” with the combination of Modec and Messano for the

conventional reasons of providing a place for the driver to sleep and providing

appliances for the driver to refrigerate and cook or warm food during long-haul

trips. Ex. 1002 ¶¶ 142-144.

      Ground 9: Claims 18 and 20 would have been obvious over Modec,
      Messano, and Marlowe

      1.    Claim 18: “wherein the door opens into the sleeper of the cabin.”

      Claim 18 depends from claim 17 and adds the limitation that “the door opens

into the sleeper of the cabin.” Claim 18 would have been obvious over Modec,

Messano, and Marlowe. Marlowe discloses a semi-truck with a door that “opens

                                       -69-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 128 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

into the sleeper of the cabin.” Figure 6, reproduced below, is a “top plan view”

“diagrammatically illustrating the interior of the trucks cab and the way in which

an individual can enter the cab through one of its side doors.” Ex. 1008 at 2:41-44.

Figure 6 shows “driver and passenger doors 24 [yellow] and 26.” Id. at 5:35-36.

Figure 6 also shows that the “cab 12 includes a sleeper section 64 including a bed

[blue] generally represented at 66.”




Id., 5:40-42; Fig. 6. A POSITA would understand that the sleeper section (64) and

the bed (66) are the “sleeper of the cabin.” Marlowe discloses that “[t]his sleeper

section is located rearwardly of doors 24 and 26 so as not to obstruct access into

and out of the cab, again as depicted by arrow 62.” Id. at 5:42-45. Arrow 62

clearly shows the sleeper may be accessed from the door of the cabin. Thus,

Marlowe discloses a semi-truck “wherein the door opens into the sleeper of the

cabin.” Ex. 1002 ¶ 146.



                                       -70-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 129 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      A POSITA would have been motivated to add the disclosed sleeper section

of Marlowe to Modec and Messano for the conventional reason of providing a

place for the driver to sleep during long-haul trips. The Future Truck Report

provides additional motivation for a POSITA to locate the door so that it opens

into the sleeper. Specifically, the Future Truck Report expressly discloses that a

door located next to the driver seat or the passenger seat weakens the cab structure

and restricts the size of the driver or passenger windows. Therefore, a cab design

in which the door opens into the sleeper of the cabin instead of directly into the

driver or passenger would increase the cab strength and allow for larger driver and

passenger windows, increasing safety and visibility. Ex. 1002 ¶ 147.

      2.    Claim 20: “wherein entry into the cabin of the semi-truck vehicle
            provides full access to the seat and the sleeper simultaneously.”

      Claim 20 depends from claim 17 and adds the limitation that “entry into the

cabin of the semi-truck vehicle provides full access to the seat and the sleeper

simultaneously.” Claim 20 would have been obvious over Modec, Messano, and

Marlowe. Marlowe discloses a semi-truck “wherein entry into the cabin of the

semi-truck vehicle provides full access to the seat and the sleeper simultaneously.”

Figure 6 of Marlowe, reproduced below, is a “top plan view” “diagrammatically

illustrating the interior of the trucks cab and the way in which an individual can

enter the cab through one of its side doors.” Ex. 1008 at 2:41-44.



                                        -71-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 130 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Id., Figure 6. Figure 6 shows “driver and passenger doors 24 [yellow] and 26 are

located rearwardly of driver and passenger seats 28 and 30 [green] so as not to

obstruct access into and out of the cab, as depicted by arrow 62 [red].” Id. at 5:35-

40. Arrow 62 thus clearly shows that entry into the cabin through the door (24)

provides access to the seats. Id., Fig. 6. As discussed in Section IV(J)(1) above,

Marlowe also discloses a semi-truck “wherein the door opens into the sleeper of

the cabin.” Therefore, Marlowe discloses a semi-truck “wherein entry into the

cabin of the semi-truck vehicle provides full access to the seat and the sleeper

simultaneously.” Ex. 1002 ¶ 149.

      A POSITA would have been motivated to add the disclosed sleeper section

of Marlowe to Modec and Messano for the same reasons as described in Section

VI(J)(1), above. Ex. 1002 ¶¶ 150-152.




                                        -72-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 131 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      Ground 10: Claim 22 would have been obvious over Modec, Messano,
      and the Man Annual Report

      Claim 22 depends from claim 1 and adds the limitation “wherein an opening

into the cabin comprises a clearance that is at least six feet five inches in height.”

In further view of the Man Annual Report, it would have been obvious to modify

the combination of Modec and Messano to make the door “at least six feet five

inches in height” to allow most drivers to enter the truck without stooping,

crouching, or risking head injury. Ex. 1002 ¶¶ 154-158.

      The Man Annual Report published several pictures of the Man Concept S

semi-truck in 2012, including the following picture disclosing a semi-truck vehicle

with a full-size door that extends almost the entire height of the cabin:




                                         -73-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 132 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

Ex. 1013 at 9. A POSITA would understand that a door that extends almost the

entire height of the cabin, as pictured, would provide “an opening into the cabin”

with “a clearance that is at least six feet five inches in height.” Ex. 1002 ¶ 154.

Further, the Man Annual Report also published a picture disclosing the same Man

Concept S semi-truck near two people:




                                        -74-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 133 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

Ex. 1013 at 8. A POSITA would understand that this picture establishes that the

cabin is several feet taller than the people standing in front of the truck. Ex. 1002 ¶

155. Based on that information and the picture showing that the door extends

almost the entire height of the cabin, a POSITA would conclude that the door

provides “an opening into the cabin” with “a clearance that is at least six feet five

inches in height.” Ex. 1002 ¶ 156.

      Further, even if Patent Owner argues the pictures do not establish a precise

door height of “at least six feet five inches,” making the door at least that height

would be an obvious design choice for large vehicles such as semi-trucks. It would

be self-evident to a POSITA that taller doors are generally preferred to shorter

doors because they allow a wider variety of people to enter them without stooping,

crouching, or risking head injury. Further, a POSITA would understand that a

door “at least six feet five inches in height” would allow most drivers to enter the

truck without stooping, crouching, or risking head injury.          Ex. 1002 ¶ 157.

Moreover, a POSITA would have understood that making the door “at least six

feet five inches in height” would require nothing more than routine scaling of the

overall size of the cabin and that no technical or other obstacle would prevent the

use of a door of that height with Modec and Messano.               Ex. 1002 ¶ 158.

Accordingly, claim 22 would have been obvious over Modec, Messano, and the

Man Annual Report. Ex. 1002 ¶¶ 153-158.


                                         -75-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 134 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      Ground 11: Claims 23-24 would have been obvious over Modec,
      Messano, and Freightliner

      1.    Claim 23:“wherein the semi-truck vehicle further comprises at
            least one full-size step and at least one hand hold to provide at
            least two points of leverage and for access and entry into the
            interior of the cabin.”

      It would have been obvious to a POSITA to modify the cabin of Modec to

have at least one full-size step and at least one hand hold to provide at least two

points of leverage and for access and entry into the interior of the cabin. A

POSITA would be motivated to design a cabin with such features, as they would

be aware of the general practice in the industry of including steps and handholds to

provide leverage and for access and entry into the cabin of trucks. Ex. 1002 ¶ 160.

Thus, it would be an obvious design choice to include these features.

      Even if not obvious in view of Modec and Messano alone, this limitation

would have been obvious in view of Modec in combination with Messano and

Freightliner. Ex. 1002 ¶ 161. The below image is reproduced from Freightliner.




                                       -76-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 135 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1014, 14.




Ex. 1019, 5 (JSTOR image of same figure). A POSITA would recognize that

Figure 13 depicts a semi-truck with two full-size steps and two handles. Ex. 1002

¶ 161. A POSITA would also recognize that Figure 13 depicts a user with at least


                                      -77-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 136 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

one hand on a hand hold and at least one foot on a step, giving the user at least two

points of leverage. Id. Thus, Freightliner explicitly discloses semi-trucks wherein

the semitruck vehicle further comprises at least one full-size step and at least one

hand hold to provide at least two points of leverage and for access and entry into

the interior of the cabin.

      A POSITA would be motivated to include the full-size step and handhold of

Freightliner with the combination of Modec and Messano to make it easier and

safer for the driver to enter the cabin. Ex. 1002 ¶ 162. Indeed, Freightliner

expressly teaches that steps and handholds are necessary to allow a driver to safely

and more easily enter the cabin. Id.; Exhibit 1014 at 14(illustrating a COE truck

and explaining the need for steps and handholds to enter the cabin).

      2.     Claim 24: “wherein there are two steps and two handholds that
             provide four points of leverage for entry into the interior of the
             cabin, such that a user enters into the cabin facing forward.”

      As described above, Figure 13 of Freightliner depicts a semi-truck with two

full-size steps and two handles. Further, as shown in Figure 13, reproduced below,

the user enters into the cabin facing forward.




                                        -78-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 137 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Exhibit 1014, 14; Ex. 1002 ¶ 164.




Ex. 1019, 5 (JSTOR image of same figure). A POSITA would recognize that

Figure 13 depicts a semi-truck with two full-size steps and two handles. Ex. 1002

¶ 164. One of skill would also recognize that the user in Figure 13 could place


                                      -79-
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 138 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

each of his two hands on a different handle, and each of his two feet on a different

step, giving the user four points of leverage for entry into the interior of the cabin.

Id. Thus, Freightliner explicitly discloses semi-trucks wherein there are two steps

and two handholds that provide four points of leverage for entry into the interior of

the cabin, such that a user enters into the cabin facing forward.

        A POSITA would be motivated to include the full-size steps and handholds

of Freightliner with the combination of Modec and Messano to make it easier and

safer for the driver to enter the cabin. Ex. 1002 ¶ 165. Indeed, Freightliner

expressly teaches that steps and handholds are necessary to allow a driver to safely

and more easily enter the cabin. Id.; Ex. 1014, 14 (illustrating a COE truck and

explaining the need for steps and handholds to enter the cabin).

   V.     SECONDARY CONSIDERATIONS DO NOT OVERCOME THE
               STRONG EVIDENCE OF OBVIOUSNESS

        With respect to the obviousness grounds set forth above, Patent Owner may

attempt to set forth secondary considerations of non-obviousness.            Although

secondary considerations must be taken into account, they do not control the

obviousness conclusion. See Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757,

768 (Fed. Cir. 1988).     And in cases where a strong prima facie obviousness

showing exists, the Federal Circuit has repeatedly held that even relevant

secondary considerations supported by substantial evidence may not dislodge the

primary conclusion of obviousness. See, e.g., Leapfrog Enters. Inc. v. Fisher-Price,

                                         -80-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 139 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007).

      Neither Petitioner nor its expert are aware of any secondary considerations

that would outweigh the strong prima facie case of obviousness set forth herein.

Ex. 1002 ¶ 166. Petitioner reserves the right to address secondary considerations

as appropriate based on Patent Owner’s potential allegations of non-obviousness.

          VI.    MANDATORY NOTICES, FEES, AND STANDING

      Real Party-In-Interest (37 C.F.R. §42.8(b)(1))

      The real party-in-interest is Tesla, Inc.

      Related Matters (37 C.F.R. §42.8(b)(2))

      Patent Owner has asserted the ’084 patent in a patent infringement lawsuit

entitled Nikola Corporation v. Tesla, Inc. in the Northern District of California

(No. 3:18-cv-7460). Petitioner is presently unaware of any other proceeding that

may affect, or be affected by, the decisions in this proceeding.




                                         -81-
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 140 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 141 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 142 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 143 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 144 of 367




                    Exhibit C
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 145 of 367




    UNITED STATES PATENT AND TRADEMARK OFFICE
          __________________________________

    BEFORE THE PATENT TRIAL AND APPEAL BOARD
          __________________________________

                          TESLA, INC.

                           Petitioner,

                               v.

                   NIKOLA CORPORATION

                        Patent Owner.
             __________________________________

                    Case No. IPR2019-01646
                   U.S. Patent No. 10,077,084
             __________________________________

             DECLARATION OF BRIAN BAKER
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 146 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Table of Contents

I.     BACKGROUND AND QUALIFICATIONS .................................................1

II.    INFORMATION AND MATERIALS CONSIDERED .................................4

III.   APPLICABLE LEGAL STANDARDS ..........................................................6

IV.    OVERVIEW OF THE ’084 PATENT ..........................................................13

V.     STATE OF THE ART BEFORE THE ’084 PATENT .................................14

VI.    CLAIM CONSTRUCTION ..........................................................................20

              “adjacent to” (all claims) .....................................................................20

VII. PATENTABILITY ANALYSIS OF THE ’084 PATENT CLAIMS ...........26

              Background and Prior Art Status of the Asserted References ............26

              1.      The Earliest Effective Filing Date of the ’084 Patent...............26

              2.      Modec........................................................................................26

              3.      Messano ....................................................................................27

              4.      Fleet Transport ..........................................................................28

              5.      Future Truck Report ..................................................................30

              6.      Marlowe ....................................................................................32

              7.      Eltra ...........................................................................................33

              8.      Racz ...........................................................................................33

              9.      Kia .............................................................................................34

              10.     Plummer ....................................................................................35

              11.     Man Annual Report...................................................................36

                                                      -i-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 147 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

            12.     Freightliner ................................................................................38

            Ground 1: Claims 1-5, 15-16, and 25 would have been obvious over

            Modec and Messano ............................................................................41

            1.      Claim 1 ......................................................................................41

            2.      Claim 2: “wherein the semi-truck vehicle is an electric vehicle
                    comprising a battery pack that is coupled to an electric drive
                    train.”.........................................................................................59

            3.      Claim 3: “wherein the semitruck vehicle comprises a
                    combustion engine configured to generate power by using
                    combustion energy of fuel and Claim 25: “wherein the semi-
                    truck vehicle is a hybrid vehicle comprising electrical and
                    combustion components.” .........................................................60

            4.      Claim 4: “wherein the semitruck vehicle comprises only a
                    single door.” ..............................................................................61

            5.      Claim 5: “wherein the single door is located on a left side when
                    the user is seated in the seat of the semi-truck vehicle.” ..........61

            6.      Claim 15: “wherein the vehicle is an electric driven class 7
                    semi-truck.” ...............................................................................62

            7.      Claim 16: “wherein the vehicle is an electric driven class 8
                    semi-truck.” ...............................................................................62

            Ground 2: Claim 6 would have been obvious over Modec, Messano,

            and the Future Truck Report ...............................................................63

            Ground 3: Claims 7, 8, 21, and 26 would have been obvious over

            Modec, Messano, and Marlowe ..........................................................65

            1.      Claim 7: “wherein the door of the semi-truck vehicle comprises
                    a first door and a second door.” ................................................65



                                                    -ii-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 148 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

            2.       Claim 8: “wherein the first door is located on a left side when
                     the user is seated in the seat of the semi-truck vehicle and the
                     second door is located on a right side when the user is seated in
                     the seat of the semi-truck vehicle.” ...........................................66

            3.       Claim 21 ....................................................................................68

            4.       Claim 26 ....................................................................................70

            Ground 4: Claims 9-11 would have been obvious over Modec,

            Messano, and Eltra ..............................................................................75

            1.       Claim 9: “wherein the door slides on an upper track, a mid-
                     track, and a lower track located externally on the body of the
                     semi-truck vehicle to open and close the door.” .......................75

            2.       Claim 10: “wherein the door moves outward with respect to the
                     body and backward with respect to the seat as the door is
                     moved to an open position.” .....................................................76

            3.       Claim 11: “wherein an activation signal turns on a drive motor
                     to pull the door open and closed.” ............................................77

            Ground 5: Claim 12 would have been obvious over Modec, Messano,

            and Racz ..............................................................................................78

            Ground 6: Claim 13 would have been obvious over Modec, Messano,

            and Kia.................................................................................................79

            Ground 7: Claim 14 would have been obvious over Modec, Messano,

            and Marlowe ........................................................................................81

            Ground 8: Claims 17 and 19 would have been obvious over Modec,

            Messano, and Plummer .......................................................................83



                                                    -iii-
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 149 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

                 2.      Claim 19: “wherein the sleeper comprises a bunk bed, a cooling
                         appliance having a volume that is at least 15 cubic feet, and a
                         microwave oven.” .....................................................................84

                 Ground 9: Claims 18 and 20 would have been obvious over Modec,

                 Messano, and Marlowe .......................................................................85

                 1.      Claim 18: “wherein the door opens into the sleeper of the
                         cabin.” .......................................................................................85

                 2.      Claim 20: “wherein entry into the cabin of the semi-truck
                         vehicle provides full access to the seat and the sleeper
                         simultaneously.”........................................................................87

                 Ground 10: Claim 22 would have been obvious over Modec,

                 Messano, and the Man Annual Report ................................................89

                 Ground 11: Claims 23-24 would have been obvious over Modec,

                 Messano and Freightliner ....................................................................93

                 1.      Claim 23:“wherein the semi-truck vehicle further comprises at
                         least one full-size step and at least one hand hold to provide at
                         least two points of leverage and for access and entry into the
                         interior of the cabin.” ................................................................93

                 2.      Claim 24: “wherein there are two steps and two handholds that
                         provide four points of leverage for entry into the interior of the
                         cabin, such that a user enters into the cabin facing forward.” ..95

                 Secondary Considerations ...................................................................97

VIII. CONCLUSION..............................................................................................98




                                                        -iv-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 150 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      I, Brian C. Baker, declare and state as follows:

               I.     BACKGROUND AND QUALIFICATIONS

      1.     I have been retained by the law firm of Knobbe, Martens, Olson &

Bear, LLP, which I understand represents Tesla, Inc. (“Petitioner”) in connection

with this proceeding. I have been asked by counsel to review relevant materials

and render my expert opinion in connection with a Petition for Inter Partes Review

(“IPR”) of U.S. Patent No. 10,077,084 (“the ’084 patent”) that I understand

Petitioner will file. This declaration sets forth my own analysis, opinions, and

conclusions based on my own consideration of the ’084 patent, the prior art, and

other materials identified herein. I understand that Petitioner will rely upon my

analysis, opinions, and conclusions in support of the Petition.        However, the

Petition has not been provided to me, I have not reviewed the Petition, and I have

not based my analysis, opinions, and conclusions on the Petition.

      2.     I am an expert in the field of automotive design and am well versed in

designing aesthetic and functional features of vehicles, including features related to

ergonomic and safety issues. I have studied, researched, taught, and practiced in

the field of automotive design for approximately 40 years.

      3.     I received Bachelor of Science (B.S.) degree with honors in the field

of Transportation Design from the Art Center College of Design in Pasadena,

California in 1984. After receiving my B.S. degree, I worked as an automotive


                                         -1-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 151 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

designer at General Motors Corporation’s Technical & Design Center in Warren,

Michigan for more 25 years, from 1984 to 2009.        While there, I worked on

multiple automotive design projects, including Chevrolet trucks and cars and

Cadillac SUVs and cars. I lead a team of 30 people in the creation of advanced

vehicle proposals for all of GM’s divisions. This included aerodynamic studies,

vehicle packaging, styling proposals and ergonomic and safety features for

vehicles of all sizes.

       4.     In 2009, I founded the automotive design consulting firm

AutoArcheology LLC. I have worked as an automotive design consultant with that

firm from its founding until the present. I have consulted for major automotive

companies, including Ford Motor Company, Hyundai, Mercedes Commercial

Vehicles, Integra Motorcoach, and Fiat Chrysler Automobiles, on numerous design

projects, including the design of motorcoach interiors and exteriors, aesthetic

differentiation, future design strategies, and upfitting of commercial vehicle

interiors. All of these projects include styling, packaging, ergonomic and safety

considerations.

       5.     While working as an automotive designer and consultant in the

automobile industry, I have also taught university-level classes in automotive

design for 30 years. For example, from 1988 to 1990, I was an adjunct professor in

the School of Industrial Design at Wayne State University in Detroit, Michigan.


                                       -2-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 152 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

From 2007 to the present, I have taught a course in the history of modern designs

at the College for Creative Studies in Detroit, Michigan. And from 2010 to the

present, I have taught a course in the history of modern industrial and vehicle

design at the School of Design of the Lawrence Technical University in Southfield,

Michigan.

      6.     I have received a patent and several awards for my contributions to

vehicle design. I am a named inventor of U.S. Patent No. 6,347,828, which relates

to an actuation mechanism for a two piece retractable hard-top roof for a

convertible truck. This patent stemmed from my design work as the senior lead

designer of the Chevrolet SSR convertible truck while I was working at General

Motors. I also received an award for the “Most Significant Concept” at the 2000

North America International Auto Show in connection with my work on the

Chevrolet SSR. In addition, I was a design historian for the ESPN TV program

“Harley Earl and NASCAR” and received a bronze medal from the Book

Publishers Association for my work on the book Driving Style: The first century of

GM design.

      7.     I have given presentations as an expert on automotive design at

numerous conferences, including the India Automotive Summit in 2014, the ITB

Futures conference in 2016, the IQPC Advanced Lighting Strategies Conference in

2018, the American Cultural Immersion Conference in 2018 in Japan, and the


                                       -3-
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 153 of 367
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 154 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

                  Report”).

1008              U.S. Patent No. 4,932,716 to Marlowe (“Marlowe”).

1009              PCT Application Publication No. 1981/001587 A1 to Eltra
                  Corporation (“Eltra”).

1010              U.S. Patent Application Publication No. 2003/0006628 A1 to
                  Racz (“Racz”).

1011              2013 Kia Sedona User Manual (“Kia”).

1012              U.S. Patent No. 7,145,788 B2 to Plummer (“Plummer”).

1013              2012 Annual Report of the Man Group (“Man Annual Report”).

1014              Loczi, Josef. “Ergonomics Program at Freightliner.” SAE
                  Transactions, vol. 109, 2000, pp. 462–469 (“Freightliner”).

1015              U.S. Patent Application Publication No. 2008/0164724 Al to
                  Burnett (“Burnett”).

1016              Definitions of “adjacent” from unabridged.merriam-webster.com

1017              My Curriculum Vitae

1018              Printout of JSTOR webpage referring to Loczi, Josef.
                  “Ergonomics Program at Freightliner.” SAE Transactions, vol.
                  109, 2000, pp. 462–469

1019              Images accessed from JSTOR webpage of Loczi, Josef.
                  “Ergonomics Program at Freightliner.” SAE Transactions, vol.
                  109, 2000, pp. 462–469

1020              U.S. Patent Publication No. 2008/0191515 to Hollenbeck
                  (“Hollenbeck”).

1021              U.S. Patent Publication No. 2011/0121606 to Engelbrecht
                  (“Engelbrecht”).




                                        -5-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 155 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

          11.   The above references are in addition to any other materials referenced

directly or indirectly in this declaration. I expect to review additional materials

that are provided by the parties as this proceeding progresses.

                     III.   APPLICABLE LEGAL STANDARDS

          12.   I am not an attorney. For purposes of this declaration, I have been

informed about certain aspects of the law that are relevant to my opinions. My

understanding of the law is as follows.

          13.   I have been informed and understand that claim construction and

patentability is generally analyzed from the perspective of a hypothetical person of

ordinary skill in the art of the invention at the time of the invention.

          14.   I believe that “automotive design” is the relevant art or field of the

invention for purposes of assessing the patentability of the ’084 patent. This is

consistent with the identification of the “technical field” in the ’084 patent, which

states:

          The disclosure relates generally to systems, methods, and devices for
          an automobile door or window, and more particularly relates to
          methods, systems, and devices for a door on a semi-truck vehicle.

Ex. 1001 at 1:27-30. Based on this identification of the “technical field,” it would

be possible to define the relevant art or field more narrowly as “automotive door

design” or even “semi-truck door design.” However, I believe that the more


                                           -6-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 156 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

general category “automotive design” is appropriate because a typical person in

charge of designing an automobile door or a semi-truck door would be a generalist

within the broader field of automotive design. Further, a person of ordinary skill in

the art of “automotive design” would be familiar with design concepts relevant to

vehicles of all sizes, including semi-trucks. In my view, defining the relevant art

or field more narrowly than “automotive design”—such as “automotive door

design” or “semi-truck door design”—would not fundamentally change my

analysis and conclusions that the claims of the ’084 patent would have been

obvious. In fact, if anything, a narrower definition of the art or field of the

invention would make it even easier for a person of ordinary skill in the art to

conclude that the claims of the ’084 patent would have been obvious.

      15.    The ’084 patent refers in general terms to electrical components such

as an electric drive train and electric batteries. However, the ’084 patent does not

disclose or claim innovative or new ways to make those electrical components.

Rather, the features that the ’084 patent assert to be innovative relate to the relative

positioning of the door, seat, and front wheel well to make it easier and safer for a

driver to enter and exit the vehicle. Accordingly, while a person of ordinary skill

in the art would be familiar with basic design features of electric semi-trucks that

would affect the relative positioning of the door, seat, and front wheel well, the

person of ordinary skill in the art would not likely be, and would not need to be, an


                                          -7-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 157 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

electrical engineer or expert in the details of how the electrical components of

electric semi-trucks work, in order to assess the patentability of the claims of the

’084 patent.

      16.      I have been informed and understand that, for purposes of this IPR,

the time of the invention is the effective filing date of the ’084 patent. I understand

the effective filing date of the ’084 patent could be sometime between December

30, 2015, which is when the first provisional application related to the ’084 patent

was filed, and December 30, 2016, which is when the actual application resulting

in the ’084 patent was filed. Because all of the prior art and other evidence upon

which I rely would have been known to a person of ordinary skill in the art more

than a year before the earliest December 30, 2015 date, I do not believe it makes

any difference to my analysis or opinions whether the effective filing date of the

’084 patent is December 30, 2015 or a later date. Accordingly, while I have not

conducted any analysis and express no opinion about whether December 30, 2015

is the effective filing date of the ’084 patent, I have assumed, solely for the purpose

of my analysis and opinions in this IPR, that December 30, 2015 is the effective

filing date of the ’084 patent. For conciseness, in this declaration I sometimes

refer to the time period before December 30, 2015 as the “relevant time.”




                                         -8-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 158 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      17.    In my view, a person of ordinary skill in the art at the relevant time

would have had at least a Bachelor of Science degree in an industrial design field

and at least two years of experience in automotive design.

      18.    As described above, I have extensive experience in automotive

design. Based on my experience, I have a good understanding of the relevant field

at the relevant time. I also have an understanding of the capabilities of a person of

ordinary skill in the relevant field at the relevant time. I have supervised and

directed many such persons over the course of my career. Further, I had at least

those capabilities myself at the relevant time. My experience includes years of

consumer research under controlled conditions to assess consumer preferences,

including which designs functioned to make entry and exit from vehicles

comfortable and safe for consumers.

      19.    Unless expressly stated otherwise herein, I conducted my analysis and

reached the conclusions stated herein from the perspective of a person of ordinary

skill in the art at the relevant time. Accordingly, it should be understood, even if

not expressly stated, that my opinions stated herein are from the perspective of a

person of ordinary skill in the art at the relevant time. For example, to the extent I

opine that a claim of the ’084 patent would have been obvious, I mean that the

claim would have been obvious to a person of ordinary skill in the art at the

relevant time.


                                         -9-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 159 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      20.    I have been informed and understand that the first step of a

patentability analysis is to construe the claims.       I understand that the claim

construction standard applicable to the ’084 patent is called the “Phillips claim

construction standard” or “Phillips standard,” based on the name of an appeals

court case. I understand that, under the Phillips claim construction standard, claim

terms are generally given their ordinary and customary meaning to a person of

ordinary skill in the art at the time of the invention after reading the entire patent.

Ordinary meaning may be evidenced by a variety of sources, including the words

of the claims themselves, the written description, the drawings, and extrinsic

sources. The ordinary meaning must be consistent with the specification.

      21.    I have been informed and understand that a patent claim is

unpatentable as “anticipated” if a single prior art reference discloses every claim

limitation as arranged in the claim. I understand that the reference need not use the

exact same words as the claim as long as the reference discloses the same subject

matter expressed by the claim language.

      22.    I have been informed and understand that a patent claim can still be

unpatentable, even if it was not anticipated, if the differences between the subject

matter of the claim and the prior art would have been obvious to a person of

ordinary skill in the art at the relevant time. I have been informed and understand




                                         -10-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 160 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

that a determination of whether a claim would have been obvious should be based

upon several factors, including, among others:

            the level of ordinary skill in the art at the time the application was

             filed;

            the scope and content of the prior art;

            what differences, if any, existed between the claimed invention and

             the prior art; and

            any known secondary considerations of non-obviousness, such as

             commercial success of the claimed invention due to the claimed

             features, long-felt but unsolved needs, and failure of others.

      23.    I have been informed and understand that the teachings of a single

reference may be modified, or two or more references may be combined and

modified, to support a conclusion that a claim would have been obvious to a person

of ordinary skill in the art at the relevant time. I understand that a determination of

obviousness based on a modification or combination of references must be

supported by a showing that a person of ordinary skill in the art would have had a

motivation or reason to modify or combine the references.

      24.    In determining whether a combination based on either a single

reference or multiple references would have been obvious, it is appropriate to

consider, among other factors:

                                         -11-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 161 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

           whether the teachings of the prior art references disclose known

            concepts combined in familiar ways, and when combined, would yield

            predictable results;

           whether a person of ordinary skill in the art could implement a

            predictable variation, and would see the benefit of doing so;

           whether the claimed elements represent one of a limited number of

            known design choices, and would have a reasonable expectation of

            success by those skilled in the art;

           whether a person of ordinary skill in the art would have recognized a

            reason to combine known elements in the manner described in the

            claim;

           whether there is some teaching or suggestion in the prior art to make

            the modification or combination of elements claimed in the patent;

            and

           whether the innovation applies a known technique that had been used

            to improve a similar device or method in a similar way.

      25.   I have been informed and understand that in considering obviousness,

it is important not to determine obviousness using the benefit of hindsight derived

from the patent being considered.




                                        -12-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 162 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

                   IV.      OVERVIEW OF THE ’084 PATENT

      26.    The earliest effective filing date of the ’084 patent is December 30,

2015, when the first provisional application to which the ’084 patent claims

priority was filed. Ex. 1001, cover page 2. The effective filing date of the ’084

patent may be as late as December 30, 2016, when the actual application from

which the patent issued was filed. Id., cover.

      27.    The ’084 patent is entitled “Systems, Methods, and Devices for an

Automobile Door or Window.” Id. The specification asserts that Applicants for

the ’084 patent invented a new “semi-truck door” design “that allows a user to

safely and comfortably enter and exit the vehicle.”         Id. at 2:21-23.    The

specification describes the “technical field” of the alleged invention as “systems,

methods, and devices for an automobile door or window” and, in particular,

“methods, systems, and devices for a door on a semi-truck vehicle.” Id. at 1:27-30

(emphases added). Accordingly, the ’084 patent does not describe an innovative

new type of semi-truck vehicle or an innovative new engine or drive train for a

semi-truck vehicle. The specification makes clear that the alleged invention is

merely an allegedly new way to position the door to make entry and exit from the

vehicle easier and safer.




                                        -13-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 163 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

            V.      STATE OF THE ART BEFORE THE ’084 PATENT

      28.        The ’084 patent explains the alleged problem with prior art semi-truck

doors as follows:

      Vehicle doors, and particularly semi-truck doors, often provide
      immediate access to a seat located in the body of the vehicle. The
      doors are often hinged and require a user to enter or exit the vehicle at
      an angle that may be uncomfortable or even dangerous. Semi-truck
      doors and seats are located a significant distance above the ground
      and a user must be cautious to avoid injury when ascending the steps
      to the semi-truck door, opening the hinged semi-truck door, and
      sliding on to the seat while closing the hinged door.

Id. at 1:36-45. However, the fact that climbing through a door directly into a semi-

truck seat may be uncomfortable or dangerous was recognized in the trucking

industry many years before Applicants identified this problem in the ’084 patent.

That the background section of the ’084 patent mentions these disadvantages of the

traditional position of semi-truck doors shows that Applicants understood that

these disadvantages were already appreciated in the industry. Further, a report by a

trucking industry council of the American Trucking Associations published in

2001 indicated that the traditional position of semi-truck doors is ergonomically

disadvantageous and unsafe, resulting in a relatively high level of driver injuries

caused by slips. Ex. 1007 at 2-4.



                                           -14-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 164 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      29.    Applicants’ purported solution of positioning the door so it allows the

driver to enter the cabin from behind the seat was also well known in the art long

before late 2015. The 2001 trucking industry report referenced above suggested

that positioning the door behind the seat to provide rear entry into the cabin would

make entry into the vehicle easier and increase safety by reducing driver injuries

caused by slips.

      30.    Multiple prior art references disclosed doors positioned to allow rear-

entry into a truck cabin so as to avoid the need to climb directly into the seat years

before late 2015. During prosecution of the ’084 patent, the Examiner cited at

least two such prior art references. The Examiner cited Hollenbeck, a publication

of a patent application filed in 2005 and published in 2008, which discloses a rear-

entry door (31) in a semi-truck:




Ex. 1003, 135-140; Ex. 1020, Fig. 1. The Examiner also cited Engelbrecht, a

publication of a patent application with a provisional filing date in 2009 and a

                                        -15-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 165 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

publication date in 2011, which discloses a rear-entry door (37) in a recreational

vehicle:




Ex. 1003, 253-261; Ex. 1021, Fig. 3.

      31.    Based on the prior art cited by the Examiner, in my view the concept

Applicants originally claimed as their invention—positioning the door so the driver

can enter the cabin from behind the seat—is indisputably old and unpatentable.

Further, separate and apart from any express suggestion in the prior art that such

positioning of the door provides for more comfortable and safe entry and exit from

the vehicle, a person of ordinary skill in the art would understand from a

comparison of the different door-and-seat positioning available in the prior art that

positioning the door so the driver can enter the cabin from behind the seat would

provide for more comfortable and safe entry and exit from the vehicle.




                                        -16-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 166 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      32.    Applicants amended their claims to try to overcome the Examiner’s

rejections. They specifically made the following claim amendment (with added

language underlined and deleted language shown in strikethrough):

      wherein the door is located on the body such that a frontmost side of
      the door is adjacent to a rearmost portion of a front wheel well and the
      width of the door is disposed between the frontmost side of the door
      and the rearmost side of the door, at least a portion of the door being
      positioned behind the seat and at least a portion of the seat is disposed
      to be forward of a line defining the rearmost portion of the front wheel
      well with respect to the body, such that a majority of the width of the
      door is located at a backside of the seat when the door is in a closed
      position, such that the door opens to provide ingress and egress into
      the cabin from a backside of the seat;

Ex. 1003 at 300. The Examiner relied on this amendment as “[t]he primary reason

for the allowance of the claims.” Id. at 328.

      33.    The limitations added by this amendment—which recite the relative

positions of the door, seat, and front wheel well—were well known in the art long

before late 2015. For example, the October 2010 issue of the trucking industry

magazine Fleet Transport published a picture of a “concept truck” with the

frontmost side of its frontmost door adjacent to and behind the rearmost portion of

the front wheel well.




                                        -17-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 167 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1006 at 1. The picture does not show the seat because the door is closed and

the windows are darkly tinted. But the customary and obvious placement of a seat

near the front of the windshield would put at least part of the seat in front of the

rearmost portion of the front wheel well and would put at least a portion of the

door behind the seat.




                                       -18-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 168 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      34.   In addition, a PCT application of Modec Limited published on

December 31, 2008 expressly discloses the exact door, seat, and wheel well

alignment claimed in the ’084 patent:




Ex. 1004, Fig. 1. Modec discloses use of the disclosed door, seat, and wheel well

alignment with any electric commercial vehicle. Ex. 1004 at 14:30-15:2. While

Modec does not specifically mention a “semi-truck vehicle,” it would have at least

encouraged a person of ordinary skill in the art—especially one concerned with the

well-known comfort and safety problem of requiring the driver to climb directly

into a semi-truck seat—to position the door, seat, and wheel well of an electric

semi-truck in the manner disclosed by Modec. Further, U.S. Patent No. 7,338,335

to Messano, which issued in 2008 based on applications dating back to 2001,

expressly teaches that electric drive trains can be used with semi-trucks and a wide

                                        -19-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 169 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

variety of other vehicles. Accordingly, the claimed door position recited in the

’084 patent is simply not new or non-obvious based on what was well known years

before the priority date of the ’084 patent.

                        VI.    CLAIM CONSTRUCTION

             “adjacent to” (all claims)

      35.    Independent claims 1 and 26 of the ’084 patent recite “a frontmost

side of the door is adjacent to a rearmost portion of a front wheel well.” Ex. 1001,

claim 1 (emphasis added). Dependent claims 2-25 incorporate the same phrase

through dependency upon claim 1. Accordingly, every claim includes the phrase

“adjacent to.”

      36.    The phrase “adjacent to” is not a specialized technical term with any

specialized meaning within the relevant field of automotive design. It is a common

English phrase describing the relative positioning of objects located near each

other. Accordingly, a person of ordinary skill in the art would consider dictionary

definitions to be useful to ascertain the customary and ordinary meaning of

“adjacent to.” Two dictionary definitions of “adjacent” are “not distant or far off”

and “nearby but not touching.” Ex. 1016. In my view, these definitions are

consistent with (1) the ordinary meaning of the phrase to a person of ordinary skill

in the art at the relevant time and (2) the usage of the phrase in the specification of

the ’084 patent. By contrast, another dictionary definition of “adjacent,” meaning


                                          -20-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 170 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

“having a common border : abutting, touching” (id.), is inconsistent with the usage

of “adjacent to” in the ’084 patent, as explained below.

      37.    The specification of the ’084 patent uses “adjacent to” three times.

The most relevant paragraph uses “adjacent to” in the specific context relevant to

the claim language describing the relative position of the front side of the door and

the backside of the front wheel well:

      The front of the vehicle body 102 is denoted by the front windshield
      130 and a front side of the door 110 is located adjacent to a backside
      of the front wheel well 144. Alternatively, a portion of the door 110 is
      located above the front wheel well 144. In an implementation, a front
      side of the door 110 is located at least six inches behind a backside of
      the front wheel well 144. In an implementation, a front side of the
      door 110 is located at least twelve inches behind a backside of the
      front wheel well 144. In an implementation, a front side of the door
      110 is located at least eighteen inches behind a backside of the front
      wheel well 144.

Ex. 1001 at 5:23-33 (bolded reference numerals in original; other emphasis added).

In this paragraph, “adjacent to” describes a relative positioning in which the front

side of the door and the backside of the front wheel well are nearby but not

touching each other. The three sentences beginning with “In an implementation”

demonstrate that the front side of the door and backside of the front wheel well are

nearby but not touching each other. Gaps of six, twelve, and eighteen inches


                                        -21-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 171 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

between these components show that the two components can be adjacent to each

other without touching each other.

      38.    Further, the above paragraph describes Figure 1, which graphically

illustrates that the frontside of the door and the backside of the front wheel well are

nearby but not touching each other. The following blown-up portion of Figure 1

shows the door (yellow) and a small gap between the frontside (red line) of the

door and the backside (blue line) of the front wheel well in the illustrated

embodiment. As shown, the frontside of the door and the backside of the front

wheel well are nearby each other but do not touch each other.




Ex. 1001, Fig. 1 (annotations added).

      39.    The specification includes two other usages of “adjacent to” that do

not describe the relative positioning of the frontside of the door and the backside of

                                         -22-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 172 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

the front wheel well.     However, these other two usages are consistent with

construing “adjacent to” to mean “nearby but not touching.” The specification

discloses that “cabin interior 650 includes a landing 652 adjacent to the door 110.”

Ex. 1001 at 10:34-35. The landing is obviously nearby the door because it is

where one first steps upon entering the cabin through the door, but the landing and

door itself do not touch each other. The specification also discloses a sliding door

embodiment in which the “interior of the cabin includes a landing immediately

adjacent to the sliding door.” Id. at 2:44-45 (emphasis added). That sentence’s

usage of “immediately” to further modify “adjacent to” shows that the

specification does not use “adjacent to” to mean “having a common border :

abutting, touching.”    There are no degrees of adjacency when “adjacent to”

requires actual touching of two components. Thus, it would make no sense to

describe two components as being “immediately adjacent to” each other if

“adjacent to” by itself required the components to be touching. Therefore, the

specification’s usage of “adjacent to” is consistent with the dictionary definition

“nearby but not touching” but inconsistent with the dictionary definition “having a

common border : abutting, touching.”

      40.    Following the sentence that says “a front side of the door 110 is

located adjacent to a backside of the front wheel well 144,” the specification

includes the following sentence: “Alternatively, a portion of the door 110 is located


                                        -23-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 173 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

above the front wheel well 144.” In the context of the specification as a whole, a

person of ordinary skill in the art would not interpret those sentences to mean that

locating a portion of the door above the front wheel well is a mutually exclusive

alternative to locating the front side of the door adjacent to the backside of the

front wheel well. In other words, a person of ordinary skill in the art would not

interpret the “adjacent to” language to exclude every arrangement in which a

portion of the door is located above the front wheel well. Further, the “adjacent to”

language does not include any requirement that the frontside of the door must be

located behind—as opposed to in front of—the backside of the front wheel well.

A person of ordinary skill in the art would understand that the “adjacent to”

language is satisfied as long as the frontside of the door and the backside of the

front wheel well are nearby but not touching each other, without regard to whether

any portion of the door is located above the front wheel well.

      41.    The file history of the ’084 patent also supports construing “adjacent

to” to mean “nearby but not touching.” The patent applicant added the “adjacent

to” language to overcome two prior art references that disclose a relatively large

gap between the backside of the front wheel well and the frontside of the door. For

example, Figure 1 of Hollenback shows a relatively large gap between the

frontside of the door 31 and the backside of the front wheel well:




                                        -24-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 174 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1020, Fig. 1.    And Figure 3 of Engelbrecht shows a similarly large gap

between the frontside of its door 31 and the backside of the front wheel well:




Ex. 1021, Fig. 3.     Accordingly, the addition of the “adjacent to” language

overcame these references by requiring a relatively short gap between the frontside

of the door and the backside of the front wheel well. There was no need for the

“adjacent to” language to take on a more restrictive meaning requiring the


                                        -25-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 175 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

frontside of the door and the backside of the front wheel well to actually touch

each other.

      42.     Accordingly, in view of the customary and ordinary meaning of the

claim language, the specification, and the file history of the ’084 patent, in my

view the correct construction of “adjacent to” is “nearby but not touching.”

   VII. PATENTABILITY ANALYSIS OF THE ’084 PATENT CLAIMS

              Background and Prior Art Status of the Asserted References

              1.    The Earliest Effective Filing Date of the ’084 Patent

      43.     As indicated above, while I have not determined the effective filing

date of the ’084 patent, I have assumed, for purposes of my analysis in this IPR

only, that the effective filing date of the ’084 patent is December 30, 2015.

              2.    Modec

      44.     PCT Application Publication No. WO 2009/001086 A2 to Modec

Limited (“Modec,” Ex. 1004) was published on December 31, 2008. Ex. 1004 at

1. I understand that Modec is prior art to the ’084 patent.

      45.     Modec discloses the “electric vehicle 100” illustrated by Modec’s

Figure 1, reproduced below:




                                        -26-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 176 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1004, Fig. 1. Figure 1 graphically discloses the relative positioning of the

door, seat, and front wheel well. While Figure 1 depicts a “specialist delivery

vehicle,” Modec expressly discloses the use of the disclosed door, seat, and wheel

well alignment with any electric commercial vehicle. Id. at 14:30-15:2.

            3.     Messano

      46.   U.S. Patent No. 7,338,335 to Messano (“Messano,” Ex. 1005) issued

March 4, 2008. Ex. 1005, cover. I understand that Messano is prior art to the ’084

patent.

      47.   Messano discloses a semi-truck with an electric drive train. Messano

specifically discloses that “this present invention is for an electric vehicle which

does not have a conventional driveline.” Ex. 1005 at 4:10-11. Messano further

discloses “Road-Wheel Modules provide the motive system for the vehicle and

                                       -27-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 177 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

vehicle trailers. A Road-Wheel Module consists of an electric drive motor.” Id. at

4:26-28. Messano expressly discloses the use of the disclosed electric drive train

with a “semi-truck vehicle,” as depicted by Figure 27 of Messano, reproduced

below:




Id., Fig. 27. In addition, Messano establishes that it was well known to use an

electric drive train with a wide variety of vehicles, including “heavy-duty long-

haul vehicles” and “medium and light duty vehicles (trucks, buses, vans, SUVs,

recreational vehicles, and the like).” Id., Abstract.

             4.     Fleet Transport

      48.    Exhibit 1006 is a true and correct copy of portions of the October

2010 issue of Fleet Transport magazine. I am familiar with Fleet Transport

magazine based on my approximately 40 years of experience in the field of

automotive design. Fleet Transport magazine is a reputable magazine within the

trucking industry that was, during the relevant time, reliably published and made

publicly accessible to subscribers and other interested members of the public in the

                                         -28-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 178 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

month of the issue indicated on the cover. The cover of Exhibit 1006 includes

commercial markings, including the date “Oct 10,” an International Standard Serial

Number (“ISSN”), and a price that includes a Value Added Tax (“V.A.T.”), that, in

my view, are reliable indicators that Exhibit 1006 is, in fact, the October 2010

issue of Fleet Transport magazine that was published and made publicly accessible

to subscribers and other interested members of the public in October 2010. I

understand that it is the regular practice of publishers to make such markings at the

time of publication during the course of the regular conduct of the activity of

publication.    Therefore, I conclude that Exhibit 1006 (“Fleet Transport”) was

published in October 2010 and, thus, I understand that Fleet Transport is prior art

to the ’084 patent. In addition, Fleet Transport is a well-respected periodical that is

a reliable authority within the relevant field. Further, the information included in

Fleet Transport is consistent with my own understanding of what was well known

at least as early as October 2010. Accordingly, I relied on Fleet Transport to

inform my understanding of what was known to a person of ordinary skill in the art

at the relevant time.

      49.      Fleet Transport graphically discloses a semi-truck with the frontmost

side of its frontmost door adjacent to and behind the rearmost portion of the front

wheel well, as shown below:




                                         -29-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 179 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1006 at 1. While the picture does not show the seat, the customary and

obvious placement of a seat in a semi-truck is near the front of the windshield.

That would put at least part of the seat in front of the rearmost portion of the front

wheel well and would put at least a portion of the door behind the seat.

             5.    Future Truck Report

      50.    Exhibit 1007 is a true and correct copy of a report entitled “Future

Truck Committee Information Report: 2001-2, Innovation in Future Truck Cab


                                        -30-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 180 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

Designs: An Exploration of New Possibilities” was published in March 2001 by

The Maintenance Council of the American Trucking Associations. I am familiar

with the American Trucking Associations based on my approximately 40 years of

experience in the field of automotive design. Exhibit 1007 is an authentic and

official report of a council of the well-respected American Trucking Associations

that was intended “to provoke discussion and encourage innovation.” The report

includes numerous findings and suggestions about truck design that would fulfill

the stated purpose of the American Trucking Associations only if the report were

published and made accessible to the relevant public. The report includes the

marking “Issued: March 2001” and a 2001 copyright notice, together with other

markings that, in my view, show that those date markings are reliable indicators

that Exhibit 1007 was issued and made accessible to the relevant members of the

public in March 2001. I understand that it is the regular practice of publishers to

make such markings at the time of publication during the course of the regular

conduct of the activity of publication. Therefore, I conclude that Exhibit 1007

(“Future Truck Report”) was published in March 2001 and, thus, I understand that

the Future Truck Report is prior art to the ’084 patent. In addition, the Future

Truck Report is a report by a well-respected industry association that is a reliable

authority in the relevant field. Further, the information included in the Future

Truck Report is consistent with my own understanding of what was known to a


                                       -31-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 181 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

person of ordinary skill in the art at least as early as March 2001. Accordingly, I

relied on the Future Truck Report to inform my understanding of what was known

to a person of ordinary skill in the art at the relevant time.

      51.    The Future Truck Report discloses that the traditional location of

semi-truck doors is ergonomically disadvantageous and unsafe, and causes a

relatively high level of driver injuries caused by slips. Ex. 1007 at 2-4. The Future

Truck Report also suggests that entry into the vehicle could be made easier and

safer by positioning the door behind the seat to provide rear entry into the cabin

and thus reducing driver injuries caused by slips. Id.

      6.     Marlowe

      52.    U.S. Patent No. 4,932,716 to Marlowe (“Marlowe,” Ex. 1008) issued

June 12, 1990. Ex. 1008, cover. I understand that Marlowe is prior art to the ’084

patent.

      53.    Marlowe discloses a semi-truck with two seats, doors located behind

the seats, a sleeper, and a cab layout that provides access though the cab door to

both seats from behind and in between the seats, and to the sleeper, as shown

below:




                                          -32-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 182 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1008, Fig. 6 (annotated).

       7.     Eltra

       54.    PCT Application Publication No. WO 81/01587 to Eltra Corporation

(“Eltra,” Ex. 1009) was published June 11, 1981. Ex. 1009, cover. I understand

that Eltra is prior art to the ’084 patent.

       55.    Eltra discloses a sliding door mounted on three tracks that includes

components for opening and closing the door automatically upon initiation by an

electrical switch. Ex. 1009 at 1:8-15; 4:12-25.

       8.     Racz

       56.    U.S. Patent Application Publication No. 2003/0006628 A1 to Racz

(“Racz,” Ex. 1010) was published January 9, 2003. Ex. 1010, cover. I understand

that Racz is prior art to the ’084 patent.

       57.    Racz discloses a semi-truck with a conventional hinged door. Ex.

1010 ¶ [0014].



                                              -33-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 183 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      9.     Kia

      58.    Exhibit 1007 is a true and correct copy of the 2013 Kia Sedona User

Manual (“Kia”). I am familiar with automotive manuals like Kia based on my

approximately 40 years of experience in the field of automotive design, and my

experience as an automobile owner. Kia was published at least by the end of 2013

because, as is well known, automobile user manuals are distributed to automobile

purchasers as soon as the model is sold and are quickly thereafter available to the

general public. Kia also includes a copyright date of 2011, indicating that the

manual may have been publicly accessible even before the release of the 2013 Kia

Sedona (which, according to standard automobile industry practice, would have

been in late 2012). I understand that it is the regular practice of automobile

manufacturers to affix date markings on user manuals at the time of publication

during the course of the regular conduct of the activity of publication.

Accordingly, I understand that Kia is prior art to the ’084 patent. In addition,

automobile user manuals including Kia are a well-respected source that is a

reliable authority within the relevant field. Further, the information included in

Kia is consistent with my own understanding of what was known to a person of

ordinary skill in the art at least as early as 2013. Accordingly, I relied on Kia to

inform my understanding of what was known to a person of ordinary skill in the art

at the relevant time.


                                       -34-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 184 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      59.      Kia discloses an “automatic stop and reversal” feature for a “power

sliding door.” Ex. 1011 at 35. Kia explains that this feature will detect resistance

to the power sliding door and stop or reverse the closing of the door if a certain

level of resistance is detected. Id.

      10.      Plummer

      60.      U.S. Patent No. 7,145,788 to Plummer (“Plummer,” Ex. 1012) issued

December 5, 2006. Ex. 1012, cover. I understand that Plummer is prior art to the

’084 patent.

      61.      Plummer discloses a semi-truck including a conventional sleeper unit

142, as shown below:




Ex. 1012, Fig. 5. Plummer also discloses that long-haul trucks are equipped with

“hotel loads” including “heating and air conditioning, lighting, and appliances such

as refrigerators, coffee makers and microwave ovens.” Id. at 1:15-22.



                                        -35-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 185 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      11.    Man Annual Report

      62.    Exhibit 1013 is a true and correct copy of an authentic and official

annual report publicly filed by the Man Group in 2012. Exhibit 1013 includes

indicia and commercial markings that, in my view, reliably indicate that the Man

Group publicly filed the report, and, thus, that it was accessible to relevant

members of the public, in 2012. See, e.g., Ex. 1013 at 1 (“2012 Annual Report”

marking and Man logo). I understand that it is the regular practice of public

companies to include such markings at the time of publication (through filing)

during the course of the regular conduct of their businesses and the specific activity

of filing their annual reports. I also understand that securities laws require annual

reports such as the Man Annual Report to be publicly filed. Therefore, I conclude

that Exhibit 1013 (“Man Annual Report”) was published in 2012 and, thus, I

understand that the Man Annual Report is prior art to the ’084 patent. In addition,

security filings of public companies within the relevant field, such as the Man

Annual Report, are reliable authorities within the relevant field.       Further, the

information included in the Man Annual Report is consistent with my own

understanding of what was known to a person of ordinary skill in the art at least as

early as 2012. Accordingly, I relied on the Man Annual Report to inform my

understanding of what was known to a person of ordinary skill in the art at the

relevant time.


                                        -36-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 186 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      63.    The Man Annual Report includes pictures of a semi-truck vehicle with

a door that is taller than two people pictured near the truck:




                                         -37-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 187 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1013 at 8.

      12.   Freightliner

      64.   Exhibit 1014 is a true and correct copy of an article entitled

“Ergonomics Program at Freightliner” by Josef Loczi, published in SAE

Transactions in 2000 or 2001. I am familiar with SAE Transactions based on my

approximately 40 years of experience in the field of automotive design. SAE

                                      -38-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 188 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

Transactions is a well-respected journal of the Society of Automotive Engineers

that was, during the relevant time, reliably published and made accessible to the

relevant public near the date indicated on each issue.          Exhibit 1014 includes

indications that the article was published in 2000 or 2001, including a 2000

copyright notice on the article and 2001 copyright notice and International

Standard Serial Numbers (“ISSNs”) near the front of the journal in which the

article is contained. Ex. 1014 at 2, 10. I understand that it is the regular practice of

publishers to make such markings at the time of publication during the course of

the regular conduct of the activity of publication. Further, a website maintained by

JSTOR, which is known to maintain reliable information about the publication of

articles in the regular course of its activities, lists the article as being part of Vol.

109, Section 2: JOURNAL OF COMMERCIAL VEHICLES (2000), pp. 462-469.

Exhibit 1018 is a true and correct copy of a printout from the JSTOR webpage,

located at https://www.jstor.org/stable/44650780, which provides that listing. That

webpage currently provides access to images that appear to be the same as pages

10-17 of Exhibit 1014. Exhibit 1019 is a true and correct copy of those images

currently accessible from the JSTOR website. Therefore, I conclude that Exhibit

1014 (“Freightliner”) was published in 2000 or 2001 and, thus, I understand that

Freightliner is prior art to the ’084 patent. In addition, SAE Transactions is a well-

respected journal that is a reliable authority within the relevant field. Further, the


                                          -39-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 189 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

information included in Freightliner is consistent with my own understanding of

what was known to a person of ordinary skill in the art as early as 2000 or 2001.

Accordingly, I relied on Freightliner to inform my understanding of what was

known to a person of ordinary skill in the art at the relevant time.

      65.    Freightliner discloses multiple steps and hand holds for assisting a

driver to enter the cabin of a semi-truck, as shown below:




Ex. 1014 at 14. Below is the same figure from the image of the same page

currently accessible at the JSTOR website:




                                         -40-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 190 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1019 at 5.

            Ground 1: Claims 1-5, 15-16, and 25 would have been obvious
            over Modec and Messano

      66.   For the reasons set forth below, it is my opinion that claims 1-5, 15-

16, and 25 of the ’084 patent would have been obvious over Modec and Messano.

            1.     Claim 1

            a.     “A semi-truck vehicle”

      67.   Modec discloses an “electric vehicle 100” that can be a “specialist

delivery vehicle” or “a box van or minibus or any other commercial or domestic

use vehicle.” Ex. 1004 at 14:30-15:2. While Modec does not specifically mention

a “semi-truck vehicle,” it would have been obvious to use Modec’s relative

positioning of the door, seat, and front wheel well with a “semi-truck vehicle,” as

explained below in Section VII(B)(1)(k).

                                       -41-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 191 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      68.    In the same field, Messano discloses an electric vehicle that is a

“semi-truck vehicle.” Figure 27 of Messano, reproduced below, illustrates “a

tractor truck and semi-trailer.” Ex. 1005 at 7:18-19.




             b.     “an electric drive train”

      69.    Modec discloses an “electric vehicle 100,” shown in Figure 1,

reproduced below.




Ex. 1004 at 14:30; Fig. 1. Modec further discloses: “At [the electric vehicle’s]

heart is an electric drive train including an electric motor 200 which is supplied

with power from a battery assembly 210.” Id. at 15:2-4. Modec also discloses that

                                        -42-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 192 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

the invention relates, in particular, “to electric vehicles and to control and security

systems that may be fitted to such vehicles,” and further explains that “electric

powered vehicles . . . use electrical power sources and electric motors as the heart

of their drive train.” Id. at 1:7-8, 17-18.

      70.    Messano also discloses an electric drive train. Messano specifically

discloses that “this present invention is for an electric vehicle which does not have

a conventional driveline.” Ex. 1005 at 4:10-11. Messano further discloses “Road-

Wheel Modules provide the motive system for the vehicle and vehicle trailers. A

Road-Wheel Module consists of an electric drive motor.” Id. at 4:26-28. The

presence of a combustion engine in at least one embodiment of Messano is

irrelevant to the “electric drive train” limitation. Because that limitation refers to

the drive train only, it does not require the absence of a combustion engine. In

fact, dependent claim 3 of the ’084 patent expressly recites “wherein the semi-

truck vehicle comprises a combustion engine,” thereby establishing that claim 1

may include a combustion engine in addition to “an electric drive train.”

             c.     “a body”

      71.    As would be understood by a person of ordinary skill in the art, all

vehicles have “a body.” A skilled artisan would understand that Figure 1 of Modec,

reproduced below, illustrates “a body.”




                                          -43-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 193 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1004, Fig. 1. Modec’s text also expressly discloses “a body.” For example,

Modec discloses that electrical pins may “be grounded by connecting them to the

body or chassis of the vehicle.” Id. at 12:13-14 (emphasis added). Modec also

discloses: “The vehicle in this example is a specialist delivery vehicle, but through

a simple change to the vehicle body it could be . . . .” Id. at 14:30-15:1 (emphasis

added).

             d.    “a cabin located within the body of the semi-truck vehicle,
                   wherein the cabin comprises an interior that is configured
                   to accommodate at least one person”

      72.    Modec discloses: “At the front, the chassis carries a cab 260 in which

the driver sits and which is protected by a lockable door. As shown the cab has a

driver and passenger seat (not shown).” Id. at 15:29-31 (emphases added). As

shown by the following blown-up portion, Figure 1 illustrates the cab 260:




                                        -44-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 194 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Id., Fig. 1. Modec further discloses that a cooling system “keeps the cabin at a

comfortable ambient temperature.” Id. at 15:23-24 (emphasis added). A person of

ordinary skill in the art would understand that the terms “cab” and “cabin” are used

interchangeably in the art and in Modec’s disclosure.

      73.   Figure 1 and the text of Modec establish that the cab 260 or cabin is

“located within the body.” Further, Figure 1 and Modec’s disclosure that the

driver sits in the cab and that the cab has a driver seat and a passenger seat

establish that “the cabin comprises an interior that is configured to accommodate at

least one person.”




                                       -45-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 195 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      74.    As explained below in Section VII(B)(1)(k), it would have been

obvious to use Modec’s relative positioning of the door, seat, and front wheel well

with a “semi-truck vehicle.”

             e.     “a seat located in the interior of the cabin that is configured
                    for seating a user”

      75.    Modec discloses: “At the front, the chassis carries a cab 260 in which

the driver sits and which is protected by a lockable door. As shown the cab has a

driver and passenger seat (not shown).” Id. at 15:29-31 (emphases added). Figure

1 shows that the seats are “located in the interior of the cabin.”




Id., Fig. 1. Further, a person of ordinary skill in the art would understand that each

of the disclosed driver seat and passenger seat is “configured for seating a user.”


                                         -46-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 196 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

In fact, Modec’s express disclosure that the “driver sits” establishes that the driver

seat “is configured for seating a user.”

             f.     “a door comprising a width extending a horizontal length of
                    the door, wherein the door provides ingress and egress to
                    the interior of the cabin of the semi-truck vehicle”

      76.    Modec discloses: “At the front, the chassis carries a cab 260 in which

the driver sits and which is protected by a lockable door.”          Id. at 15:29-31

(emphasis added). The annotated blown-up portion of Figure 1, below, shows the

disclosed door in yellow.




                                           -47-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 197 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

Id., Fig. 1. The red line on the annotated figure shows that the door comprises “a

width extending a horizontal length of the door.” Modec further discloses that the

door can be unlocked “to allow the driver to access the vehicle through the door”

(id. at 22:18-20), thereby establishing that “the door provides ingress and egress to

the interior of the cabin.”

      77.    As explained below in Section VII(B)(1)(k), it would have been

obvious to use Modec’s relative positioning of the door, seat, and front wheel well

with a “semi-truck vehicle.”

             g.     “wherein the door is located on the body such that the
                    frontmost side of the door is adjacent to a rearmost portion
                    of a front wheel well”

      78.    The following annotated blown-up portion of Figure 1 of Modec

shows that “the door [yellow] is located on the body such that the frontmost side of

the door [red line extended from frontmost edge] is adjacent to a rearmost portion

of a front wheel well [blue line extended from rearmost edge].”




                                        -48-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 198 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




As explained above in Section V(A)(1), “adjacent to” means “nearby but not

touching.” The red and blue lines in the annotated figure above show a very small

gap between the frontmost side of the door and the rearmost portion of the front

wheel well in Modec, and, thus, those components are “nearby but not touching”

or “adjacent to” each other.

      79.    Indeed, the position of the door relative to the front wheel well in

Modec is almost identical to the position of those same components in the ’084



                                      -49-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 199 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

patent, as shown by the following annotated blown-up portion of Figure 1 of the

’084 patent.




As explained above, the claim term “adjacent to” does not require the frontmost

side of the door to be located horizontally behind the rearmost portion of the wheel

well, or vice-versa. The “adjacent to” limitation is satisfied as long as those two

components are “nearby but not touching,” without regard to whether the

frontmost side of the door or the rearmost portion of the wheel well is in the

forward-most horizontal position. Accordingly, it is irrelevant that Figure 1 of the

’084 patent depicts the frontmost side of the door located horizontally behind the

                                       -50-
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 200 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

rearmost portion of the wheel well, while Figure 1 of Modec shows the frontmost

side of the door located horizontally in front of the rearmost portion of the wheel

well.

        80.   Moreover, even if the “adjacent to” limitation required the frontmost

side of the door to be located horizontally behind the rearmost portion of the wheel

well, the relative horizontal positioning of those two components would have been

a matter of obvious design choice. A person of ordinary skill in the art would

understand that, as long as a sufficient portion of the door is located behind the

wheel well to enable a person to enter the truck without climbing over the wheel

well, there is no significant functional difference between locating the door entirely

behind the wheel well and locating a small portion of the door slightly in front of

the rearmost portion of the wheel well. Accordingly, a person of ordinary skill in

the art would be motivated to locate the door entirely behind the wheel well when

an elongated cabin is desired and to locate a portion of the door in front of the

rearmost portion of the wheel well when a more condensed cabin is desired.

Because semi-trucks generally have relatively elongated cabins, it would have been

an obvious design choice to move Modec’s door back slightly to locate the

frontmost side of the door horizontally behind the rearmost portion of the wheel

well.




                                        -51-
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 201 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

               h.   “and the width of the door is disposed between the
                    frontmost side of the door and a rearmost side of the door”

       81.     The annotated blown-up portion of Figure 1, below, shows that “the

width [red] of the door [yellow] is disposed between the frontmost side [green] of

the door and the rearmost side [blue] of the door.”




Id., Fig. 1.




                                        -52-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 202 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

             i.    “at least a portion of the door being positioned behind the
                   seat and at least a portion of the seat is disposed to be
                   forward of a line defining the rearmost portion of the front
                   wheel well such that the door opens to provide ingress and
                   egress into the cabin from a backside of the seat”

      82.    The following annotated Figure 1 of Modec shows that “at least a

portion of the door [yellow]” is “positioned behind the seat [green] and at least a

portion of the seat [green] is disposed to be forward of a line defining the rearmost

portion of the wheel well [blue line extended from rearmost edge].”




                                        -53-
         Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 203 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

         83.   Modec further discloses that the door can be unlocked “to allow the

driver to access the vehicle through the door” (id. at 22:18-20), thereby

establishing that “the door opens to provide ingress and egress into the cabin.” As

explained above, the door is positioned behind the seat. Therefore, ingress and

egress into the cabin, as provided by the door, can only be “from a backside of the

seat.”

               j.    “wherein the door is the foremost door providing ingress or
                     egress into the interior of the cabin.”

         84.   The following annotated Figure 1 of Modec shows that “the door

[yellow] is the foremost door.” Modec further discloses that the door can be

unlocked “to allow the driver to access the vehicle through the door” (id. at 22:18-

20), thereby establishing that the door is “providing ingress or egress into the

interior of the cabin.”




                                        -54-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 204 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084



            k.     A person of ordinary skill in the art would have found it
                   obvious, and would have been motivated, to use Modec’s
                   relative positioning of the door, seat, and front wheel well
                   with a “semi-truck vehicle.”

      85.   As set forth above, claim 1 of the ’084 patent may differ from Modec

because Modec does not expressly identify its “electric vehicle 100” as a “semi-

truck vehicle.” This is not a patentable distinction, however, because a person of

ordinary skill in the art at the time of the alleged invention would have found it

obvious to use Modec’s disclosed positioning of the door, seat, and front wheel

well with a “semi-truck vehicle.”

      86.   It would have been obvious to use Modec with a “semi-truck vehicle”

in view of Modec alone. Figure 1 of Modec depicts “a specialist delivery vehicle.”

Id. at 14:30-31. However, Modec discloses that “through a simple change to the

vehicle body,” the vehicle could be a box van or minibus or any other commercial

or domestic use vehicle.” Id. at 14:30-15:2 (emphases added). A person of

ordinary skill in the art would understand that a “semi-truck vehicle” is a

“commercial vehicle,” and, thus, that “a simple change to the vehicle body” would

adapt the configuration shown for Modec for use with a “semi-truck vehicle.”

Moreover, even if a person of ordinary skill in the art did not consider a “semi-

truck vehicle” to be the type of “commercial vehicle” contemplated by Modec, the

express teaching that a simple change to the vehicle body would adapt Modec for

                                      -55-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 205 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

use with other vehicle types would motivate a person of ordinary skill in the art to

consider other vehicle types, even beyond those expressly disclosed, with which

Modec’s relative positioning of the door, seat, and front wheel well could be used

advantageously.

      87.   Further, even if it were not obvious to use Modec’s relative

positioning of the door, seat, and front wheel well with a “semi-truck vehicle” in

view of Modec alone, it would have been obvious to do so in view of Modec in

combination with Messano. Modec expressly discloses that “a simple change to

the vehicle body” would adapt Modec for use with other vehicle types. Within the

same field of electric vehicles, Messano expressly discloses that an electric drive

train can be used with a wide variety of vehicles, including “heavy-duty long-haul

vehicles” and “medium and light duty vehicles (trucks, buses, vans, SUVs,

recreational vehicles, and the like).”    Id., Abstract.   Those disclosures would

motivate a person of ordinary skill in the art to consider “semi-truck vehicles” to

be among vehicle types with which Modec’s relative positioning of the door, seat,

and front wheel well could be used advantageously.

      88.   A person of ordinary skill in the art would also be motivated by the

understanding that Modec’s relative positioning would be advantageous for a

“semi-truck vehicle” because it would allow a driver to more easily and safely

enter and exit the “semi-truck vehicle.” The person of ordinary skill in the art


                                         -56-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 206 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

would be well aware of this advantage for at least three reasons. First, a person of

ordinary skill in the art would have personal knowledge, based on experience using

or testing the different door, seat, and wheel well positions in the prior art, that it is

easier and requires less dangerous movement to enter the cabin of a vehicle in

which the relative positioning of the door, seat, and front wheel well allows for

entry into the cabin from behind the seat rather than requiring climbing directly

into the seat. Second, a person of ordinary skill in the art would be aware of the

express teaching of the 2001 American Trucking Associations report that

positioning the door behind the seat to provide rear entry into the cabin would

make entry into the vehicle easier and increase safety by reducing driver injuries

caused by slips. Ex. 1007 at 2-4. Third, a person of ordinary skill in the art would

be aware of the general knowledge within the industry, as shown by Applicants’

admission in the background section of the ’084 patent, that climbing directly into

a semi-truck seat, as required by the traditional positioning of the door, seat, and

front wheel well, may be uncomfortable and dangerous.

      89.    A person of ordinary skill in the art would be even more motivated to

use the relative positioning of the door, seat, and front wheel well disclosed by

Modec for a “semi-truck vehicle” than for smaller vehicles like delivery trucks or

vans. The reason for this enhanced motivation is that the advantages of increased

comfort and safety are even more significant for larger vehicles such as “semi-


                                          -57-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 207 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

trucks” because the need to climb directly up into the seat is more of an

inconvenience and danger for a larger vehicle than for a smaller vehicle.

      90.   Finally, a person of ordinary skill in the art would have an expectation

of success in modifying Modec for use with a “semi-truck vehicle.” A person of

ordinary skill in the art would understand that Modec’s relative positioning of the

door, seat, and front wheel well is a simple layout choice that could easily be

implemented for any type of vehicle regardless of size or other physical

differences. A person of ordinary skill in the art would further understand that

nothing beyond mere resizing of the various cabin components would be necessary

to modify Modec for use with “a semi-truck vehicle” and that there would be no

technical or other obstacles to making that modification.

      91.   In summary, modifying Modec to use its disclosed relative positioning

of the door, seat, and front wheel well with a “semi-truck vehicle” would meet

every claim limitation, a person of ordinary skill in the art would have had a

motivation or reason to make the modification, and a person of ordinary skill in the

art would have expected success and not encountered any technical or other

obstacle to making the combination. Therefore, it would have been obvious to

modify Modec for use with a “semi-truck vehicle.” Because such modification

would include every claim limitation, claim 1 would have been obvious.




                                        -58-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 208 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

       2.     Claim 2: “wherein the semi-truck vehicle is an electric vehicle
              comprising a battery pack that is coupled to an electric drive
              train.”

       92.    Modec discloses: “At [the electric vehicle’s] heart is an electric drive

train including an electric motor 200 which is supplied with power from a battery

assembly 210.” Ex. 1004 at 15:2-4. Modec also discloses that: “The battery

assembly 210 comprises a self contained unit that comprises 10 battery cells,

battery control circuitry for regulating the battery charge and voltage, and a set of

contactors which selectively connect the batteries to the units output terminals or

isolate them.” A person of ordinary skill in the art would understand that a

“battery assembly” is a “battery pack,” and, thus, Modec discloses “an electric

vehicle comprising a battery pack that is coupled to an electric drive train.”

       93.    Further, it would have been obvious to a person of ordinary skill in the

art to couple the electric drive train of Claim 1 to a battery pack in view of Modec

in combination with Messano. Messano discloses a “Battery Module” which “may

consist of batteries, capacitors, or any combination thereof where electrical energy

is stored.” Ex. 1005 at 4:16-19. Messano discloses that the truck’s “electric

motors receive power from the Battery Modules and optionally from the GenSets.”

Id. at 4:33-35. A person of ordinary skill in the art would understand that the

“Battery Modules” disclosed by Messano are “a battery pack that is coupled to an

electric drive train.”


                                         -59-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 209 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      94.   Moreover, it would have been obvious to a person of ordinary skill in

the art to couple the electric drive train of Claim 1 to a battery pack in order to

provide power to the electric drive train. Therefore, claim 2 would have been

obvious.

      3.    Claim 3: “wherein the semitruck vehicle comprises a combustion
            engine configured to generate power by using combustion energy
            of fuel and Claim 25: “wherein the semi-truck vehicle is a hybrid
            vehicle comprising electrical and combustion components.”

      95.   Messano specifically claims “A hybrid semi-trailer truck system

comprising: an electric drive road tractor that incorporates: a multiplicity of

constant-speed internal combustion engines maximized for fuel efficiency.” Id. at

19:28-31. Thus, Messano discloses “a combustion engine configured to generate

power by using combustion energy of fuel” (claim 3) and “a hybrid vehicle

comprising electrical and combustion components” (claim 25). Therefore, the

combination of Modec and Messano meets every limitation of claim 3, and claim 3

would have been obvious.




                                       -60-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 210 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      4.     Claim 4: “wherein the semitruck vehicle comprises only a single
             door.”

      96.    The following annotated Figure 1 of Modec shows only a single door




(yellow).

      97.    Modec does not disclose the presence of additional doors. Thus,

Modec discloses “only a single door.” Even if Modec discloses an alternative

embodiment of having two doors, it discloses the alternative of having “only a

single door.” Therefore, the combination of Modec and Messano meets every

limitation of claim 4, and claim 4 would have been obvious.

      5.     Claim 5: “wherein the single door is located on a left side when
             the user is seated in the seat of the semi-truck vehicle.”

      98.    As shown in the previous figure, Modec shows “a single door”

(yellow) that is located on the left side of the truck when the user is seated in the



                                        -61-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 211 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

seat. Therefore, the combination of Modec and Messano meets every limitation of

claim 5, and claim 5 would have been obvious.

      6.     Claim 15: “wherein the vehicle is an electric driven class 7 semi-
             truck.”

      99.    As explained above, Messano discloses a “semi-truck vehicle” with an

electric drive train. Messano further discloses that “[t]he drive system equally

applies to light & medium duty Class 2 to 7 vehicles, motorhomes, amphibians,

and automobiles.” Id. at 1:41-43. Thus, Messano discloses a semi-truck vehicle

“wherein the vehicle is an electric driven class 7 semi-truck.” Therefore, the

combination of Modec and Messano meets every limitation of claim 15, and claim

15 would have been obvious.

      7.     Claim 16: “wherein the vehicle is an electric driven class 8 semi-
             truck.”

      100. As explained above, Messano discloses a “semi-truck vehicle” with an

electric drive train. Messano further discloses that “[t]he present invention relates

[…] more particularly, to a fuel efficient heavy-duty Class 8 long-haul vehicle.”

Id. at 1:33-36. Thus, Messano discloses a semi-truck vehicle “wherein the vehicle

is an electric driven class 8 semi-truck.” Therefore, the combination of Modec and

Messano meets every limitation of claim 16, and claim 16 would have been

obvious.




                                        -62-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 212 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      Ground 2: Claim 6 would have been obvious over Modec, Messano, and
      the Future Truck Report

      101. Claim 6, which depends from claim 4 and recites the additional

limitation “wherein the single door is located on the right side when the user is

seated in the seat of the semi-truck vehicle,” would have been obvious over either

Modec and Messano or Modec, Messano, and the Future Truck Report. While

Modec illustrates “a single door” (yellow in annotated Figure 1, shown previously)

“located on the left side of the truck,” it would have been obvious to one of

ordinary skill in the art to instead locate the door on the right side, as an obvious

matter of design choice.     There are finite options for locating a single door,

including, primarily, locating the door on the left side and locating the door on the

right side, and a person of ordinary skill in the art would understand that either of

those choices would successfully allow a person to enter and exit the truck.

Further, a person of ordinary skill would have appreciated that locating the door on

the right side would eliminate the need for the driver to enter and exit on the left

side of the vehicle, which would eliminate the driver’s exposure to passing road

traffic during ingress and egress. A person of ordinary skill in the art would also

have appreciated that a door on the driver’s side weakens the cab structure and

restricts the size of the driver’s side window. Therefore, a cab design with no

driver’s side door increases the cab strength and would allow for a larger driver’s

side window, increasing safety and visibility. The Future Truck Report expressly

                                        -63-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 213 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

discloses the foregoing motivations for locating a single door on the right side.

Thus, it would have been an obvious design choice to have a single door in the cab

located on the right (passenger) side.

      102. Even if not obvious in view of Modec and Messano alone, the Future

Truck Report discloses a “single door located on the right side when the user is

seated in the seat of the semi-truck vehicle,” and it would have been obvious to

combine Modec and Messano with the Future Truck Report. The Future Truck

Report discloses that, “[e]ntry could be by a door at the right rear of the passenger

side, eliminating the door on the driver’s side” and explains that this position

“would eliminate the need for retractable steps/stairs and for doors opening into

traffic. For on-highway use there is little need for a driver to have ready entry and

exit provided by a door on his immediate left.” Ex. 1007 at 3. The Future Truck

Report also explains that a door weakens the cab structure and restricts the cab

window size. Id. A person of ordinary skill in the art would know to combine

Modec and Messano with the Future Truck Report because the Future Truck

Report explicitly suggests designers consider making the disclosed changes to

conventional truck designs. For example, the Future Truck Report states that,

“[t]he authors … advocate spirited debate and serious consideration of the value of

these changes to cab design.” Id. at 1.




                                          -64-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 214 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      Ground 3: Claims 7, 8, 21, and 26 would have been obvious over Modec,
      Messano, and Marlowe

      1.     Claim 7: “wherein the door of the semi-truck vehicle comprises a
             first door and a second door.”

      103. It would have been obvious to one of skill in the art to modify the

cabin of Modec to have a first door and a second door. In fact, it is customary for

semi-truck vehicles and other trucks to have at least two doors, a driver-side door

and a passenger-side door. A person of ordinary skill in the art would recognize

that it is advantageous to have at least two doors for convenience, to provide

separate entryways for the driver and the passenger, and for safety, to provide

multiple points of ingress and egress in case of an emergency.

      104.   Even if this limitation were not obvious in view of Modec and

Messano alone, it would have been obvious in view of Modec, Messano, and

Marlowe. Marlowe discloses a “class 7 or 8 truck,” that includes a cab having

driver and passenger doors.” Exhibit 1008 at 1:6-10. A person of ordinary skill in

the art would understand that a class 8 truck is “a semi-truck vehicle.” Marlowe

thus expressly discloses a “semi-truck vehicle [comprising] a first door and a

second door,” as shown by Figure 6 from Marlowe, reproduced below, which

shows “opposite driver and passenger doors 24 and 26, respectively.” Ex. 1008 at

3:1-2; Figure 6. Accordingly, claim 7 would have been obvious.




                                       -65-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 215 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




      2.     Claim 8: “wherein the first door is located on a left side when the
             user is seated in the seat of the semi-truck vehicle and the second
             door is located on a right side when the user is seated in the seat of
             the semi-truck vehicle.”

      105. It would have been obvious to one of skill in the art to modify the

cabin of Modec to have a first door on the left side and a second door on the right

side. Indeed, a person of ordinary skill in the art would recognize that as the

customary cabin design for a semi-truck vehicle or other truck. A person of

ordinary skill in the art would further recognize that it is advantageous to provide

separate entryways for the driver and the passenger and to provide multiple points

of ingress and egress.

      106. Even if this limitation were not obvious in view of Modec and

Messano alone, it would have been obvious in view of Modec, Messano, and

Marlowe. Marlowe discloses a “class 7 or 8 truck,” that includes a cab having


                                       -66-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 216 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

driver and passenger doors.” Exhibit 1008 at 1:6-10. A person of ordinary skill in

the art would understand that a class 8 truck is “a semi-truck vehicle.” Figure 6

from Marlowe, reproduced below, shows “opposite driver and passenger doors 24

and 26 [in yellow], respectively.” Ex. 1008 at 3:1-2; Figure 6. Figure 6 also

shows “driver and passenger seats 28 [passenger seat outlined in blue] and 30,

respectively.” Id.




A person of ordinary skill in the art would understand that the driver seat is where

“the user is seated in the seat of the semi-truck vehicle.” As shown in Figure 6, the

doors are to the left and right of the driver seat. Thus, Marlowe explicitly discloses

the limitation of claim 8. Accordingly, claim 8 would have been obvious.




                                        -67-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 217 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      3.     Claim 21

             a.    “wherein the cabin comprises a first seat and a second seat,
                   and”

      107. As described in Section VII(B)(1)(e), Modec discloses “a seat located

in the interior of the cabin that is configured for seating a user.” Thus, Modec

discloses the “first seat” required by claim 21. Claim 21 also requires “a second

seat” in addition to the “first seat.” Modec discloses both “a driver and a passenger

seat (not shown).” Ex. 1004 at 15:30-31. The “passenger seat” of Modec is the

“second seat” required by claim 21.

             b.     “wherein access to either of the first seat or the second seat
                   is provided between the second seat and the first seat.”

      108. It would have been obvious to a person of ordinary skill in the art to

modify the cabin of Modec and Messano to comprise a first seat and a second seat

wherein access to either of the first seat or the second seat is provided between the

second seat and the first seat. A person of ordinary skill in the art would have

known that if the cabin comprised two seats, and the door was located behind the

seats, access to the seats would be provided between the first and second seat.

Therefore, Claim 21 would have been obvious over Modec and Messano.

      109. Even if it was not obvious over Modec and Messano alone, it would

have been obvious to a person of ordinary skill in the art to modify the cabin of

Modec and Messano to comprise a first seat and a second seat, wherein access to


                                        -68-
         Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 218 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

either of the first seat or the second seat is provided between the second seat and

the first seat, as disclosed in Marlowe. Figure 6 of Marlowe, reproduced below,

shows “driver and passenger seats 28 and 30 [green], respectively.” Ex. 1008 at

3:2-3.




Ex. 1008, Fig. 6. Figure 6 shows “driver and passenger doors 24 [yellow] and 26

are located rearwardly of driver and passenger seats 28 and 30 [green] so as not to

obstruct access into and out of the cab, as depicted by arrow 62 [red].” Id. at 5:35-

40. Arrow 62 shows that entry through the door (24) into the cabin provides

access to the seats from between the seats. Id., Fig. 6. A person of ordinary skill

in the art would be motivated to incorporate Marlowe’s design into Modec because

they would know that providing a single, central aisle for accessing both seats

conserves more space in the cab than providing two separate pathways.

Accordingly, claim 21 would have been obvious.




                                        -69-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 219 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      4.     Claim 26

             a.    “A semi-truck vehicle”

      110. This limitation is identical to the limitation of claim 1 discussed above

in Sections VII(B)(1)(a) and VII(B)(1)(k) and is disclosed or would have been

obvious for the same reasons set forth above.

             b.    “an electric drive train”

      111. This limitation is identical to the limitation of claim 1 discussed above

in Section VII(B)(1)(b) and is disclosed or would have been obvious for the same

reasons set forth above.

             c.    “a body”

      112. This limitation is identical to the limitation of claim 1 discussed above

in Section VII(B)(1)(c) and is disclosed or would have been obvious for the same

reasons set forth above.

             d.    “a cabin located within the body of the vehicle, wherein the
                   cabin comprises an interior that is configured to
                   accommodate at least one person”

      113. This limitation is identical to the limitation of claim 1 discussed above

in Section VII(B)(1)(d) is disclosed or would have been obvious for the same

reasons set forth above.




                                       -70-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 220 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

             e.    “a first seat and a second seat located in the interior of the
                   cabin”

      114. For the reasons set forth above with respect to claim 21, Modec

discloses both “a driver and a passenger seat (not shown).” Ex. 1004 at 15:30-31.

The “passenger seat” of Modec is the “second seat” required by claim 26.

             f.    “a door that provides ingress and egress to the interior of
                   the cabin”

      115. Modec discloses this limitation for the same reasons set forth above in

Section VII(B)(1)(f).

             g.    “the door being located on the body such that a frontmost
                   side of the door is adjacent to a rearmost portion of a front
                   wheel well”

      116. This limitation is identical to the limitation of claim 1 discussed above

in Section VII(B)(1)(g) and is disclosed or would have been obvious for the same

reasons set forth above.

             h.    “and at least a portion of the door being positioned behind
                   the first seat, at least a portion of the first seat is disposed to
                   be forward of a line defining the rearmost portion of the
                   front wheel well”

      117. This limitation is essentially identical to the limitation of claim 1

discussed above in Section VII(B)(1)(h), except the limitation of claim 1 recites

“the seat” instead of “the first seat” and includes the additional language “such that

the door opens to provide ingress and egress into the cabin from the backside of the

seat.” Modec discloses this limitation for the same reasons set forth above in

                                        -71-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 221 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

Section VII(B)(1)(h), with Modec’s driver seat being the “first seat” required by

claim 26.

             i.     an entryway provided between the first seat and the second
                    seat, wherein the entryway comprises a vertical height
                    extending from a floor of the cabin to at least a top of the
                    first seat or the second seat;

      118. The annotated Figure 1 of Modec shown below illustrates why a

person of ordinary skill in the art would understand that Modec implicitly discloses

an “entryway provided between the first seat and the second seat, wherein the

entryway comprises a vertical height extending from a floor of the cabin to at least

a top of the first seat or the second seat.”




                                          -72-
         Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 222 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

As shown above, Modec graphically discloses a ceiling (green) of the cabin that is

above the seat and the space behind the seat. A person of ordinary skill in the art

would understand that the door (yellow) must open up to reveal a floor on the other

side of the door, at about the level of the lower edge (red) of the door, to prevent

the driver from falling through to the undercarriage of the vehicle. Because the

door is at least partially behind the seat, a person of ordinary skill in the art would

also understand that there is an entryway behind and between the two seats that

extends vertically from the floor (red) to the ceiling (green) of the cabin, which, as

shown, is above the seat. Therefore, Modec implicitly discloses “an entryway

provided between the first seat and the second seat wherein the entryway

comprises a vertical height extending from a floor of the cabin to at least a top of

the first seat or the second seat.”

         119. Further, it would have been obvious, in view of Modec’s disclosure of

a door located behind the driver seat, to provide an entryway behind and between

the two seats that extends vertically from the floor (red) to the ceiling (green) of

the cabin, which, as shown, is above the seat as the most convenient and easiest

pathway for the driver to get from the door to the driver seat upon entering the

cabin.




                                         -73-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 223 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

             j.    “wherein the entryway provides access to either of the first
                   seat or the second seat.”

      120. As explained above with respect to claim 21, Marlowe discloses a

pathway from the door to either one of the first seat or the second seat:




Ex. 1008, Fig. 6. A person of ordinary skill in the art would be motivated to

incorporate Marlowe’s design into Modec because they would understand that

providing a single, central aisle for accessing both seats conserves more space in

the cab than providing two separate pathways.

             k.    It would have been obvious, and a person of ordinary skill
                   in the art would have been motivated, to use Modec’s
                   relative positioning of the door, seat, and front wheel well
                   with a “semi-truck vehicle.”

      121. For the same reasons set forth above in Section VII(B)(1) with respect

to claim 1, a person of ordinary skill in the art would have found it obvious, and

would have been motivated, to use Modec’s disclosed positioning of the door, seat,




                                         -74-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 224 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

and front wheel well with a “semi-truck vehicle.” Therefore, claim 26 of the ’084

patent would have been obvious.

      Ground 4: Claims 9-11 would have been obvious over Modec, Messano,
      and Eltra

      1.     Claim 9: “wherein the door slides on an upper track, a mid-track,
             and a lower track located externally on the body of the semi-truck
             vehicle to open and close the door.”

      122. It would have been obvious to one of ordinary skill in the art to

modify the cabin of Modec and Messano to use a sliding door, as disclosed in

Eltra, that “slides on an upper track, a mid-track, and a lower track located

externally on the body of the semi-truck vehicle to open and close the door.” Eltra

discloses “sliding doors provided on the passenger side of conventional motor

vehicles.” Exhibit 1009 at 1:4-5. Eltra discloses that, “[s]uch a [sliding] door is

supported at three points, two support points having fixed arms which ride in

tracks provided in the vehicle body. […] The third support points involves a spring

loaded pivotally mounted arm riding in a track on the vehicle body disposed on the

exterior of the vehicle, either at the top or center of the vehicle side.” Id. at 1:8-15.

Thus, Eltra discloses the three-track sliding door of claim 9.

      123. A person of ordinary skill in the art would have been motivated to use

Eltra’s three-track sliding door of Eltra with the cabin of Modec and Messano. As

Eltra discloses, sliding doors were a well-known alternative to hinged doors for

large vehicles before the time of the invention. A person of ordinary skill in the art

                                          -75-
         Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 225 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

would have understood that sliding doors are advantageous for semi-truck vehicles

and other large vehicles because they provide a relatively easy and safe mechanism

for opening the door and providing easy access to the interior of the vehicle. The

person of ordinary skill in the art would have also recognized that the three-track

sliding door design of Eltra is advantageous to properly secure the door to the

vehicle at multiple attachment points while preventing damage to both the door

and the tracks. Accordingly, claim 9 would have been obvious.

         2.     Claim 10: “wherein the door moves outward with respect to the
                body and backward with respect to the seat as the door is moved
                to an open position.”

         124. As explained above with respect to claim 9, it would have been

obvious to use the sliding door disclosed in Eltra with the Modec and Messano

cabin.        Claim 10 depends from claim 9 and recites merely well-known

functionality of conventional sliding doors for vehicles. Indeed, as a person of

ordinary skill in the art would have recognized, almost all conventional sliding

doors in vehicles “move[] outward with respect to the body and backward with

respect to the seat as the door is moved to an open position.”

         125. Eltra expressly discloses the well-known functionality of conventional

sliding doors for vehicles. Specifically, Eltra discloses:

         When the door is being opened, the rear edge of the door is moved
         outwardly […]. Then, as the door is moved rearwardly, the door slides
         to the rear at an angle […].”

                                         -76-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 226 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

Id. at 1:21-26. A person of ordinary skill in the art would have been motivated to

use this well-known and conventional functionality because it was time-tested and

known to work reliably. Accordingly, it would have been obvious to modify

Modec and Messano to use a sliding door according to claim 9 “wherein the door

moves outward with respect to the body and backward with respect to the seat as

the door is moved to an open position.” Accordingly, claim 10 would have been

obvious.

      3.     Claim 11: “wherein an activation signal turns on a drive motor to
             pull the door open and closed.”

      126. As explained above, claim 10 would have been obvious in view of

Modec, Messano, and Eltra. Claim 11 merely adds a conventional automatic

sliding-door variation in which “an activation signal turns on a drive motor to pull

the door open and closed.”        Eltra expressly discloses this well-known and

conventional variation of vehicle sliding doors:

      An electrical switch disposed at any convenient point is used to open
      and close the door. When the electrical switch is operated to open the
      door, the cable which is terminated at the lever attached to the
      conventional operating mechanism is wound onto a winch, first
      unlatching then opening the door. An electrical switch, integral with
      the winch assembly, turns the winch motor off when the door reaches
      a predetermined position near the full open position.        When the
      electrical switch is actuated to close the door, the cable which is
      guided around the edge of the door frame, and attached to the rear

                                        -77-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 227 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      edge of the door, is wound onto a winch drum, pulling the door
      towards its closed position.
Id. at 4:12-25.   One of ordinary skill in the art would understand that this

disclosure describes the use of a drive motor to pull the sliding door open and

closed. Thus Eltra discloses a door “wherein an activation signal turns on a drive

motor to pull the door open and closed.”

      127. A person of ordinary skill in the art would be motivated to use Eltra’s

motor-driven automatic sliding door with Modec and Messano. Specifically, a

person of ordinary skill in the art would have known that the conventional motor-

driven automatic sliding door disclosed by Eltra would be more convenient, easier

to use, and safer than a manual sliding door.        These advantages would be

particularly compelling for the larger, heavier doors needed for a commercial

vehicle or semi-truck vehicle disclosed by Modec and Messano. Accordingly,

claim 11 would have been obvious.

      Ground 5: Claim 12 would have been obvious over Modec, Messano,
      and Racz

      128. Claim 12 depends from claim 1 and adds nothing more than “the door

is hinged at one end and attached to the body of the semi-truck vehicle to open and

close the door.” There is literally nothing more well-known or conventional than a

hinged vehicle door. A person of ordinary skill in the art would find claim 12 self-

evidently obvious over Modec and Messano.


                                       -78-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 228 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      129. Further, Racz expressly discloses a semi-truck vehicle with the

claimed hinged door. Racz discloses “an over the highway tractor” which

“includes the usual cab 12 which is fitted with an access door 14” wherein “the

door is mounted by a pair of hinges 16.” Exhibit 1010 at [0014]. Figure 1 of Racz

is reproduced below.




A person of ordinary skill in the art would be motivated to use the conventional

hinged door of Racz with the cabin of Modec and Messano because conventional

hinges were time-tested and known to be reliable mechanisms for attaching doors

to vehicles and allowing the doors to be opened. Accordingly, claim 12 would

have been obvious.

           Ground 6: Claim 13 would have been obvious over Modec,
      Messano, and Kia

      130. Claim 13 depends from Claim 1 and adds the limitation “wherein the

door comprises a peak load sensor configured to sense a threshold, such that when


                                      -79-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 229 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

a load on the door is higher than a threshold a control unit reverses the direction of

the door and keeps the door from closing.”

      131. Kia discloses an “automatic stop and reversal” feature for a “power

sliding door.” Ex. 1011 at 35. Kia states:

      If the power opening or closing is blocked by an object or part of the
      body, the power sliding door and power tailgate will detect the
      resistance, then the chime will sound 3 times, and stop movement or
      move to the full open position to allow the object to be cleared.

      However, if the resistance is weak such as an object that is thin or
      soft, or the door is near latched position, the automatic stop and
      reversal may not detect the resistance and the closing operation will
      continue.

Id. (emphases added). A person of ordinary skill in the art would have understood

this disclosure to mean that the power sliding door uses a “peak load sensor

configured to sense a threshold, such that when a load on the door is higher than a

threshold a control unit reverses the direction of the door and keeps the door from

closing.”   A person of ordinary skill in the art would also have understood that

Kia’s disclosure stating that “if the resistance is weak such as an object that is thin

or soft […] the automatic stop and reversal may not detect the resistance,” is

because thin or soft objects will not create sufficient resistance to cause the “load

on the door” to be “higher than a threshold.”


                                         -80-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 230 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      132. A person of ordinary skill in the art would have been motivated to

include an “automatic stop and reversal” feature, as disclosed by Kia, with the

combination of Modec and Messano because the “automatic stop and reversal”

feature is an advantageous safety feature known by those of skill in the art to

reduce injuries and property damage caused by an automatic door closing on a

person or property.

      133. Kia and Modec are both within general technological field of vehicle

doors and a person of ordinary skill in the art would have understood that Kia’s

“automatic stop and reversal” feature could be easily scaled and successfully used

with a semi-truck vehicle to provide the same safety advantages. Accordingly,

claim 13 would have been obvious.

           Ground 7: Claim 14 would have been obvious over Modec,
      Messano, and Marlowe

      134. Claim 14 depends from claim 1 and adds the limitation “wherein the

door is located approximately at a midpoint of the body of the semi-truck vehicle

to provide ingress and egress into the cabin.”

      135. Figure 1 of Marlowe, reproduced below, shows driver’s door 24

(green).




                                        -81-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 231 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1008, Fig. 1 (color added). A person of ordinary skill in the art would have

understood that Figure 1 of Marlowe shows a semi-truck “wherein the door is

located approximately at a midpoint of the body of the semi-truck vehicle to

provide ingress and egress into the cabin.”

      136. A person of ordinary skill in the art would have been motivated to

modify the combination of Modec and Messano with the door location from

Marlowe because locating the door at the midpoint of the body is an obvious

design choice, which provides provide additional space behind the seat.

Accordingly, claim 14 would have been obvious.




                                        -82-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 232 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

          Ground 8: Claims 17 and 19 would have been obvious over
      Modec, Messano, and Plummer

             1.     Claim 17: “wherein the vehicle further comprises a sleeper

             within the cabin.”

      137. Claim 17 depends from Claim 1 and adds the limitation that “wherein

the vehicle further comprises a sleeper within the cabin”.

      138. Plummer contains Figure 5, reproduced below. Plummer states that,

“As is indicated in FIG. 5, the interior region of a long-haul truck typically

includes a sleeper unit 142 and a driving compartment 144.” Exhibit 1012 at

15:38-40.




      139. One of ordinary skill in the art would have known that semi-trucks

often contained sleeper units, as semi-truck drivers often sleep in their trucks.




                                         -83-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 233 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      140. One of ordinary skill in the art would have been motivated to add the

conventional sleeper described in Plummer to provide a place for the driver to

sleep during long-haul trips. Accordingly, claim 17 would have been obvious.

      2.    Claim 19: “wherein the sleeper comprises a bunk bed, a cooling
            appliance having a volume that is at least 15 cubic feet, and a
            microwave oven.”

      141. Claim 19 depends from Claim 1 and adds the limitation, “wherein the

sleeper comprises a bunk bed, a cooling appliance having a volume that is at least

15 cubic feet, and a microwave oven”.

      142. A person of ordinary skill in the art would have understood that

Plummer’s “sleeper unit” would have a bed. A person of ordinary skill in the art

would have known that bunk beds could be used in semi-truck sleeper units, and

would have been motivated to design the sleeper unit with the obvious design

choice of a bunk bed, in order to provide storage or to locate other truck features

under the bed. It was known to include a bunk bed in a semi-truck sleeper unit.

See Ex. 1015.

      143. Plummer also discloses that “[v]arious vehicles such as long-haul

trucks . . . include heating and air conditioning, lighting, and appliances such as

refrigerators, coffee makers and microwave ovens.” Ex. 1012 at 1:15-22. A

person of ordinary skill in the art would have understood that a refrigerator is “a

cooling appliance”. It would have been an obvious design choice to a person of


                                        -84-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 234 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

ordinary skill in the art to provide a refrigerator with a “volume that is at least 15

cubic feet.” A person of ordinary skill in the art would have understood that the

selection of a specific volume for a refrigerator would be an obvious design choice,

and the selection of a refrigerator having a volume that is at least 15 cubic feet

would have been an obvious design choice to maximize the storage space for

refrigerated items.

      144. A person of ordinary skill in the art would have known that bunk

beds, refrigerators, and microwave ovens were conventional items included in

sleeping units for the comfort and convenience of the driver. A person of ordinary

skill in the art would have been motivated to add a “bunk bed, a cooling appliance

having a volume that is at least 15 cubic feet, and a microwave oven” to a truck

sleeper with the combination of Modec and Messano in order to provide a place for

the driver to sleep, additional storage, and ways for the driver to refrigerate and

cook or warm food during long-haul trips. Accordingly, claim 19 would have been

obvious.

          Ground 9: Claims 18 and 20 would have been obvious over
      Modec, Messano, and Marlowe

             1.    Claim 18: “wherein the door opens into the sleeper of the
             cabin.”

      145. Claim 18 depends from claim 17 and adds the limitation that “the door

opens into the sleeper of the cabin.”


                                        -85-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 235 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      146. Marlowe discloses a semi-truck with a door that “opens into the

sleeper of the cabin.”     Figure 6, reproduced below, is a “top plan view”

“diagrammatically illustrating the interior of the truck’s cab and the way in which

an individual can enter the cab through one of its side doors.” Ex. 1008 at 2:41-44.

Figure 6 shows “driver and passenger doors 24 [yellow] and 26.” Id. at 5:35-36.

Figure 6 also shows that the “cab 12 includes a sleeper section 64 including a bed

[blue] generally represented at 66.”




Id., 5:40-42; Fig. 6. A person of ordinary skill in the art would understand that the

sleeper section (64) and the bed (66) are the “sleeper of the cabin.” Marlowe

discloses that “[t]his sleeper section is located rearwardly of doors 24 and 26 so as

not to obstruct access into and out of the cab, again as depicted by arrow 62.” Id.

at 5:42-45. Arrow 62 clearly shows that the door of the cabin (24) opens into the

sleeper of the cabin.



                                        -86-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 236 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      147. The Future Truck Report discloses that doors next to the driver seat or

the passenger seat weaken the cab structure and can restrict the size of the driver or

passenger windows. Therefore, a cab design in which the door is not next to the

driver seat or the passenger seat would increase the cab strength and allow for

larger driver and passenger windows, increasing safety and visibility. A person of

ordinary skill in the art would understand that a door opening into the sleeper of

the cab would increase the cab strength and safety, as described by the Future

Truck Report. Accordingly, claim 18 would have been obvious.

             2.    Claim 20: “wherein entry into the cabin of the semi-truck
             vehicle provides full access to the seat and the sleeper
             simultaneously.”

      148. Claim 20 depends from claim 17 and adds the limitation that “entry

into the cabin of the semi-truck vehicle provides full access to the seat and the

sleeper simultaneously.”

      149. Marlowe discloses a semi-truck “wherein entry into the cabin of the

semi-truck vehicle provides full access to the seat and the sleeper simultaneously.”

Figure 6 of Marlowe, reproduced below, is a “top plan view” “diagrammatically

illustrating the interior of the trucks cab and the way in which an individual can

enter the cab through one of its side doors.” Ex. 1008 at 2:41-44.




                                        -87-
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 237 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Id., Figure 6. Figure 6 shows “driver and passenger doors 24 [yellow] and 26 are

located rearwardly of driver and passenger seats 28 and 30 [green] so as not to

obstruct access into and out of the cab, as depicted by arrow 62 [red].” Id. at 5:35-

40.   Arrow 62 clearly shows that entry into the cabin through the door (24)

provides access to the seats. Id., Fig. 6.

       150. Figure 6 also shows that the “cab 12 includes a sleeper section 64

including a bed [blue] generally represented at 66.” Id. at 5:40-42. A person of

ordinary skill in the art would understand that the sleeper section (64) and the bed

(66) are the “sleeper of the cabin.” Marlowe discloses that “[t]his sleeper section is

located rearwardly of doors 24 and 26 so as not to obstruct access into and out of

the cab, again as depicted by arrow 62.” Id. at 5:42-45. Arrow 62 clearly shows

that entry from the door of the cabin (24) provides access to the sleeper section.

Id., Fig. 6.



                                             -88-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 238 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      151. A person of ordinary skill in the art would have been motivated to add

the disclosed sleeper section of Marlowe to Modec and Messano to provide a place

for the driver to sleep during long-haul trips.

      152. The Future Truck Report discloses that doors next to the driver seat or

the passenger seat weaken the cab structure and can restrict the size of the driver or

passenger windows. Therefore, a cab design in which the door is not next to the

driver seat or the passenger seat would increase the cab strength and allow for

larger driver and passenger windows, increasing safety and visibility. A person of

ordinary skill in the art would understand that a cab design with the door

positioned as in Marlowe would increase the cab strength and allow for larger

driver and passenger windows, increasing safety and visibility. Accordingly, claim

20 would have been obvious.

           Ground 10: Claim 22 would have been obvious over Modec,
      Messano, and the Man Annual Report

      153. Claim 22 depends from claim 1 and adds the limitation “wherein an

opening into the cabin comprises a clearance that is at least six feet five inches in

height.” In further view of the Man Annual Report, it would have been obvious to

modify the combination of Modec and Messano to make the door “at least six feet

five inches in height” to allow most drivers to enter the truck without stooping or

crouching.



                                         -89-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 239 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

      154. The Man Annual Report, published in 2012, contained several

pictures of the Man Concept S semi-truck, including the following picture of a

semi-truck vehicle with a full-sized door extending nearly the entire height of the

cab, reproduced below:




Ex. 1013 at 9. A person of ordinary skill in the art would understand from that

picture that the pictured door extends almost the entire height of the cabin, and

would provide “an opening into the cabin” with “a clearance that is at least six feet

five inches in height.”

      155. The Man Annual Report also published a picture showing the same

Man Concept S semi-truck near two people, reproduced below:




                                        -90-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 240 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Ex. 1013 at 8. A person of ordinary skill in the art would understand from this

picture that the cabin of the semi-truck pictured is at least several feet taller than

the people standing in front of the truck.

      156. Based on the two photos from the Man Annual Report reproduced

above, a person of ordinary skill in the art would understand that the door of the



                                         -91-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 241 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

Man Concept S truck pictured provides “an opening into the cabin” with “a

clearance that is at least six feet five inches in height.”

      157. Designing a cab with a door that is at least six feet five inches in

height would be an obvious design choice for large vehicles such as semi-trucks.

A person of ordinary skill in the art would have known that taller doors are

generally preferred to shorter doors because they allow a wider variety of people to

enter the vehicle without stooping, crouching, or risking head injury. A person of

ordinary skill in the art would have understood that a door “at least six feet five

inches in height” would allow most drivers to enter the truck without stooping,

crouching, or risking head injury.

      158. A person of ordinary skill in the art would also have understood that

designing a cab with a door “at least six feet five inches in height” would require

nothing more than routine adjustments to the overall size of the cabin and that

there would be no technical or other obstacle to the use of a door of that height

with Modec and Messano. Accordingly, claim 22 would have been obvious.




                                           -92-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 242 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

           Ground 11: Claims 23-24 would have been obvious over Modec,
      Messano, and Freightliner

             1.     Claim 23:“wherein the semi-truck vehicle further comprises
             at least one full-size step and at least one hand hold to provide at
             least two points of leverage and for access and entry into the
             interior of the cabin.”

      159. Claim 23 depends from Claim 1, and adds the limitation “wherein the

semi-truck vehicle further comprises at least one full-size step and at least one

hand hold to provide at least two points of leverage and for access and entry into

the interior of the cabin.”

      160. A person of ordinary skill in the art would have been motivated to

design a cabin with at least one full-size step and at least one hand hold, as they

would be aware of the need for such features to allow the driver to enter the cabin

safely and easily. A person of ordinary skill in the art would be aware of the

general practice in the industry of including steps and handholds to provide

leverage and for access and entry into the cabin of trucks. It would be an obvious

design choice for a person of ordinary skill in the art to include these features in

the design of any truck.

      161. Freightliner discloses the use of handholds and steps in truck design.

The below image is reproduced from Freightliner.




                                       -93-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 243 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Exhibit 1014 at 14. An image of the same figure currently accessible from the

JSTOR website is reproduced below:




Ex. 1019 at 5. A person of ordinary skill in the art would recognize that Figure 13

depicts a semi-truck with two full-size steps and two handles.       A person of


                                       -94-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 244 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

ordinary skill in the art would also recognize that the handles and steps shown in

Figure 13 would give the user at least two points of leverage, and would provide

the driver with access and entry into the cabin.

      162. A person of ordinary skill in the art would be motivated to include the

full-size step and handhold of Freightliner with the combination of Modec and

Messano because the handholds and steps disclosed in Freightliner would make it

easier and safer for the driver to enter the cabin. Indeed, Freightliner expressly

teaches that steps and handholds are necessary to allow a driver to safely and more

easily enter the cabin. Exhibit 1014 at 14 (illustrating a COE truck and explaining

the need for steps and handholds to enter the cabin). Accordingly, claim 23 would

have been obvious.

             2.    Claim 24: “wherein there are two steps and two handholds
             that provide four points of leverage for entry into the interior of
             the cabin, such that a user enters into the cabin facing forward.”

      163. Claim 24 depends from Claim 23, and adds the limitation, “wherein

there are two steps and two handholds that provide four points of leverage for entry

into the interior of the cabin, such that a user enters into the cabin facing forward.”

      164. As described above, Figure 13 of Freightliner depicts a semi-truck

with two full-size steps and two handles. As shown in Figure 13, reproduced

below, Freightliner also shows that the user enters into the cabin facing forward.




                                         -95-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 245 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084




Exhibit 1014 at 14. An image of the same figure currently accessible on the

JSTOR website is reproduced below:




Ex. 1019 at 5. A person of ordinary skill in the art would recognize that Figure 13

depicts a semi-truck with two full-size steps and two handles. One of skill in the


                                       -96-
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 246 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

art would also recognize that the two steps and two handles in Figure 13 would

give the user at least four points of leverage for entry into the interior of the cabin.

      165. A person of ordinary skill in the art would be motivated to include the

full-size step and handhold of Freightliner with the combination of Modec and

Messano because the handholds and steps disclosed in Freightliner would make it

easier and safer for the driver to enter the cabin. Indeed, Freightliner expressly

teaches that steps and handholds are necessary to allow a driver to safely and more

easily enter the cabin. Exhibit 1014 at 14 (illustrating a COE truck and explaining

the need for steps and handholds to enter the cabin). Accordingly, claim 24 would

have been obvious.

             Secondary Considerations

      166. I understand that, to the extent there is any evidence of secondary

considerations showing that the claims would not have been obvious, such

evidence is typically introduced by patent owners in an IPR after the petition has

been filed. However, I considered any relevant information known to me and I am

not aware of any secondary considerations of non-obviousness that would suggest

that the claims of the ’084 patent would not have been obvious. For example: (1) I

am not aware of any evidence that a commercial embodiment of the claims has

achieved commercial success because of the merits of the claimed features; (2) I

am not aware of any evidence that the inventors of the ’084 patent solved a long-


                                          -97-
           Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 247 of 367

Tesla, Inc. v. Nikola Corporation
IPR Petition – U.S. Patent No. 10,077,084

felt but previously unsolved need; and (3) I am not aware of any evidence of

failure by others. I reserve the right to evaluate and respond to any evidence of

alleged secondary considerations of non-obviousness that Patent Owner introduces

in this proceeding.

                                 VIII. CONCLUSION

           167. For the foregoing reasons, claims 1-26 of the ’084 patent would have

been obvious. I understand that Patent Owner may make arguments and introduce

evidence to attempt to rebut my analysis and conclusions set forth herein. I reserve

the right to evaluate and respond to Patent Owner’s arguments and evidence.

           168. I declare that all statements made herein of my own knowledge are

true and that all statements made on information and belief are believed to be true,

and further that these statements were made with the knowledge that willful, false

statements and the like so made are punishable by fine or imprisonment, or both,

under Section 1001 of Title 18 of the United States Code.



           Executed on September 20, 2019 at Beverly Hills, Michigan.




                                   Brian C. Baker
31375617




                                          -98-
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 248 of 367




                    Exhibit D
  Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 249 of 367

Trials@uspto.gov                                                Paper 7
571.272.7822                                    Entered: March 27, 2020

       UNITED STATES PATENT AND TRADEMARK OFFICE
                       ____________

        BEFORE THE PATENT TRIAL AND APPEAL BOARD
                       ____________

                            TESLA, INC.,
                             Petitioner,

                                   v.

                      NIKOLA CORPORATION,
                           Patent Owner.
                          ____________

                           IPR2019-01646
                         Patent 10,077,084 B2
                            ____________


Before LINDA E. HORNER, PATRICK R. SCANLON, and
FRANCES L. IPPOLITO, Administrative Patent Judges.


IPPOLITO, Administrative Patent Judge.



                              DECISION
               Denying Institution of Inter Partes Review
                          35 U.S.C. § 314(a)
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 250 of 367

IPR2019-01646
Patent 10,077,084 B2

                           I.      INTRODUCTION
      Petitioner Tesla, Inc. filed a Petition (Paper 1, “Pet.”) requesting inter
partes review of claims 1–26 of U.S. Patent No. 10,077,084 B2 (Ex. 1001,
“the ’084 patent”). Patent Owner Nikola Corporation filed a Preliminary
Response. Paper 6 (“Prelim. Resp.”).
      Under 35 U.S.C. § 314(a), an inter partes review may not be instituted
unless the information presented in the Petition and any response thereto
shows “there is a reasonable likelihood that the petitioner would prevail with
respect to at least 1 of the claims challenged in the petition.” Taking into
account the arguments presented in Patent Owner’s Preliminary Response,
we conclude that the information presented in the Petition does not establish
that there is a reasonable likelihood that Petitioner would prevail in
challenging at least one of claims 1–26 of the ’084 patent as unpatentable
under the grounds presented in the Petition. Pursuant to § 314, we hereby do
not institute an inter partes review as to these claims of the ’084 patent.


                                A. Related Matters
      According to Petitioner, the ’084 patent is the subject of Nikola
Corporation v. Tesla, Inc. Case No. 3:18-cv-7460 in the U.S. District Court
for the Northern District of California. Pet. 81; see also Paper 4.


                                B. The ’084 Patent
      The ’084 patent relates to a door on a semi-truck vehicle. Ex. 1001,
1:29–30. Generally, vehicle doors provide ingress into and egress from a
vehicle, particularly a semi-truck vehicle, and provide access to a seat in the
vehicle. See Ex. 1001, 1:34–38. The doors often entail ingress or egress at


                                        2
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 251 of 367

IPR2019-01646
Patent 10,077,084 B2

an angle that may be uncomfortable or even dangerous, and because the
doors are a significant distance above the ground, a user must use caution
when entering and getting seated in the vehicle. See id. at 1:38–45.
      The ’084 patent purports to address this problem by providing “at
least one door that provides ingress and egress to the interior of the cabin of
the vehicle, and the door opens into the cabin from a backside of the seat.”
Id. at 2:28–31. The ’084 patent does so by using an electric motor and
eliminating the standard combustion engine so that layout of the semi-truck
can be reconfigured such that the seat can “be located at a position nearer the
front of the vehicle body 102 than in a conventional semi-truck.” Id. at
4:23–32. Eliminating the combustion engine enables a location of the door
to improve access and safety when entering or exiting the vehicle. Id. at
4:50–51. Exemplary door 110 is depicted in Figure 1, reproduced below.




                                       3
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 252 of 367

IPR2019-01646
Patent 10,077,084 B2

      Figure 1 is a front perspective view of an embodiment of a vehicle.
Ex. 1001, 1:56–57. In the Figure 1 embodiment, door 110 is above step 140
so that a user may comfortably ascend or descend the step when entering or
exiting the vehicle through the door. Id. at 4:54–57. The door 110 is at a
backside of front wheel 142 and wheel well 144 and opens to a backside of
at least one seat 510 in cabin 550, as seen in Figure 5, reproduced below. Id.
at 4:59–66.




Figure 5 is a side view of an embodiment of a vehicle showing interior
components of the vehicle. Ex. 1001, 2:1–2. In Figure 5, D1 illustrates a
distance from a front end of the vehicle body 502 to a rear most location on
the front wheels 542. Id. at 9:1–3. D3 illustrates a distance between a front
most portion and a rear most portion of the front wheel well 544, and the
seat is located within the horizontal distance D3. Id. at 9:6–10. Returning to
Figure 1, a foremost portion of the door is behind the first distance D1. Id.

                                       4
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 253 of 367

IPR2019-01646
Patent 10,077,084 B2

at 11:32–33. “For example, all portions of an opening revealed by a door
may be greater than the first distance D1 from the front of the vehicle. Thus,
the door may provide access to a cabin behind a seat, such as a driver’s seat
or driver compartment.” Id. at 11:32–37.


                            C. Challenged Claims
      Petitioner challenges claims 1–26. Claims 1 and 26 are independent
claims. Claim 1 is reproduced below:
      1.     A semi-truck vehicle comprising:
             an electric drive train;
             a body;
             a cabin located within the body of the semi-truck vehicle,
      wherein the cabin comprises an interior that is configured to
      accommodate at least one person;
             a seat located in the interior of the cabin that is configured
      for seating a user; and
             a door comprising a width extending a horizontal length of
      the door, wherein the door provides ingress and egress to the
      interior of the cabin of the semi-truck vehicle;
             wherein the door is located on the body such that a
      frontmost side of the door is adjacent to a rearmost portion of a
      front wheel well and the width of the door is disposed between
      the frontmost side of the door and a rearmost side of the door, at
      least a portion of the door being positioned behind the seat and
      at least a portion of the seat is disposed to be forward of a line
      defining the rearmost portion of the front wheel well such that
      the door opens to provide ingress and egress into the cabin from
      a backside of the seat; and
             wherein the door is the foremost door providing ingress or
      egress into the interior of the cabin.

Ex. 1001, 15:65–16:21.




                                       5
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 254 of 367
     Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 255 of 367

IPR2019-01646
Patent 10,077,084 B2

    Modec, Messano, and MAN Annual                § 103                    22
                Report9

    Modec, Messano, and Freightliner 10           § 103                  23, 24

Pet. 3–8. In addition to the references listed above, Petitioner relies on the
Declaration of Brian C. Baker. Ex. 1002.



                               II.    ANALYSIS
                             A. Claim Construction
        For petitions such as this one, filed after November 13, 2018, we
apply the same claim construction standard “used in the federal courts, in
other words, the claim construction standard that would be used to construe
the claim in a civil action under 35 U.S.C. [§] 282(b),” which is articulated
in Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc). 37
C.F.R. § 42.100(b) (2019). Under the Phillips standard, the “words of a
claim are generally given their ordinary and customary meaning,” which is
“the meaning that the term would have to a person of ordinary skill in the art
in question at the time of the invention, i.e., as of the effective filing date of
the patent application.” Phillips, 415 F.3d at 1312–13.
        Petitioner proposes constructions for the terms “adjacent to” and
“electric drive train.” See Pet. 8–13. In its Preliminary Response, Patent
Owner asserts that no claim construction is necessary, but if construction of

9
  The Partner of Choice, MAN SE 2012 Annual Report (Exhibit 1013)
(“MAN Annual Report”).
10
   Josef Loczi, Ergonomics Program at Freightliner, Society of Automotive
Engineers, Inc., Journal of Commercial Vehicles, Section 2 – Volume 109,
SAE 2000, pp. 462‒69 (Exhibit 1014) (“Freightliner”).
                                          7
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 256 of 367

IPR2019-01646
Patent 10,077,084 B2

“adjacent to” is necessary, Petitioner’s construction should not be used
because it is too narrow. Prelim. Resp. 8–17. We determine that for the
purposes of this Decision, it is unnecessary to expressly construe any claim
term. See Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803
(Fed. Cir. 1999) (Only terms in controversy must be construed and only to
the extent necessary to resolve the controversy); see also Nidec Motor Corp.
v. Zhongshan Broad Ocean Motor Co., 868 F.3d 1013, 1017 (Fed. Cir.
2017) (citing Vivid Techs in the context of an inter partes review).


                             B. Alleged Obviousness
      In Graham v. John Deere Co. of Kansas City, 383 U.S. 1 (1966), the
Supreme Court set out a framework for assessing obviousness under § 103
that requires consideration of four factors: (1) the “level of ordinary skill in
the pertinent art,” (2) the “scope and content of the prior art,” (3) the
“differences between the prior art and the claims at issue,” and
(4) “secondary considerations” of non-obviousness such as “commercial
success, long-felt but unsolved needs, failure of others, etc.” Id. at 17–18.
“While the sequence of these questions might be reordered in any particular
case,” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 407 (2007), the Federal
Circuit has “repeatedly emphasized that an obviousness inquiry requires
examination of all four Graham factors and that an obviousness
determination can be made only after consideration of each factor.” Nike,
Inc. v. Adidas AG, 812 F.3d 1326, 1335 (Fed. Cir. 2016).
      We note that, with respect to the fourth Graham factor, the current
record in this proceeding does not include any argument or evidence directed



                                        8
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 257 of 367

IPR2019-01646
Patent 10,077,084 B2

to secondary considerations of nonobviousness. The analysis below
addresses the first three Graham factors.


                       C. Level of Ordinary Skill in the Art
      In determining the level of skill in the art, we consider the type of
problems encountered in the art, the prior art solutions to those problems, the
rapidity with which innovations are made, the sophistication of the
technology, and the educational level of active workers in the field. Custom
Accessories, Inc. v. Jeffrey-Allan Indus. Inc., 807 F.2d 955, 962 (Fed. Cir.
1986); Orthopedic Equip. Co. v. U.S., 702 F.2d 1005, 1011 (Fed. Cir. 1983).
      Petitioner contends that an ordinarily skilled artisan at the time of the
invention of the ’084 patent would have had the following education and
experience, a “Bachelor of Science degree in an industrial design field and
two years of experience in automotive design.” Pet. 13 (citing, Ex. 1002
¶ 17). Patent Owner does not dispute this level of skill. Prelim. Resp. 17.
For purposes of this Decision, we adopt Petitioner’s proposal.


                 D. Obviousness Based on Modec and Messano
      Petitioner asserts that claims 1–5, 15, 16, and 25 of the ’084 patent
would have been obvious over the combination of Modec and Messano. Pet.
27–48. For the reasons discussed below, we are not persuaded that
Petitioner has demonstrated a reasonable likelihood of prevailing on this
challenge.
   1. Summary of Modec (Ex. 1004)
      Modec describes an electric vehicle. Ex. 1004, 14:30. An example of
electric vehicle 100 is shown in Figure 1, reproduced below.


                                       9
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 258 of 367

IPR2019-01646
Patent 10,077,084 B2




Figure 1 is a general illustration of an electric vehicle. Ex. 1004, 13:29.
      Modec teaches that although vehicle 100 depicted in Figure 1 is a
specialist delivery vehicle, the vehicle could be a box van, minibus or any
other commercial or domestic use vehicle. Ex. 1004, 14:30–15:2. Vehicle
100 has an electric drive train including an electric motor 200 that is
powered by a battery assembly. Id. at 15:2–4; Fig. 2. At the front of vehicle
100 is cab 260 where the driver sits, which is protected by a lockable door.
Id. at 15:29–30. The cab has a driver seat and a passenger seat (not shown)
as well as standard manual controls including a steering wheel, brakes, and
accelerator. Id. at 15:30–16:1. At the rear of the vehicle is body 270 such as
a closed van body as shown in Figure 1 (although other bodies can be
provided). Ex. 1004, 16:4–6.



                                      10
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 259 of 367

IPR2019-01646
Patent 10,077,084 B2

   2. Summary of Messano (Ex. 1005)
      Messano relates to a heavy-duty vehicle hybrid drive and suspension
system. Ex. 1005, 1:33–34. Hybrid vehicle drive systems employ an
internal combustion engine and electric motors to drive the wheels. Id. at
1:45–46. Messano discloses that “Road-Wheel Modules provide the motive
system for the vehicle and vehicle trailers. A Road-Wheel Module consists
of an electric drive motor (which also provides the secondary braking for
slowing and stopping the vehicle when acting as generators), a separate
conventional brake, and suitable suspension.” Id. at 4:26–31. A tractor
truck 1 and semi-trailer 2 incorporating Variable-Height Suspension
Modules, as a suitable suspension, is seen in Figure 27, reproduced below.




Figure 27 shows a schematic longitudinal side view of a tractor truck and
semi-trailer. Id. at 7:18–19.
      Messano discloses that “the trailer chassis 47 incorporates the
Variable-Height Suspension Modules . . . , so that the trailer height can be
automatically lowered from the cab of the truck.” Id. at 16:31–35.


   3. Independent Claim 1
      Claim 1 is directed to a semi-truck vehicle that includes a door:



                                      11
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 260 of 367

IPR2019-01646
Patent 10,077,084 B2

      wherein the door is located on the body such that a frontmost side
      of the door is adjacent to a rearmost portion of a front wheel well
      and the width of the door is disposed between the frontmost side
      of the door and a rearmost side of the door, at least a portion of
      the door being positioned behind the seat and at least a portion
      of the seat is disposed to be forward of a line defining the
      rearmost portion of the front wheel well such that the door opens
      to provide ingress and egress into the cabin from a backside of
      the seat.
Ex. 1001, 16:10–19.
          a. Petitioner’s Contentions
      Petitioner parses this limitation into three portions, the “adjacent to”
portion, the “between” portion, and the “behind” portion, and for each
portion includes an annotated version of Modec’s Figure 1, reproduced
below. Pet. 35.




      Petitioner’s “adjacent to” annotated version of Figure 1 of Modec
includes a red line and a blue line that, according to Petitioner, “shows that
‘the door [yellow] is located on the body such that the frontmost side of the
door [red line extended from frontmost edge] is adjacent to a rearmost


                                      12
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 261 of 367

IPR2019-01646
Patent 10,077,084 B2

portion of a front wheel well [blue line extended from rearmost edge].’” Pet.
34 (quoting Ex. 1002 ¶ 78) (brackets in original). Petitioner asserts that the
“adjacent to” limitation is satisfied by the components being “nearby but not
touching,” and does not require that “the frontmost side of the door or the
rearmost portion of the wheel well is in the forward-most horizontal
position.” Pet. 36.
      Petitioner’s “between” annotated version of Figure 1 of Modec is
shown below. Pet. 38.




      Petitioner’s “between” annotated version of Figure 1 of Modec
includes a red, blue, and green lines that, according to Petitioner, “shows
that ‘the width [red] of the door [yellow] is disposed between the frontmost
side [green] of the door and the rearmost side [blue] of the door.’” Pet. 38
(quoting Ex. 1002 ¶ 81).
      Petitioner’s “behind” annotated version of Figure 1 of Modec is
shown below. Pet. 39.



                                      13
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 262 of 367

IPR2019-01646
Patent 10,077,084 B2




      Petitioner’s “behind” annotated version of Figure 1 of Modec includes
a blue line that, according to Petitioner, “shows that ‘at least a portion of the
door [yellow]’ is ‘positioned behind the seat [green] and at least a portion of
the seat [green] is disposed to be forward of a line defining the rearmost
portion of the wheel well [blue line extended from rearmost edge].’” Pet. 39
(quoting Ex. 1002 ¶ 82). Petitioner adds that Modec’s disclosure that the
door can be unlocked “to allow the driver to access the vehicle through the
door” establishes that “the door opens to provide ingress and egress into the
cabin.” Pet. 40 (quoting Ex. 1004, 22:18‒20). Petitioner reasons that
because the door is behind the seat, ingress and egress into the cabin “can
only be ‘from a backside of the seat.’” Id. (quoting Ex. 1002 ¶ 83).
          b. Patent Owner’s Contentions
      Patent Owner does not dispute that, under the ordinary and customary
meaning of “adjacent to,” Modec discloses a door that is “adjacent to” a
rearmost portion of a front wheel well. Prelim. Resp. 11. However, with
regard to the remaining limitations, Patent Owner responds that

                                       14
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 263 of 367

IPR2019-01646
Patent 10,077,084 B2

      the entire Petition rests on a single rough figure, FIG. 1 of
      Modec, to satisfy what the Petition alleges are the key limitations
      of the two independent claims. That figure is not marked with
      dimensions and Modec does not assert that the figure is drawn to
      scale. Although Patent Owner does not dispute that Modec FIG.
      1 discloses a wheel well, a door, and a seat, neither FIG. 1 nor
      any other disclosure in Modec teaches or suggests “at least a
      portion of the door being positioned behind the seat,” “at least a
      portion of the seat is disposed to be forward of a line defining the
      rearmost portion of the front wheel well,” or “such that the door
      opens to provide ingress and egress into the cabin from a
      backside of the seat.”
Prelim. Resp. 3 (emphasis added).
      Patent Owner adds that there is no evidence that would allow a person
of ordinary skill in the art to conclude that Figure 1 of Modec shows at least
a portion of the door is behind the seat. Prelim Resp. 21. Patent Owner
further asserts that although Modec is silent as to the viewing angle or
perspective of Figure 1, from the relative sizing of the front and rear wheels,
Figure 1 “is drawn from the perspective of a person standing some distance
away from a front corner of the vehicle, and not directly from the side of the
vehicle.” Id. Thus, according to Patent Owner, Figure 1 of Modec only
shows that the seat is to the left of the door, but “provides no information as
to whether any portion of the door is positioned behind the seat, i.e.,
between the seat and a rear face of the cabin.” Id. Patent Owner also argues
that Figure 1 “provides no information regarding whether ‘the door opens to
provide ingress and egress into the cabin from a backside of the seat,” as
recited in claim 1.’” Id.
      Patent Owner further contends that Petitioner’s expert declaration is a
verbatim copy of the Petition that “does not provide any explanation of how
the expert was able to conclude from FIG. 1 that the three relative

                                      15
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 264 of 367

IPR2019-01646
Patent 10,077,084 B2

positioning limitations are taught or suggested by Modec.” Prelim Resp. 26.
According to Patent Owner, Petitioner’s expert “is merely offering an
unsupported and conclusory interpretation of a roughly drawn figure.” Id.
      Additionally, Patent Owner contends that because Figure 1 of Modec
shows only one side of the cabin, “Modec provides no information that
would allow one skilled in the art to conclude that the door shown in FIG. 1
is the ‘foremost door into the interior of the cabin,’ as required by claim 1.”
Id. at 27. Patent Owner contends that Messano does not cure the
deficiencies of Modec. Id. at 28.
          c. Discussion
      Having considered the parties’ submissions, we determine that Patent
Owner has the better position. To Patent Owner’s point, we agree that the
written description in Modec does not describe the angle or perspective that
Figure 1 is intended to represent. Furthermore, we observe that Modec’s
Figure 1 does not contain any of the added annotations provided in the
Petition and Mr. Baker’s declaration. See Pet. 33, 35, 36, 39. Instead,
Modec states that “Figure 1 is a general illustration of an electric vehicle to
which the invention relates.” Ex. 1004, 13:29–30. Additionally, Modec
teaches that
      Figure 1 shows an electric vehicle 100. The vehicle in this
      example is a specialist delivery vehicle, but through a simple
      change to the vehicle body it could be a box van or minibus or
      any other commercial or domestic use vehicle. At its heart, it is
      an electric drive train including an electric motor 200 which is
      supplied with power from a battery assembly 210.
Ex. 1004, 14:30–15:4. However, in this disclosure and in the entirety of
Modec otherwise, Modec does not expressly describe the positioning of any
of the door or seat relative to the rear wheel well of the vehicle shown in

                                       16
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 265 of 367

IPR2019-01646
Patent 10,077,084 B2

Figure 1. See id. Indeed, from the view shown in Figure 1, reproduced
below, it is unclear whether “at least a portion of the seat is disposed to be
forward of a line defining the rearmost portion of the front wheel well,”
which is required in claim 1.




Figure 1 is a general illustration of an electric vehicle. Ex. 1004, 13:29.
      Further, we do not find Petitioner’s annotations to Figure 1 helpful in
this regard. For example, Petitioner provides annotated Figure 1, reproduced
below:




                                       17
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 266 of 367

IPR2019-01646
Patent 10,077,084 B2




In the annotated Figure 1, Petitioner adds a blue line that, according to
Petitioner, “shows that ‘at least a portion of the door [yellow]” is “positioned
behind the seat [green] and at least a portion of the seat [green] is disposed
to be forward of a line defining the rearmost portion of the wheel well [blue
line extended from rearmost edge].” Pet. 39 (quoting Ex. 1002 ¶ 82). Even
assuming that the blue line correctly denotes the rearmost portion of the
wheel well, it is still impossible to confirm Petitioner’s assertion that the seat
is positioned forward of the blue line. See id.
      This is because Modec does not expressly describe the relative
position of the seat, and, more particularly, does not provide any guidance as
to the scale, perspective, or angle from which to view the drawing. Ex.
1004, generally. At best, we discern that the green seat is positioned to the
left of the wheel well, but without a more detailed explanation from
Petitioner, we are unable to discern from the annotated drawing how the seat
is positioned relative to the added blue line.



                                       18
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 267 of 367

IPR2019-01646
Patent 10,077,084 B2

      Moreover, Petitioner’s reliance on Mr. Baker’s testimony is not
persuasive. In cited paragraph 82, Mr. Baker testifies that
      [t]he following annotated Figure 1 of Modec shows that “at least
      a portion of the door [yellow]” is “positioned behind the seat
      [green] and at least a portion of the seat [green] is disposed to be
      forward of a line defining the rearmost portion of the wheel well
      [blue line extended from rearmost edge].”
Ex. 1002 ¶ 82. Mr. Baker’s testimony simply repeats the conclusions
articulated in the Petition with no further explanation or support. Compare
id. with Pet. 39. “Expert testimony that does not disclose the underlying
facts or data on which the opinion is based is entitled to little or no weight.”
See 37 C.F.R. § 42.65(a). Thus, neither Petitioner nor its declarant supports
its conclusion with sufficient rationale, explanation, or evidence.
Consequently, Petitioner has not sufficiently shown that a person of skill in
the art would have understood Modec’s Figure 1 to disclose “at least a
portion of the seat is disposed to be forward of a line defining the rearmost
portion of the front wheel well” recited in claim 1.
      In reviewing the record, we are mindful of the principle that patent
drawings are not working drawings and we must not disregard things clearly
shown in patent drawings. See In re Mraz, 455 F.2d 1069, 1072 (CCPA
1972). However, our reviewing court “has repeatedly cautioned against
overreliance on drawings that are neither expressly to scale nor linked to
quantitative values in the specification.” Krippelz v. Ford Motor Co., 667
F.3d 1261, 1268 (Fed. Cir. 2012). Here, even with Petitioner’s annotations,
it is not clear whether Modec’s Figure 1 shows a portion of the green seat in
front of Petitioner’s blue line. Thus, we are not persuaded by Petitioner’s
unsupported arguments, which would require us to speculate on the contents
of a patent drawing.

                                       19
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 268 of 367

IPR2019-01646
Patent 10,077,084 B2

      Additionally, Petitioner does not rely on Messano for these
limitations. See Pet. 41–44. Petitioner relies on Messano primarily for its
disclosure of a semi-truck vehicle. See id.
      Based on the record before us and the analysis above, we determine
that Petitioner has not established a reasonable likelihood of prevailing in its
contention that independent claim 1 would have been obvious over the
combination of Modec and Messano.
   4. Claims 2, 3, 4, 5, 15, 16, and 25
      Dependent claims 2, 3, 4, 5, 15, 16, and 25 each depend, directly, or
indirectly, from independent claim 1. Ex. 1001, 16:22–33, 16:66–67, 17:1–
2, 18:1‒3. Petitioner asserts that the combination of Modec and Messano
disclose each of the additional limitations of these dependent claims. Pet.
44–48. Petitioner relies on the arguments addressed above for the same
limitations recited in claim 1 that are required in these dependent claims.
See id.
      Each of claims 2, 3, 4, 5, 15, 16, and 25 depends from independent
claim 1 and includes all the limitations required in claim 1. Thus, for the
reasons discussed with respect to claim 1, we determine that Petitioner has
not established a reasonable likelihood of prevailing in its contention that
claims 2, 3, 4, 5, 15, 16, and 25 would have been obvious over the
combination of Modec and Messano.
   5. Conclusion
      Accordingly, on this record, we determine that Petitioner has not
shown sufficient basis for instituting trial on the ground that claim 1 would
have been obvious based on Modec and Messano. Similarly, for the same



                                       20
     Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 269 of 367

IPR2019-01646
Patent 10,077,084 B2

reasons, we are not persuaded that Petitioner has shown sufficient basis for
instituting trial on this same ground for claims 2–5, 15, 16, and 25.
      E. Obviousness based on Modec, Messano, and Future Truck Report –
                                       Claim 6
     1. Summary of Future Truck Report
        Future Truck Report discloses that drivers need to climb into the
trucks, which lead to slips and falls. Ex 1007, 2. Future Truck report
suggests alternative door positions, namely, a door at the right rear of the
passenger side, or at the rear of the cab while eliminating the door on the
driver’s side in order to eliminate the need for retractable steps/stairs and for
doors opening into traffic. Ex 1007, 3.
     2. Discussion
        Claim 6 depends from claims 1 and 4, and further recites “wherein the
single door is located on a right side when the user is seated in the seat of the
semi-truck vehicle.” Ex. 1001, 16:33–35.
        Petitioner contends that it would have been obvious to use a single
door located on the right side, as taught by Future Truck Report, to
“eliminate the need for retractable steps/stairs and for doors opening into
traffic.” Pet. 48–49 (citing Ex. 1007, 3). Petitioner relies on the arguments
addressed above for the same limitations recited in claim 1 that are required
in dependent claim 6. See id.
        Patent Owner asserts that this ground fails for the same reasons
discussed above with respect to Petitioner’s challenge based on Modec and
Messano. Prelim. Resp. 33 11.


11
  The Preliminary Response refers to claim 13 instead of claim 6 for this
challenge. Prelim. Resp. 33. Nonetheless, we understand Patent Owner’s
                                       21
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 270 of 367

IPR2019-01646
Patent 10,077,084 B2

      We agree with Patent Owner. For the reasons discussed above for
claim 1, we determine that Petitioner has not established a reasonable
likelihood of prevailing in its contention that claim 6 would have been
obvious over the combination of Modec, Messano, and Future Truck Report.
See Pet. 48–49 (citing Ex. 1007, 1, 3; Ex 1002 ¶¶ 101–102).
    F. Obviousness based on Modec, Messano, and Marlowe – Claims 7, 8,
                                       21, and 26
   1. Summary of Marlowe
      Marlowe relates to an aerodynamically enhanced truck having its cab
located behind the truck engine, and mid-position driver and passenger
doors. Ex. 1008, 1:5–10. In Marlowe, the driver and passenger doors 24,
26 are located rearwardly of driver and passenger seats 28, 30 to allow the
trucker or a passenger to easily enter cab 12 behind the seats. Id. at 5:35–39,
Fig. 6.
   2. Independent Claim 26
          a. Petitioner’s Contentions
      In this challenge, Petitioner asserts that Modec and Messano disclose
“a semi-truck vehicle,” “an electric drive train,” “a body,” and “a cabin …
configured to accommodate at least one person,” as recited in independent
claim 26 for the same reasons discussed above for claim 1. See Pet. 54
(“This limitation is identical to the limitation of claim 1.”). Claim 26 also
recites, “a first seat and a second seat located in the interior of the cabin”
(Ex. 1001, 18:10–11), and Petitioner asserts that this is met by Modec’s
disclosure of “a driver and a passenger seat (not shown).” Pet. 55 (citing Ex.


statements to be directed to the challenge based on Modec, Messano, and
Future Truck Report against claim 6.
                                       22
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 271 of 367

IPR2019-01646
Patent 10,077,084 B2

1004, 15:30–31). Claim 26 further recites “a door that provides ingress and
egress to the interior of the cabin” (Ex. 1001, 18:12–13), and Petitioner
contends that “[t]his limitation is identical in scope or nominally broader
than the limitation of claim 1,” and that “Modec discloses this limitation for
the same reasons set forth above.” Id. (citing Ex. 1002 ¶ 115).
      Claim 26 further recites, “the door being located on the body such that
a frontmost side of the door is adjacent to a rearmost portion of a front wheel
well.” Ex. 1001, 18:13–15. Petitioner asserts that “[t]his limitation is
identical to the limitation of claim 1,” and that “Modec discloses or renders
obvious this limitation for the same reasons set forth above.” Pet. 56 (citing
Ex. 1002 ¶ 116).
      Claim 26 further recites, “and at least a portion of the door being
positioned behind the first seat, at least a portion of the first seat is disposed
to be forward of a line defining the rearmost portion of the front wheel
well.” Ex. 1001, 18:15–19. Petitioner asserts that “[t]his limitation is
essentially identical to the limitation of claim 1,” and that for the reasons
discussed above, “Modec discloses this similar limitation of claim 26.” Pet.
56 (citing Ex. 1002 ¶ 117).
      Claim 26 also recites, “an entryway provided between the first seat
and the second seat, wherein the entryway comprises a vertical height
extending from a floor of the cabin to at least a top of the first seat or the
second seat.” Ex. 1001, 18:20–23. In support of this contention, Petitioner
provides an annotated version of Modec’s Figure 1, reproduced below.
Pet. 57.




                                        23
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 272 of 367

IPR2019-01646
Patent 10,077,084 B2




      Petitioner’s annotated version of Figure 1 of Modec includes a red
line that, according to Petitioner, depicts a floor to support the driver. Pet.
57. Petitioner contends that because the door (yellow) “is at least partially
behind the seat, a POSITA would also understand that there is an entryway
behind and between the two seats that extends vertically from the floor (red)
to the ceiling (green) of the cabin, which, as shown, is above the seat.” Pet.
57–58.
      Claim 26 further recites, “wherein the entryway provides access to
either of the first seat or the second seat.” Ex. 1001, 18:24–25. Petitioner
argues that to the extent this limitation is not explicit in Modec, Marlowe
shows this limitation. Pet. 58–59 (citing Ex. 1008, Fig. 6). More
specifically, Petitioner argues Modec implicitly discloses an entryway
because the door is at least partially behind the seat. Pet. 57 (citing Ex. 1002

                                       24
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 273 of 367

IPR2019-01646
Patent 10,077,084 B2

¶ 118). Alternatively, Petitioner asserts that “[e]ven if Modec does not
implicitly disclose that limitation, it would have been obvious, in view of
Modec’s disclosure of a door located behind the driver seat, to provide the
claimed entryway as the most convenient and easiest pathway for the driver
to get from the door to the driver seat upon entering the cabin.” Id. at 58
(citing Ex. 1002 ¶ 119). Additionally, Petitioner argues that a “POSITA
would be motivated to incorporate Marlowe’s design into Modec because
providing a single, central aisle for accessing both seats is more space
efficient than providing two separate pathways.” Id. at 59 (citing Ex. 1002
¶ 120); Ex. 1008, Fig. 6.
         b. Patent Owner’s Contentions
      Patent Owner makes several arguments. First, Patent Owner relies on
arguments similar to those discussed above with regard to Petitioner’s
challenge of claim 1. See Prelim. Resp. 33. In this regard, Patent Owner
asserts that Marlowe does not remedy the deficiencies of Modec and
Messano discussed above. Id.
      Second, Patent Owner argues that “the combination of Modec,
Messano, and Marlowe fails to disclose or suggest ‘an entryway provided
between the first seat and the second seat,’” as recited in claim 26 because
Petitioner has not shown that this feature is inherent in Modec or supported
this argument otherwise. See Prelim. Resp. 34 (“Mr. Baker’s expert analysis
is, again, an exact verbatim copy of the Petition, and adds no more rationale
or explanation for why a person skilled in the art would ‘understand that
there is an entryway between the two seats.’”).




                                      25
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 274 of 367

IPR2019-01646
Patent 10,077,084 B2

          c. Discussion
      Like claim 1, claim 26 also recites, “at least a portion of the first seat
is disposed to be forward of a line defining the rearmost portion of the front
wheel well.” Ex. 1001, 18:17–20. Petitioner asserts that “[t]his limitation is
essentially identical to the limitation of claim 1,” and that for the reasons
discussed above, “Modec discloses this similar limitation of claim 26.” Pet.
56 (citing Ex. 1002 ¶ 117). Thus, we understand Petitioner to rely on the
same arguments presented for similar limitations recited in claim 1.
Namely, that Modec’s Figure 1 discloses the relative positioning of a portion
of the seat forward of a rearmost portion of the front wheel well. See Pet.
39.
      As discussed in detail above, we are not persuaded that the Petition
contains sufficient explanation, rationale, and evidence for this position.
Petitioner essentially relies on its own annotated Figure 1 that does not
clearly show the relative position of the seat. See Pet. 39. Furthermore, Mr.
Baker’s testimony mirrors that in the Petition and fails to provide any
citation to the record or other underlying basis to support the testimony. See
Ex. 1002 ¶ 82. Also, paragraph 117 of Mr. Baker’s declaration, which is
cited on page 56 of the Petition, does not provide any additional evidence
beyond that presented for claim 1. Specifically, Mr. Baker testifies that
      [t]his limitation is essentially identical to the limitation of claim
      1 discussed above in Section VII(B)(1)(h), except the limitation
      of claim 1 recites “the seat” instead of “the first seat” and
      includes the additional language “such that the door opens to
      provide ingress and egress into the cabin from the backside of
      the seat.” Modec discloses this limitation for the same reasons
      set forth above in Section VII(B)(1)(h), with Modec’s driver seat
      being the “first seat” required by claim 26.
Ex. 1002 ¶ 117.

                                       26
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 275 of 367

IPR2019-01646
Patent 10,077,084 B2

      Accordingly, we determine that Petitioner has not shown a sufficient
basis for instituting trial on the ground that independent claim 26 would
have been obvious based on the combination of Modec, Messano, and
Marlowe.
   3. Claims 7, 8, and 21
      Petitioner asserts that claims 7, 8, and 21 of the ’084 patent would
have been obvious over the combination of Modec, Messano, and Marlowe.
Pet. 49–54. Dependent claims 7, 8, and 21 each depend, directly, or
indirectly, from independent claim 1. Ex. 1001, 16:36–43, 17:12–15.
Petitioner does not rely on Marlowe to correct the deficiencies we have
identified with respect to Petitioner’s arguments based on Modec for claim
1. Pet. 49‒54.
      Based on the record before us and the reasons discussed for claim 1,
we determine that Petitioner has not established a reasonable likelihood of
prevailing in its contention that claims 7, 8, and 21 would have been obvious
over the combination of Modec, Messano, and Marlowe. See Pet. 49–54.
     G. Obviousness based on Modec, Messano, and Eltra – Claims 9–11
      Petitioner asserts that claims 9–11 of the ’084 patent would have been
obvious over the combination of Modec, Messano, and Eltra. Pet. 59–63.
Dependent claims 9–11 each depend, directly, or indirectly, from
independent claim 1. Ex. 1001, 17:44–53. Petitioner does not rely on
Messano or Eltra to address the deficiencies we have identified with respect
to Petitioner’s arguments based on Modec for claim 1. See Pet. 59–62
(citing Ex. 1009, 1:4–5, 1:8–15, 1:21–26, 4:12–25; Ex. 1002 ¶¶ 122–127)
(relying on Eltra for sliding door features).



                                       27
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 276 of 367

IPR2019-01646
Patent 10,077,084 B2

         Based on the record before us and the reasons discussed for claim 1,
we determine that Petitioner has not established a reasonable likelihood of
prevailing in its contention that claims 9–11 would have been obvious over
the combination of Modec, Messano, and Eltra. See id.
          H. Obviousness based on Modec, Messano, and Racz – Claim 12
         Dependent claim 12 depends directly from independent claim 1. Ex.
1001, 17:54–56. Petitioner relies on its arguments based on Modec for the
limitations recited in claim 1 and required in dependent claim 12. See Pet.
63–64; Ex. 1010 ¶ 14, Fig. 1; Ex. 1002 ¶ 128 (relying on Racz for a hinged
door).
         Based on the record before us and the reasons discussed for claim 1,
we determine that Petitioner has not established a reasonable likelihood of
prevailing in its contention that dependent claim 12 would have been
obvious over the combination of Modec, Messano, and Racz.
          I. Obviousness based on Modec, Messano, and Kia – Claim 13
         Dependent claim 13 depends directly from independent claim 1. Ex.
1001, 16:57–61. Petitioner asserts that claim 13 of the ’084 patent would
have been obvious over the combination of Modec, Messano, and Kia.
Petitioner relies on its arguments based on Modec for the limitations recited
in claim 1 and required in dependent claim 13. Pet. 64–66; Ex. 1011, 35;
Ex. 1002 ¶¶ 130–133 (relying on Kia for a peak load sensor).
         Based on the record before us and the reasons discussed for claim 1,
we determine that Petitioner has not established a reasonable likelihood of
prevailing in its contention that claim 12 would have been obvious over the
combination of Modec, Messano, and Kia.



                                       28
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 277 of 367

IPR2019-01646
Patent 10,077,084 B2

     J. Obviousness based on Modec, Messano, and Marlowe – Claim 14
      Claim 14 depends from claim 1 and further recites “wherein the door
is located approximately at a midpoint of the body of the semi-truck vehicle
to provide ingress and egress into the cabin.” Ex. 1001, 16:62–65.
      Petitioner asserts that claim 14 of the ’084 patent would have been
obvious over the combination of Modec, Messano, and Marlowe because
Marlowe discloses a door at located approximately at a midpoint of the
body. Pet. 67 (citing Ex. 1008, Fig. 1). Petitioner adds that a “POSITA
would have been motivated to modify the combination of Modec and
Messano with this obvious design choice in order to provide additional space
behind the seat.” Id. (citing Ex. 1002 ¶¶ 135–136).
      Patent Owner asserts that Petitioner fails to establish that claim 14
would have been obvious “[a]t least because claim 14 depends from and
includes all limitations of claim 1.” Prelim. Resp. 36. Patent Owner also
asserts that moving the door of Modec to the midpoint of the body would
result in the door being near the front of the wheel well as opposed to
“adjacent to a rearmost portion of the wheel well,” as required by claim 1.
Therefore, if the door of Modec were moved as proposed by Petitioner, the
relative positioning limitations would not be met, and Marlowe therefore
actually teaches away from the features of claim 7. Prelim. Resp. 36–37.
      Petitioner does not rely on Marlowe to correct the deficiencies we
have identified with respect to Petitioner’s arguments based on Modec for
claim 1. Pet. 66–67 (citing Ex. 1008, Fig. 1). Thus, based on the record
before us and the reasons discussed for claim 1, we determine that Petitioner
has not established a reasonable likelihood of prevailing in its contention



                                      29
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 278 of 367

IPR2019-01646
Patent 10,077,084 B2

that claim 14 would have been obvious over the combination of Modec,
Messano, and Marlowe.
     K. Obviousness based on Modec, Messano, and Plummer – Claims 17
                                       and 19
      Petitioner asserts that claims 17 and 19 of the ’084 patent would have
been obvious over the combination of Modec, Messano, and Plummer. Pet.
68 (“Plummer discloses, ‘As is indicated in FIG. 5, the interior region of a
long-haul truck typically includes a sleeper unit 142 and a driving
compartment 144.’”) (citing Ex. 1012, 15:38–40), 69 (“A POSITA would
have been motivated to include a ‘bunk bed, a cooling appliance having a
volume that is at least 15 cubic feet, and a microwave oven’ with the
combination of Modec and Messano for the conventional reasons of
providing a place for the driver to sleep and providing appliances for the
driver to refrigerate and cook or warm food during long-haul trips.”) (citing
Ex. 1002 ¶¶ 142–144); Ex. 1012, 1:15–21.
      Patent Owner does not address this argument, except to say that
Petitioner fails to establish that claims 17 and 19 would have been obvious
“[a]t least because claims 17 and 19 depend from and include all limitations
of claim 1.” Prelim. Resp. 38.
      Dependent claims 17 and 19 depend directly, or indirectly, from claim
1. Ex. 1001, 17:3–4, 17:7–9. Petitioner does not rely on Plummer to correct
the deficiencies we have identified with respect to Petitioner’s arguments
based on Modec for claim 1. Pet. 67–69. Thus, based on the record before
us and the reasons discussed for claim 1, we determine that Petitioner has
not established a reasonable likelihood of prevailing in its contention that



                                      30
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 279 of 367

IPR2019-01646
Patent 10,077,084 B2

claims 17 and 19 would have been obvious over the combination of Modec,
Messano, and Plummer.
     L. Obviousness based on Modec, Messano, and Marlowe – Claims 18
                                       and 20
      Petitioner asserts that claims 18 and 20 of the ’084 patent would have
been obvious over the combination of Modec, Messano, and Marlowe. Pet.
69–72 (citing Ex. 1008, 2:41–44, 5:35–36, 5:40–45, Fig. 6; Ex. 1002
¶¶ 146–147, 149–152).
      Dependent claims 18 and 20 depend directly, or indirectly, from claim
1. Ex. 1001, 17:5–6, 17:10–12. Petitioner does not rely on Marlowe to
correct the deficiencies we have identified with respect to Petitioner’s
arguments based on Modec for claim 1. See Pet. 69–72. Thus, for the
reasons discussed for claim 1, we determine that Petitioner has not
established a reasonable likelihood of prevailing in its contention that claims
18 and 20 would have been obvious over the combination of Modec,
Messano, and Marlowe.
     M. Obviousness based on Modec, Messano, and Man Annual Report –
                                      Claim 22
      Petitioner asserts that claim 22 of the ’084 patent would have been
obvious over the combination of Modec, Messano, and Man Annual Report.
Pet. 73–75 (citing Ex. 1013, 9 as showing a full-size door that extends
almost the entire height of the cabin); Ex. 1002 ¶¶ 154–158.
      Patent Owner does not address this argument, except to say that
Petitioner fails to establish that claim 22 would have been obvious “[a]t least
because claim 22 depends from and includes all limitations of claim 1.”
Prelim. Resp. 38.


                                      31
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 280 of 367

IPR2019-01646
Patent 10,077,084 B2

      Petitioner does not rely on Man Annual Report to correct the
deficiencies we have identified with respect to Petitioner’s arguments based
on Modec for claim 1. See Pet. 73–75. Thus, based on the record before us
and the reasons discussed for claim 1, we determine that Petitioner has not
established a reasonable likelihood of prevailing in its contention that claims
22 would have been obvious over the combination of Modec, Messano, and
Man Annual Report.
   N. Obviousness based on Modec, Messano, and Freightliner – Claims 23
                                       and 24
      Petitioner asserts that claims 23 and 24 of the ’084 patent would have
been obvious over the combination of Modec, Messano, and Freightliner.
Pet. 76–80; Ex. 1014, 14; Ex. 1019, 5, Ex. 1002 ¶¶ 160‒162, 164, 165.
      Patent Owner does not address this argument, except to say that
Petitioner fails to establish that claims 23 and 24 would have been obvious
“[a]t least because claims 23-24 depend from and include all limitations of
claim 1.” Prelim. Resp. 38.
      Petitioner does not rely on Freightliner to correct the deficiencies we
have identified with respect to Petitioner’s arguments based on Modec for
claim 1. See Pet. 76–80. Thus, for the reasons discussed for claim 1, we
determine that Petitioner has not established a reasonable likelihood of
prevailing in its contention that claims 23 and 24 would have been obvious
over the combination of Modec, Messano, and Freightliner.


                            III.   CONCLUSION
      After considering the evidence and arguments presented in the
Petition, we determine that Petitioner has not demonstrated a reasonable


                                      32
   Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 281 of 367

IPR2019-01646
Patent 10,077,084 B2

likelihood of success in proving that at least one claim of the ’084 patent is
unpatentable.
      Therefore, we do not institute an inter partes review on the asserted
grounds as to any of the challenged claims.


                                IV.        ORDER
      In consideration of the foregoing, it is hereby:
      ORDERED that the Petition is denied as to all challenged claims of
the ’084 patent and no inter partes review is instituted.


PETITIONER:
Ted M. Cannon
Michael L. Fuller
KNOBBE, MARTENS, OLSON & BEAR, LLP
2tmc@knobbe.com
2mlf@knobbe.com

PATENT OWNER:
C. Matthew Rozier
Andrew S. Flior
Ryan D. Ricks
SNELL & WILMER LLP
aflior@swlaw.com
mrozier@swlaw.com
rricks@swlaw.com




                                      33
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 282 of 367




                    Exhibit E
  Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 283 of 367




      UNITED STATES PATENT AND TRADEMARK OFFICE
             ________________________________

       BEFORE THE PATENT TRIAL AND APPEAL BOARD

                           TESLA, INC.,
                            Petitioner,

                                  v.

                     NIKOLA CORPORATION,
                          Patent Owner.

                     Case No. IPR2019-01646
                    U.S. Patent No. 10,077,084
                _______________________________

PATENT OWNER’S PRELIMINARY RESPONSE TO THE PETITION
  FOR INTER PARTES REVIEW OF U.S. PATENT NO. 10,077,084

                        Filed on behalf of Patent Owner by:

                        C. Matthew Rozier (Reg. No. 63,429)
                        1200 17th Street
                        Suite 1900
                        Denver, CO 80202-5854

                        Ryan D. Ricks (Reg. No. 60,572)
                        One Arizona Center
                        400 East Van Buren Street
                        Phoenix, AZ 85004-2202

                        Andrew S. Flior (Reg. No. 65,565)
                        Plaza Tower
                        600 Anton Boulevard
                        Suite 1400
                        Costa Mesa, CA 92626-7689

                        SNELL & WILMER L.L.P.
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 284 of 367




                                      TABLE OF CONTENTS

                                                                                                             Page

I.      INTRODUCTION ..........................................................................................1
II.     STATEMENT OF THE PRECISE RELIEF REQUESTED .........................4
III.    TECHNICAL BACKGROUND AND THE ’084 PATENT .........................4
IV.     CLAIMS OF THE ’084 PATENT..................................................................6
V.      CLAIM CONSTRUCTION ...........................................................................8
        A.       “adjacent to” (all claims) ......................................................................9
                 i.       “Adjacent” should not be construed because its
                          construction is not material to the obviousness dispute
                          raised by the Petition ..................................................................9
                 ii.      If construction is necessary, the proper construction is
                          “nearby,” not “nearby but not touching” .................................12
                 iii.     Petitioner’s proposed construction conflicts with other
                          constructions of “adjacent” on similar facts ............................15
                 iv.      Even if construction is necessary, adding the negative
                          “but not touching limitation” to a construction of
                          “nearby” is not necessary to resolve the obviousness
                          dispute and should therefore be avoided..................................16
        B.       “electric drive train” (all claims) ........................................................17
VI.     LEVEL OF ORDINARY SKILL IN THE ART ..........................................17
VII. LEGAL STANDARD ..................................................................................17
VIII. ARGUMENT ................................................................................................18
        A.       Petitioner Fails to Establish that There Is a Reasonable
                 Likelihood that Modec and Messano Render Obvious Claims 1-
                 5, 15-16, and 25 (Ground 1) ...............................................................19
                 i.       Petitioner cannot demonstrate a reasonable likelihood
                          that it can prevail in proving that Modec in view of
                          Messano discloses the relative positioning limitations ............20




                                                         i
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 285 of 367




      ii.     Petitioner’s arguments regarding the relative positioning
              limitations are of little value because they are conclusory
              and rely solely on FIG. 1 of Modec, which is a rough
              general illustration not drawn to scale .....................................24
      iii.    Petitioner cannot demonstrate a reasonable likelihood
              that it can prevail in proving that Modec teaches or
              suggests “wherein the door is the foremost door
              providing ingress or egress into the interior of the cabin” ......27
      iv.     Messano does not cure the deficiencies of Modec
              regarding claim 1, and Petitioner has not met its burden
              on claims 2-5, 15-16, and 25 because they include all
              limitations of claim 1 ...............................................................28
      v.      Petitioner has also failed to meet its burden as to Claims
              3 and 25 because the cabin of Modec would not function
              in the hybrid combustion engine vehicle of Messano .............29
B.    Petitioner Fails to Establish that There Is a Reasonable
      Likelihood that Modec, Messano, and Future Truck Report
      Render Obvious Claims 13 (Ground 2) .............................................33
C.    Petitioner Fails to Establish that There Is a Reasonable
      Likelihood that Modec, Messano, and Marlowe Render
      Obvious Claims 7, 8, 21, and 26 (Ground 3) .....................................33
D.    Petitioner Fails to Establish that There Is a Reasonable
      Likelihood that Modec, Messano, and Eltra Render Obvious
      Claims 9-11 (Ground 4) .....................................................................35
E.    Petitioner Fails to Establish that There Is a Reasonable
      Likelihood that Modec, Messano, and Racz Render Obvious
      Claim 12 (Ground 5) ..........................................................................36
F.    Petitioner Fails to Establish that There Is a Reasonable
      Likelihood that Modec, Messano, and Kia Render Obvious
      Claim 13 (Ground 6) ..........................................................................36
G.    Petitioner Fails to Establish that There Is a Reasonable
      Likelihood that Modec, Messano, and Marlowe Render
      Obvious Claim 14 (Ground 7)............................................................36
H.    Petitioner Fails to Establish that There Is a Reasonable
      Likelihood that Modec, Messano, and Plummer Render
      Obvious Claims 17 and 19 (Ground 8) ..............................................38


                                            ii
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 286 of 367




      I.      Petitioner Fails to Establish that There Is a Reasonable
              Likelihood that Modec, Messano, and Marlowe Render
              Obvious Claims 18 and 20 (Ground 9) ..............................................38
      J.      Petitioner Fails to Establish that There Is a Reasonable
              Likelihood that Modec, Messano, and Man Annual Report
              Render Obvious Claim 22 (Ground 10) .............................................38
      K.      Petitioner Fails to Establish that There Is a Reasonable
              Likelihood that Modec, Messano, and Freightliner Render
              Obvious Claims 23-24 (Ground 9) .....................................................38
IX.   CONCLUSION.............................................................................................39




                                                     iii
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 287 of 367




                                     TABLE OF AUTHORITIES

                                                                                                           Page(s)
Cases

Arendi S.A.R.L. v. Apple Inc.,
   832 F.3d 1355 (Fed. Cir. 2016) .................................................................... 26, 28
Boss Industries, Inc. v. Yamaha Motor Corp. U.S.A., Inc.,
   333 Fed.Appx. 531 (Fed. Cir. 2009) ....................................................................16
Free Motion Fitness, Inc. v. Cybex Intern., Inc.,
   423 F.3d 1343 (Fed. Cir. 2005) .................................................................... 15, 16
Graham v. John Deere Co.,
   383 U.S. 1, 148 USPQ 459 (1966) ......................................................................18
Hockerson–Halberstadt, Inc. v. Avia Group Int'l,
   222 F.3d 951 (Fed. Cir. 2000)....................................................................... 22, 27
In re ICON Health & Fitness, Inc.,
   496 F.3d 1374 (Fed.Cir.2007)....................................................................... 32, 37
In re Kahn,
   441 F.3d 977 (Fed. Cir. 2006)................................................................. 18, 30, 32
In re Oelrich,
   666 F.2d 578 (CCPA 1981) .................................................................................34
Intelligent Bio-Systems, Inc. v. Illumina Cambridge Ltd.,
   821 F.3d 1362 (Fed. Cir. 2016) ...........................................................................18
KSR Int'l Co. v. Teleflex Inc.,
   550 U.S. 398 (2007) .............................................................................................18
Liebel–Flarsheim Co. v. Medrad, Inc.,
   358 F.3d 898 (Fed.Cir.2004)................................................................................13
Nidec Motor Corporation v. Zhongshan Broad Ocean Motor Co. Ltd. Matal,
   868 F.3d 1013 (Fed. Cir. 2017) .......................................................................9, 16
Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005) .................................................................. 8, 9, 13
Rexnord Corp. v. Laitram Corp.,
   274 F.3d 1336 (Fed.Cir.2001)..............................................................................12
Sinorgchem Co., Shandong v. Int'l Trade Comm'n,
   511 F.3d 1132 (Fed.Cir.2007)..............................................................................15
Symantec Corp. v. Computer Associates Intern., Inc.,
   522 F.3d 1279 (Fed. Cir. 2008) ...........................................................................15
TQ Delta, LLC v. CISCO Systems, Inc.,
   942 F.3d 1352 (Fed. Cir. 2019) ...........................................................................26


                                                         iv
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 288 of 367




Vivid Techs., Inc. v. Am. Sci. & Eng'g, Inc.,
  200 F.3d 795 (Fed. Cir. 1999)..........................................................................9, 11

Statutes

35 U.S.C. § 312(a)(3) ...............................................................................................18
35 U.S.C. § 314(a) ...................................................................................................17
35 U.S.C. § 316(e) ...................................................................................................17

Regulations

37 C.F.R. § 42.100(b) ................................................................................................8




                                                           v
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 289 of 367




I.      INTRODUCTION

        Nikola Corporation (“Nikola” or “Patent Owner”) submits this Preliminary

Response to the Petition for Inter Partes Review (the “Petition” or “Pet.”) of U.S.

Patent No. 10,077,084 (the “’084 patent”) filed by Tesla, Inc. (“Tesla” or

“Petitioner”) on September 24, 2019.

        The Petition fails to demonstrate a reasonable likelihood that the Petitioner

would prevail with respect to any claim of the ’084 patent. Specifically, no reference

cited in the Petition discloses or suggests the following claim features required by

independent claim 1:

     1. “[A]t least a portion of the door being positioned behind the seat and;”

     2. “at least a portion of the seat is disposed to be forward of a line defining the

        rearmost portion of the front wheel well;”

     3. “such that the door opens to provide ingress and egress into the cabin from a

        backside of the seat.”

Ex. 1001, claim 1 (the “relative positioning limitations”).1 The Petition insists that

the relative positioning limitations are “trivial” and “not innovative” but, presumably



1
    This language is found in independent claim 1 and claims 2-15 depend from and

include all limitations of claim 1. Independent claim 26, the only other independent

claim, includes nearly identical, though not exact, versions of these limitations.

                                            1
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 290 of 367




after performing an extensive search for prior art, Petitioner cites only a single

reference as allegedly disclosing those limitations. Because that reference, Modec,2

does not disclose or suggest the precise relative positioning of the seat, wheel well,

and door required by all claims of the ’084 patent, the Petition must be denied.

        The Petition relies exclusively on FIG. 1 to support of its assertion that Modec

discloses the relative positioning limitations:




As seen here, FIG. 1 shows a rough drawing of a vehicle from an unspecified angle

and height, with no dimensions or markings showing or suggesting the relative

positions of the seat, wheel well, and door. Notably, the Petition cites no written

description describing the relative positions of the seat, wheel well, and door, and

2
    WO 2009/001086 to Modec (“Modec”).

                                            2
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 291 of 367




Modec provides no such description. The only other Modec disclosure cited for this

limitation provides no information on the relative positioning of the elements in FIG.

1: “The door module can then, optionally, unlock a door lock mechanism 940

associated with that module to allow the driver to access the vehicle through the

door.”     Ex. 1004 at 22:18-20.3      The relevant portion of Petitioner’s expert

declaration, like the Petition itself, merely repeats the exact claim language with no

supporting analysis or explanation, and therefore should be afforded no weight.

         To summarize, the entire Petition rests on a single rough figure, FIG. 1 of

Modec, to satisfy what the Petition alleges are the key limitations of the two

independent claims. That figure is not marked with dimensions and Modec does not

assert that the figure is drawn to scale. Although Patent Owner does not dispute that

Modec FIG. 1 discloses a wheel well, a door, and a seat, neither FIG. 1 nor any other

disclosure in Modec teaches or suggests “at least a portion of the door being

positioned behind the seat,” “at least a portion of the seat is disposed to be forward

of a line defining the rearmost portion of the front wheel well,” or “such that the

door opens to provide ingress and egress into the cabin from a backside of the seat.”

No amount of bluster or hand waving can distract from that clear deficiency in



3
    This Response uses an abbreviated citation method for patent references in which,

e.g., a citation of 22:18-20 refers to column 22, ll. 18-20.

                                           3
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 292 of 367




Modec. None of the other references cited in the Petition remedy these deficiencies

of Modec, and the Petition does not so allege.

       For at least these reasons, the Petition does not establish a reasonable

likelihood that any claim of the ’084 patent is invalid and therefore must be denied.

II.    STATEMENT OF THE PRECISE RELIEF REQUESTED
       Patent Owner requests that the Board deny institution of the Petition with

respect to all challenged claims and all asserted grounds. A full statement of the

reasons for the relief requested is set forth in Sections V. and VIII.

III.   TECHNICAL BACKGROUND AND THE ’084 PATENT

       The ’084 patent discloses an electric powered semi-truck that increases user

safety by simplifying entry into a cabin of the semi-truck and by leveraging the lack

of a traditional combustion engine to locate the driver’s seat closer to the front of the

cabin such that the driver has greatly increased visibility compared to drivers of prior

art semi-trucks.

       The ’084 patent explains that “vehicle doors, and particularly semi-truck

doors, often provide immediate access to a seat located in the body of the vehicle,”

and “require a user to enter or exit the vehicle at an angle that may be uncomfortable

or even dangerous.” Ex. 1001, 1:36-40. Because “[s]emi-truck doors and seats are

located a significant distance above the ground,” “a user must be cautious to avoid

injury when ascending the steps to the semi-truck door, opening the hinged semi-


                                           4
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 293 of 367




truck door, and sliding on to the seat while closing the hinged door.” Id. at 1:40-45.

The ’084 patent solves these problems by positioning the door such that at least a

portion of the door is behind the seat so that “the door opens to a landing . . . and a

person may comfortably step into the vehicle body 102 while facing forward into

the vehicle body 102.” Id. at 6:11-14. In the claimed invention, the door is also

positioned “adjacent to a rearmost portion of a front wheel well.” Id. at 16:10-12;

see also 5:23-25 and FIG. 1.

      The ’084 patent also notes that “the inclusion of an electric motor, and the

elimination of a standard combustion engine, may allow for the reconfiguration of

the layout and structure of a standard semi-truck” in ways that are “advantageous to

a user.” Id. at 4:22-28. After experimenting and exploring optimal placement, the

inventors of the ’084 patent discovered that one such advantage is that “the at least

one seat [can] be located at a position nearer the front of the vehicle body 102 than

in a conventional semi-truck.” Id. at 4:28-32. Specifically, the inventors found that

the seat could be located at least partially above the wheel well, and thereby the

driver would be positioned closer to the windshield, providing several advantages.

Id. at 7:36-38. “[L]ocating a seat 510 near the front of the vehicle body 102 and

providing a panoramic view of the surroundings will increase safety and visibility

when operating the vehicle.” Id. at 7:42-45.




                                          5
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 294 of 367




IV.   CLAIMS OF THE ’084 PATENT

      The ’084 patent contains twenty-six (26) claims. Ex. 1001 at 15:64-18:26.

Claims 1 and 26 are independent and claims 2-25 depend from and add limitations

to claim 1. Challenged independent claims 1 and 26 are reproduced below for ease

of reference.

      Claim 1

      1. A semi-truck vehicle comprising:

      an electric drive train;

      a body;

      a cabin located within the body of the semi-truck vehicle, wherein the

                cabin comprises an interior that is configured to accommodate at

                least one person;

      a seat located in the interior of the cabin that is configured for seating a

                user; and

      a door comprising a width extending a horizontal length of the door,

                wherein the door provides ingress and egress to the interior of

                the cabin of the semi-truck vehicle;

      wherein the door is located on the body such that a frontmost side of

                the door is adjacent to a rearmost portion of a front wheel well

                and the width of the door is disposed between the frontmost side


                                            6
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 295 of 367




       of the door and a rearmost side of the door, at least a portion of

       the door being positioned behind the seat and at least a portion

       of the seat is disposed to be forward of a line defining the

       rearmost portion of the front wheel well such that the door opens

       to provide ingress and egress into the cabin from a backside of

       the seat; and

wherein the door is the foremost door providing ingress or egress into

       the interior of the cabin.



Claim 26

26. A semi-truck vehicle comprising:

an electric drive train;

a body;

a cabin located within the body of the vehicle, wherein the cabin

       comprises an interior that is configured to accommodate at least

       one person;

a first seat and a second seat located in the interior of the cabin;

a door that provides ingress and egress to the interior of the cabin, the

       door being located on the body such that a frontmost side of the

       door is adjacent to a rearmost portion of a front wheel well and


                                     7
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 296 of 367




             at least a portion of the door being positioned behind the first

             seat, at least a portion of the first seat is disposed to be forward

             of a line defining the rearmost portion of the front wheel well;

             and

      an entryway provided between the first seat and the second seat,

             wherein the entryway comprises a vertical height extending from

             a floor of the cabin to at least a top of the first seat or the second

             seat;

      wherein the entryway provides access to either of the first seat or the

             second seat.

V.    CLAIM CONSTRUCTION

      Petitioner seeks construction of two claim terms: 1) “Adjacent to” and 2)

“electric drive train.” Both terms appear in all claims of the ’084 patent.

      The claims here are to be construed, if necessary, under the Phillips standard.

Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc); see 37 C.F.R. §

42.100(b). Under that standard, the words of a claim generally are given their

ordinary and customary meaning. Phillips, 415 F.3d at 1312. “[T]he ordinary and

customary meaning of a claim term is the meaning that the term would have to a

person of ordinary skill in the art in question at the time of the invention.” Id. at

1313. The person of ordinary skill in the art is deemed to read the claim term not

                                           8
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 297 of 367




only in the context of the particular claim in which the disputed term appears, but in

the context of the entire patent, including the specification. Id.

      The Board need only construe terms “that are in controversy, and only to the

extent necessary to resolve the controversy.”          Nidec Motor Corporation v.

Zhongshan Broad Ocean Motor Co. Ltd. Matal, 868 F.3d 1013, 1017 (Fed. Cir.

2017); citing Vivid Techs., Inc. v. Am. Sci. & Eng'g, Inc., 200 F.3d 795, 803 (Fed.

Cir. 1999). When construction of a claim term is not “material to the [obviousness]

dispute,” that term need not be construed. Id.

      A.     “adjacent to” (all claims)

      Petitioner asserts that the proper construction of “adjacent to” is “nearby but

not touching.” Petitioner’s proposed construction should be rejected for several

reasons.

             i.     “Adjacent” should not be construed because its construction
                    is not material to the obviousness dispute raised by the
                    Petition
      First, the construction of “adjacent to” is not material to the validity

determination sought by the Petition and therefore the term need not be construed to

resolve this Petition. The term “adjacent to” is used in each of the two independent

claims of the ’084 patent to describe the relative positions of the door and the front

wheel well. As recited in claim 1, “the door is located on the body such that the

frontmost side of the door is adjacent to a rearmost portion of a front wheel well.”


                                           9
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 298 of 367




(emphasis added).4 The Petition cites only one reference, Modec, as disclosing the

“adjacent to” limitation. See Pet. at pp. 34-37 and 560. Specifically, the Petition

presents a marked-up version of Modec FIG. 1 to show that the door is adjacent to a

front wheel well:




Pet. at 48-49; see Ex. 1004. FIG. 1. As the Petition notes, the position of the Modec

door relative to a front wheel well is nearly identical to the relative position of those

elements as shown in FIG. 1 of the ’084 patent:


4
    Claim 26 of the ’084 patent recites a nearly identical limitation: “the door being

located on the body such that a frontmost side of the door is adjacent to a rearmost

portion of a front wheel well.”

                                           10
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 299 of 367




Pet. at 50; see Ex. 1004. FIG. 1. Patent Owner does not dispute that, under the

ordinary and customary meaning of “adjacent to,” Modec discloses a door that is

“adjacent to” a rearmost portion of a front wheel well. As a result, there is no need

to construe “adjacent to” because there is no dispute as to whether Modec discloses

the “adjacent to” limitation. See Vivid Techs., 200 F.3d at 803; see also Pet. at 12

(noting that “the Board need only construe claim terms as necessary to resolve the

parties’ disputes” but failing to set forth any reason why construction of “adjacent

to” addresses any dispute raised in the Petition).

      That is especially true where, as here, Petitioner attempts to read into the

claims a negative limitation that is not found in or supported by the specification.

As detailed below, the ’084 patent never uses the phrase “but not touching” and does

                                          11
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 300 of 367




not support including that phrase in any construction of “adjacent to.” Coupled with

the irrelevance of Petitioner’s proposed construction to the obviousness dispute at

hand, this raises questions about the ultimate purpose of Petitioner’s proposed

construction and the Petition as a whole. For example, Petitioner uses over three full

Petition pages arguing for a construction of “adjacent to” that would import an

unsupported negative limitation into all claims of the ’084 patent, but only dedicates

two short paragraphs to its obviousness case for the relative positioning limitations,

which Petitioner asserts are the limitations most key to the obviousness analysis. For

at least these reasons, “adjacent to” need not and should not be construed here.

             ii.   If construction is necessary, the proper construction is
                   “nearby,” not “nearby but not touching”

      Second, if the Board finds that construction of “adjacent to” is necessary, the

proper construction of the term is “nearby.” Petitioner’s proposed construction,

which attempts to import the unsupported negative limitation “but not touching” into

the claims, is not supported, much less required, by the specification of the ’084

patent or the ordinary and customary meaning of the term “adjacent to.” The ’084

patent does not suggest that the term “adjacent to” has a specialized meaning in the

relevant art, and neither the Petitioner nor its expert alleges any such special

meaning. See Pet. at 8-12; see also Ex. 1002 at ¶¶ 35-42. Thus, the term should be

given the “full range of its ordinary meaning” (Rexnord Corp. v. Laitram Corp., 274

F.3d 1336, 1342 (Fed. Cir. 2001)) as demonstrated by the intrinsic evidence and

                                         12
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 301 of 367




dictionary definitions, which “are often useful to assist in understanding the

commonly understood meaning of words.” Phillips, 415 F.3d at 1322.

      The specification passages and figures cited in the Petition are consistent with

“adjacent to” meaning “nearby.” Nothing in the specification of the ’084 patent

dictates or supports reading the negative limitation “but not touching” into the

claims. The intrinsic evidence cited by Petitioner merely shows that, in some

embodiments of the invention, a door is spaced apart from the wheel well. There is

nothing in the intrinsic record that requires separation between the door and wheel

well, and the Petition cites no evidence that Patent Owner intended to limit the claims

to any particular embodiment described in the specification. Thus, the intrinsic

evidence does not support reading “but not touching” into the claims. See Liebel–

Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913 (Fed. Cir. 2004) (“it is improper

to read limitations from a preferred embodiment described in the specification—

even if it is the only embodiment—into the claims absent a clear indication in the

intrinsic record that the patentee intended the claims to be so limited.”)

      Moreover, the dictionary cited by the Petitioner’s expert does not support the

inclusion of “but not touching” in the construction. In relevant part, that dictionary

presents the following definitions of “adjacent”:




                                          13
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 302 of 367




Ex. 1016. As seen here, the primary definition of “adjacent” is “not distant or far

off,” i.e., nearby. Id. The dictionary also presents two definitions, “having a

common border” and “having…one side in common” that are directly opposed to

Petitioner’s proposed construction. Thus, while the definitions cited by Petitioner

make it clear that objects that are “nearby but not touching” are adjacent, the fact

that two objects have a common border (i.e., they are touching) does not render those

objects non-adjacent. Other dictionary definitions also support an ordinary and

customary meaning of “adjacent” that includes situations where there is “nothing in

between” two objects and when objects are “next to” each other. See Ex. 2001 and

                                         14
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 303 of 367




2002. In fact, the Petitioner’s own expert 5 admits that the definitions “not distant or

far off” and “nearby but not touching” are both consistent with the ordinary meaning

of adjacent and the usage of the phrase in the specification, and that only the

definition that requires a common border is inconsistent with the specification’s

usage of “adjacent to.” Ex. 1002 at ¶ 36. Thus, if construction of “adjacent to” is

deemed necessary, the proper construction is “nearby.”

               iii.   Petitioner’s proposed construction conflicts with other
                      constructions of “adjacent” on similar facts

        Third, at least two cases have construed “adjacent” in a situation where, as

here, the term was not alleged to have a meaning specific to a particular art. The

courts in those cases construed “adjacent” in a manner that is consistent with

“nearby” and inconsistent with Petitioner’s proposed construction of “nearby but not

touching.” In Free Motion Fitness, Inc. v. Cybex Intern., Inc., 423 F.3d 1343, 1349


5
    Little or no weight should be accorded to expert testimony on claim construction

where, as here, the expert does not allege that a term has a special or accepted

meaning in the art. See Symantec Corp. v. Computer Associates Intern., Inc., 522

F.3d 1279, 1290-1291 (Fed. Cir. 2008) (“Such expert testimony, which does not

identify the ‘accepted meaning in the field’ to one skilled in the art, is unhelpful.”)

(citing Sinorgchem Co., Shandong v. Int'l Trade Comm'n, 511 F.3d 1132, 1137 n. 3

(Fed. Cir. 2007)).

                                          15
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 304 of 367




(Fed. Cir. 2005), the Federal Circuit construed “adjacent” to mean “not distant”

when it found nothing in the record that would exclude from the construction a

situation where two objects of the same kind were touching. Id. In Boss Industries,

Inc. v. Yamaha Motor Corp. U.S.A., Inc., 333 Fed.Appx. 531, 541 (Fed. Cir. 2009),

the court upheld the district court’s construction of “adjacent” as “next to or

adjoining,” noting that “adjacent” is a commonly understood word.

             iv.   Even if construction is necessary, adding the negative “but
                   not touching limitation” to a construction of “nearby” is not
                   necessary to resolve the obviousness dispute and should
                   therefore be avoided
      Finally, as described above, the “but not touching” portion of Petitioner’s

construction has no bearing on whether Modec discloses the “adjacent to” limitation

– Modec would disclose that limitation regardless of whether “adjacent to” was

construed to mean “nearby” or “nearby but not touching.” It therefore appears likely

that Petitioner is asking the Board to include the “but not touching” limitation for

purposes unrelated to the invalidity positions presented by the Petition. Thus, if

construction of “adjacent to” is deemed necessary, there is no need to limit

“adjacent” to a narrower construction than “nearby” because the parties agree on that

portion of the construction and adding “but not touching” does not help in resolving

the obviousness dispute raised by the Petition.” See Nidec Motor, 868 F.3d at 1017

(“Board need only construe terms ‘only to the extent necessary to resolve the

controversy.’”).

                                         16
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 305 of 367




      B.     “electric drive train” (all claims)

      Patent Owner agrees with Petitioner that this limitation “would be readily

understood by a POSITA and does not need an express construction.” Pet. at 12. As

such, no construction is necessary. Moreover, Petitioner’s proposed clarification

does nothing to aid in resolving the obviousness dispute raised by the Petition, and

the Board therefore need not construe or clarify this term.

VI.   LEVEL OF ORDINARY SKILL IN THE ART

      Patent Owner takes no position at this time on the level of ordinary skill in the

art. This is not to be taken as a concession that Patent Owner either agrees or

disagrees with Petitioner’s proposed level of ordinary skill in the art.

VII. LEGAL STANDARD
      The standard for instituting an inter partes review is set forth in 35 U.S.C. §

314(a):

      Threshold.--The Director may not authorize an inter partes review to be
      instituted unless the Director determines that the information presented
      in the petition filed under section 311 and any response filed under
      section 313 shows that there is a reasonable likelihood that the
      petitioner would prevail with respect to at least 1 of the claims
      challenged in the petition.

To prevail post-institution, the Petitioner must prove unpatentability by “a

preponderance of the evidence.” 35 U.S.C. § 316(e). Therefore, inter partes review

should be instituted only when the Petition and evidence submitted therewith




                                          17
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 306 of 367




demonstrates a reasonable likelihood that the Petitioner will be able to prove

unpatentability by a preponderance of the evidence.

      The Petition presents eleven grounds, each based on obviousness under 35

U.S.C. § 103. The question of obviousness is resolved on the basis of underlying

factual determinations including (1) the scope and content of the prior art, (2) any

differences between the claimed subject matter and the prior art, and (3) the level of

skill in the art. Graham v. John Deere Co., 383 U.S. 1, 17-18, 148 USPQ 459, 467

(1966); see also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 399 (2007).

      The Petition's evidence must address every limitation of every challenged

claim and must identify “with particularity” the “evidence that supports the grounds

for the challenge to each claim.” Intelligent Bio-Systems, Inc. v. Illumina Cambridge

Ltd., 821 F.3d 1362, 1369 (Fed. Cir. 2016); 35 U.S.C. § 312(a)(3). “[R]ejections on

obviousness cannot be sustained by mere conclusory statements; instead, there must

be some articulated reasoning with some rational underpinning to support the legal

conclusion of obviousness.” KSR, 550 U.S. at 418 (quoting In re Kahn, 441 F.3d

977, 988 (Fed. Cir. 2006)).

VIII. ARGUMENT

      The Petition does not establish a reasonable likelihood that any claim of the

’084 patent is unpatentable. The Petition should therefore be denied with respect to

all challenged claims and grounds.


                                         18
       Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 307 of 367




       A.     Petitioner Fails to Establish that There Is a Reasonable Likelihood
              that Modec and Messano Render Obvious Claims 1-5, 15-16, and
              25 (Ground 1)
       Petitioner fails to meet its burden with respect to Ground 1 of the Petition. As

noted in the Petition, the ’084 patent was allowed after the following limitations

were added to claim 1 (referred to herein as the “relative positioning limitations”):

    4. “[A]t least a portion of the door being positioned behind the seat and;”

    5. “at least a portion of the seat is disposed to be forward of a line defining the

       rearmost portion of the front wheel well;” and

    6. “such that the door opens to provide ingress and egress into the cabin from a

       backside of the seat.”

Pet. at 4-5. In contrast to the Petition’s allegations, these limitations are far from

trivial – they were not taught or suggested by the prior art considered by the

Examiner during original prosecution and they are not taught or suggested by

Modec, the only reference cited in the Petition as allegedly disclosing them, or any

other reference cited in the Petition. 6 Modec in view of Messano also fails to teach



6
    Ground 1 of the Petition combines U.S. Patent No. 7,338,335 to Messano

(“Messano,” Ex. 1005) with Modec, but the Petition relies on Messano exclusively

to show an electric semi-truck and does not assert that Messano discloses any of the

relative positioning limitations. See Pet. at 27 and 39.

                                           19
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 308 of 367




or suggest “wherein the door is the foremost door providing ingress or egress into

the interior of the cabin,” as recited in claim 1.

      For at least these reasons, Petitioner cannot demonstrate a reasonable

likelihood that it will prevail in proving, by a preponderance of the evidence, that

Modec discloses those features.

             i.     Petitioner cannot demonstrate a reasonable likelihood that it
                    can prevail in proving that Modec in view of Messano
                    discloses the relative positioning limitations

      Modec does not teach or suggest the relative positioning limitations. The

Petition and the accompanying expert declaration rely exclusively on a marked-up

version of Modec FIG. 1 provided by Petitioner’s expert, Mr. Baker:




                                           20
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 309 of 367




Pet. at 39; Ex. 1002 at ¶ 53. This is the beginning and end of the evidence submitted

by Petitioner. The Petition first states that FIG. 1 shows that “at least a portion of

the door [yellow]” is “positioned behind the seat [green].” Id. But there is no

information in FIG. 1 that would allow a person of ordinary skill in the art to arrive

at that conclusion. The specification of Modec is silent as to the angle or perspective

FIG. 1 is intended to represent. But it is apparent from the relative sizing of the front

and rear wheels (with the rear wheel smaller than the front) and other drawing

features (e.g., that a large portion of the front face of the cabin is visible while none

of the back face is visible), that FIG. 1 is drawn from the perspective of a person

standing some distance away from a front corner of the vehicle, and not directly from

the side of the vehicle.

      Thus, FIG. 1 merely discloses that the seat is to the left of the door in the

angled drawing of FIG. 1. FIG. 1 provides no information as to whether any portion

of the door is positioned behind the seat, i.e., between the seat and a rear face of the

cabin. To discern that, the drawing would need to show the perspective of a person

standing directly to the side or from directly above the cab, or specific relative

positioning would need to be marked on the figure or described in the specification.

None of those circumstances apply here. For at least the same reasons, FIG. 1

provides no information regarding whether “the door opens to provide ingress and

egress into the cabin from a backside of the seat,” as recited in claim 1.


                                           21
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 310 of 367




      Similarly, FIG. 1 cannot teach or suggest that at least a portion of the seat is

disposed to be forward of a line defining the rearmost portion of the front wheel

well. The most that can be deduced from Mr. Baker’s marked-up FIG. 1 is that the

visible portion of the seat appears to the left of the blue line when viewing the figure

from left to right. FIG. 1 provides no information as to whether any portion of the

seat is actually positioned forward of a line defining the rearmost portion of the

wheel well, i.e., that “at least a portion of the seat is positioned between the front

face of the cabin and the rearmost portion of the wheel well,” as recited in claim 1.

      The inadequacy of the Petition’s analysis is especially evident, where, as here,

the invalidity position relies solely on a rough drawing. Modec does not disclose

that FIG. 1 is drawn to scale or that it is intended to be an accurate representation of

the position of any feature of the cabin relative to any other feature. No detail is

given about the angle or perspective from which FIG. 1 is drawn. In such situations,

opinions based on visual inspection of a drawing are of little value. See Hockerson–

Halberstadt, Inc. v. Avia Group Int'l, 222 F.3d 951, 956 (Fed. Cir. 2000) (holding

that when the reference does not disclose that drawings are to scale and is silent as

to dimensions, “arguments based on measurement of a drawing are of little value”).

      No other disclosure in Modec sheds light on FIG. 1. FIG. 1 is discussed in

only three sentences of the Modec specification:

   • “Figure 1 shows an electric vehicle 100.” Ex. 1001 at 14.

                                          22
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 311 of 367




   • “The vehicle in this example is a specialist delivery vehicle, but through a

      simple change to the vehicle body it could be a box van or minibus or any

      other commercial or domestic use vehicle.” Ex. 1001 at 14-15.

   • “At the rear the chassis carries a body 270 such as a closed van body as

      shown in Figure 1 (although other bodies can be provided).” Ex. 1001 at 16.


This lack of detail and precision regarding FIG. 1 makes sense, because Modec is

primarily concerned with the specifics of a “control system for a battery powered

vehicle.” Ex. 1001 at Abstract, Title. Indeed, the other nine figures and the vast

majority of the thirty-page specification of Modec explain how various electrical,

hardware, and software systems interact – the cabin layout is irrelevant to the Modec

disclosure. There would have been no reason for an illustrator to attempt to draw

FIG. 1 to scale or to accurately map out the relative positioning of elements in the

vehicle’s cabin. Thus, even if Modec FIG. 1 did show the relative positioning

limitations, which it does not, those relative positions could not be relied upon

because there is no indication that the figure is intended to provide accuracy in cabin

layout. Moreover, even if FIG. 1 did clearly show relative positions of specific

elements, which it does not, those positions could be merely drawing errors or

drafting mistakes, which is exactly the reason the Federal Circuit has repeatedly

warned that drawings are of little probative value when not drawn to scale or

accompanied by dimensions.

                                          23
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 312 of 367




             ii.    Petitioner’s arguments regarding the relative positioning
                    limitations are of little value because they are conclusory and
                    rely solely on FIG. 1 of Modec, which is a rough general
                    illustration not drawn to scale

      The Petition cites FIG. 1 of Modec as disclosing all three of the relative

positioning limitations. Pet. at 39-40. Petitioner cites no supporting specification

passages other than an irrelevant section that “discloses that the door can be unlocked

‘to allow the driver to access the vehicle through the door.’” Pet. at. 39-40; citing

Ex. 1004 at 22:18-20. To emphasize the paucity of analysis and lack of supporting

rationale presented for the mapping of Modec to the relative positioning limitations,

the complete section of the Petition addressing these limitations is reproduced below.




                                          24
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 313 of 367




                               25
        Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 314 of 367




Pet. at 39-40. 7 This passage amounts to nothing more than a recitation of the exact

claim language prefaced by “Modec shows that… .”             The second paragraph

demonstrates only that the door opens to allow a user to enter some portion of the

cabin, which is uncontested as well as irrelevant to establishing whether the relative

positioning limitations are shown by Modec.

        The relevant portion of the declaration submitted by Tesla’s expert, Mr.

Baker, is an exact, verbatim copy of the Petition (or vice versa). Ex. 1002 at ¶¶ 82-

83. The declaration does not provide any explanation of how the expert was able to

conclude from FIG. 1 that the three relative positioning limitations are taught or

suggested by Modec. Moreover, neither the Petition nor the expert declaration

alleges that Mr. Baker’s interpretation of FIG. 1 is based on his special knowledge

as one skilled in the art, and Mr. Baker does not purport to be an expert on drawing

interpretation.    Mr. Baker is merely offering an unsupported and conclusory

interpretation of a roughly drawn figure. This conclusory testimony cannot qualify

as substantial evidence of invalidity, much less meet the higher preponderance of

the evidence standard Petitioner would face post-institution. See TQ Delta, LLC v.

CISCO Systems, Inc., 942 F.3d 1352, 1358-1359 (Fed. Cir. 2019) (“Conclusory

expert testimony does not qualify as substantial evidence.”); see also Arendi S.A.R.L.

v. Apple Inc., 832 F.3d 1355, 1366 (Fed. Cir. 2016) (conclusory statements by expert


7
    The colored lines on FIG. 1 were added by the Petitioner’s expert. Ex. 1002 ¶ 82.
                                          26
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 315 of 367




in support of obviousness analysis may not be relied upon). This is especially true

when the conclusory testimony is based on a rough drawing that is not drawn to scale

and is not described in any detail in the specification. See Hockerson–Halberstadt,

Inc., 222 F.3d at 956. For these reasons, neither the Petition nor Mr. Baker’s

declaration provide any evidence that contradicts the plain appearance of FIG. 1 or

that demonstrate a reasonable likelihood that Petitioner will succeed in proving that

Modec discloses the relative positioning limitations.

             iii.   Petitioner cannot demonstrate a reasonable likelihood that it
                    can prevail in proving that Modec teaches or suggests
                    “wherein the door is the foremost door providing ingress or
                    egress into the interior of the cabin”

      As detailed above, FIG. 1 of Modec is not drawn to scale and is not described

with any specificity in the specification. Moreover, FIG. 1 of Modec shows only

one side of the cabin and is completely silent as to whether there are doors on the

opposite side of the vehicle. None of the other figures of Modec show the opposite

side of the cabin. For at least those reasons, Modec provides no information that

would allow one skilled in the art to conclude that the door shown in FIG. 1 is the

“foremost door into the interior of the cabin,” as required by claim 1. At most, FIG.

1 allows one of ordinary skill in the art to conclude that the door in FIG. 1 is the

foremost door on the driver’s side of the cabin, which does not satisfy this

limitation. The Petition and Mr. Baker’s expert declaration provide no explanation

or rationale for concluding that the door in FIG. 1 is the foremost door on the cabin,

                                         27
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 316 of 367




merely stating that “Figure 1 of Modec shows that ‘the door [yellow] is the foremost

door’” and presenting another marked-up version of FIG. 1 of Modec:




Pet. at 40; Ex. 1002 at ¶ 84. Such conclusory testimony, especially when based on

a rough figure, cannot be relied on to buttress Petitioner’s otherwise unsupported

mapping of Modec to this limitation. Arendi S.A.R.L., 832 F.3d at 1366. For at least

these reasons, Modec fails to disclose “wherein the door is the foremost door

providing ingress or egress into the interior of the cabin.”

             iv.    Messano does not cure the deficiencies of Modec regarding
                    claim 1, and Petitioner has not met its burden on claims 2-5,
                    15-16, and 25 because they include all limitations of claim 1

      As detailed previously, Messano fails to cure the deficiencies of Modec at

least because Messano does not teach or suggest, whether alone or in combination

with Modec, the relative positioning limitations or “wherein the door is the foremost

door providing ingress or egress into the interior of the cabin,” as required by claim
                                          28
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 317 of 367




1. Petitioner has therefore failed to establish a reasonable likelihood that it can

prevail in showing that Modec in view of Messano renders claim 1 obvious. Claims

1-5, 15-16, and 25 depend from and include all limitations of claim 1, and the

Petition therefore also fails to meet its burden on those claims. Institution on Ground

1 should therefore be denied.

             v.     Petitioner has also failed to meet its burden as to Claims 3
                    and 25 because the cabin of Modec would not function in the
                    hybrid combustion engine vehicle of Messano
      Claim 3 of the ’084 patent recites “wherein the semi-truck vehicle comprises

a combustion engine configured to generate power by using combustion energy of

fuel” and claim 25 recites “wherein the semi-truck vehicle is a hybrid vehicle

comprising electrical and combustion components.” In addition to the reasons

detailed in Sections VIII.A.i-iii above, Petitioner has not demonstrated a reasonable

likelihood that Modec in view of Messano discloses these limitations at least

because, even if Modec discloses the relative positioning limitations and foremost

door limitations, which it does not, the cabin of Messano could not simply be

replaced by the purported cabin of Modec.

      Petitioner notes that Messano “claims ‘[a] hybrid semi-trailer truck system

comprising: an electric drive road tractor that incorporates: a multiplicity of

constant-speed internal combustion engines maximized for fuel efficiency.’” Pet. at

46; citing Ex. 1005 at 19:28-31. This is the only supporting rationale provided by


                                          29
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 318 of 367




either the Petition or Mr. Baker’s declaration, which is again identical to the Petition

as to this limitation. See Ex. 1002 at ¶ 95. The Petitioner presents no evidence or

rationale for how the combustion engine features of Messano would be incorporated

into the Modec vehicle, or vice versa. Such conclusory, unsupported assertions do

not provide a sufficient rationale to combine. See In re Kahn, 441 F.3d at 988 (Fed.

Cir. 2006).

      Moreover, if the Modec cabin were arranged in a way that actually showed

the relative positioning limitations, which it is not, replacing the Messano cabin with

the Modec cabin would necessitate removing the very combustion engines and

combustion components required by claims 3 and 25. FIG. 1 of Messano shows a

variety of elements “which lower fuel consumption of a vehicle”:




                                          30
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 319 of 367




Ex. 1005, 8:11-13, FIG. 1. Those components include three GenSets 4 and a Battery

Module 5. Id. at 8:16-17. Each of the GenSets consists of an internal combustion

engine 13 that drives an electrical generator or alternator 14. Id. at 8:50-53. Thus,

GenSets 4 are the combustion engines of Messano and are also the combustion

components of Messano.

      As shown in FIG. 1, GenSets 4 are positioned in front of the cabin, and, more

specifically, are positioned approximately in line with the front wheel of Messano,

as are conventional combustion engine designs. As such, even if Modec did, as

Petitioner asserts, disclose a seat as least partially disposed in front of a rear portion

of a rear wheel, that configuration could not be used with the semi-truck of Messano


                                           31
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 320 of 367




because of the space taken up by GenSets 4. That is especially true if, as asserted

by Petitioner, the door was positioned to allow ingress and egress to the cabin behind

the seat.   Put simply, a full redesign of the Messano cabin and combustion

components would be required to both (i) keep the key combustion components

positioned in the front of the truck and (ii) use a cabin with a seat, door, and wheel

well having the relative positioning limitations required by claim 1 of the ’084

patent, from which claims 3 and 25 depend.

      Petitioner has therefore failed to provide a sufficient rationale explaining how

the combination of Modec and Messano would be made in a way that renders claims

3 and 25 obvious (see In re Kahn, 441 F.3d at 988). Moreover, the proposed

combination would not function for its intended purpose and Messano, by use of

combustion engines in the front of the vehicle, teaches away from the combination

proposed by Petitioner. In re ICON Health & Fitness, Inc., 496 F.3d 1374, 1382

(Fed. Cir. 2007) (“[A] reference teaches away from a combination when using it in

that combination would produce an inoperative result.”). For at least these additional

reasons, Modec in view of Messano fails to teach or suggest the limitations of claims

3 and 25.




                                         32
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 321 of 367




      B.     Petitioner Fails to Establish that There Is a Reasonable Likelihood
             that Modec, Messano, and Future Truck Report Render Obvious
             Claims 13 (Ground 2)
      At least because claim 13 depends from and includes all limitations of claim

1, Petitioner has failed to establish a reasonable likelihood of success on Ground 2.

      C.     Petitioner Fails to Establish that There Is a Reasonable Likelihood
             that Modec, Messano, and Marlowe Render Obvious Claims 7, 8,
             21, and 26 (Ground 3)

      At least because claims 7, 8, and 21 depend from and include all limitations

of claim 1, Petitioner has failed to establish a reasonable likelihood of success on

those claims.

      Independent claim 26 recites “at least a portion of the door being positioned

behind the first seat, at least a portion of the first seat is disposed to be forward of a

line defining the rearmost portion of the front wheel well.” For at least the reasons

detailed above in Sections VIII.A.i-iii with respect to claim 1, neither Modec nor

Messano, taken alone or in combination, teach or suggest this limitation.

      The Petition does not suggest that Marlowe remedies the deficiencies of

Modec and Messano.          Moreover, Marlowe does in fact fail to remedy the

deficiencies of Modec and Messano at least because Marlowe does not disclose “at

least a portion of the first seat is disposed to be forward of a line defining the

rearmost portion of the front wheel well,” as recited in claim 26.




                                           33
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 322 of 367




      In addition, the combination of Modec, Messano, and Marlowe fails to

disclose or suggest “an entryway provided between the first seat and the second seat,

wherein the entryway comprises a vertical height extending from a floor of the cabin

to at least a top of the first seat or the second seat” as required by claim 26. The

Petition asserts that “a POSITA would read Modec as implicitly disclosing the

claimed ‘entryway’ of claim 26.” Pet. at 56-57. The Petition also asserts that

“[b]ecause the door [of Modec] is at least partially behind the seat, a POSITA would

also understand that there is an entryway behind and between the two seats. . ..” Id.

at 57. Mr. Baker’s expert analysis is, again, an exact verbatim copy of the Petition,

and adds no more rationale or explanation for why a person skilled in the art would

“understand that there is an entryway between the two seats.” See Ex. 1002 at ¶

120. Thus, it appears that the Petition asserts that it would have been inherent that

if Modec did show that a portion of the seat is in front of the rear portion of the wheel

well and a portion of the door was positioned behind the seat, which it does not

actually show, and if a second seat were positioned in the cabin of Modec, it would

have been inherent that there would be a passageway between those two seats. But

a petitioner cannot carry its burden on inherency merely by showing that a

characteristic may or could be present in the prior art. In re Oelrich, 666 F.2d 578,

581-82 (CCPA 1981) (allegations based on “mere probabilities or possibilities” fall

short of demonstrating that the missing element is necessarily present).


                                           34
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 323 of 367




      Petitioner also argues that, even if locating the hypothetical passageway

between the seats is not inherently disclosed by Modec, it would have been obvious

to provide an entryway between the two seats. In support, the Petition and expert

declaration state only that such positioning would be “the most convenient and

easiest pathway for the driver to get from the door to the driver seat upon entering

the cabin.” Pet. at 58. Ex. 1002 at ¶ 119. This is nothing more than an inherency

argument dressed up as obviousness and should be accorded no weight. For

example, Petitioner has failed to establish that the seats in the hypothetical modified

Modec cabin would be spaced apart from each other near the windows such that

there would even be a space between the seats for a passageway.

      Thus, Petitioner has also failed to demonstrate a reasonable likelihood that the

Modec cabin as modified by Messano and Marlowe discloses a passageway between

two seats in a cabin, as required by claim 26.

      D.     Petitioner Fails to Establish that There Is a Reasonable Likelihood
             that Modec, Messano, and Eltra Render Obvious Claims 9-11
             (Ground 4)

      At least because claims 9-11 depend from and include all limitations of claim

1, Petitioner has failed to establish a reasonable likelihood of success on those

claims.




                                          35
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 324 of 367




      E.     Petitioner Fails to Establish that There Is a Reasonable Likelihood
             that Modec, Messano, and Racz Render Obvious Claim 12
             (Ground 5)
      At least because claim 12 depends from and includes all limitations of claim

1, Petitioner has failed to establish a reasonable likelihood of success on claim 12.

      F.     Petitioner Fails to Establish that There Is a Reasonable Likelihood
             that Modec, Messano, and Kia Render Obvious Claim 13 (Ground
             6)

      At least because claim 13 depends from and includes all limitations of claim

1, Petitioner has failed to establish a reasonable likelihood of success on claim 13.

      G.     Petitioner Fails to Establish that There Is a Reasonable Likelihood
             that Modec, Messano, and Marlowe Render Obvious Claim 14
             (Ground 7)

      At least because claim 14 depends from and includes all limitations of claim

1, Petitioner has failed to establish a reasonable likelihood of success on claim 14.

      In addition, the combination proposed by Petitioner would not result in a cabin

that meets the limitations of claim 14. Claim 14 recites “wherein the door is located

approximately at a midpoint of the body of the semi-truck vehicle to provide ingress

and egress into the cabin.” Petitioner asserts that it would have been obvious to

modify Modec and Messano to meet this limitation based on the teachings of

Messano. Pet. at 66; see also Ex. 1002 at ¶¶ 135-136. Petitioner further argues that

“[a] person of ordinary skill in the art would have been motivated to modify the

combination of Modec and Messano with the door location from Marlowe because

locating the door at the midpoint of the body is an obvious design choice, which
                                          36
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 325 of 367




provides provide [sic] additional space behind the seat.” Ex. 1002 at ¶ 136; see also

Pet. at 67. But, as is readily apparent from viewing FIG. 1 of Modec, moving the

door of Modec to the midpoint of the body would result in the door being near the

front of the wheel well as opposed to “adjacent to a rearmost portion of the wheel

well,” as required by claim 1:




Ex. 1004 at FIG. 1. Therefore, if the door of Modec were moved as proposed by

Petitioner, the relative positioning limitations would not be met, and Marlowe

therefore actually teaches away from the features of claim 7. See In re ICON Health

& Fitness, 496 F.3d at 1382. For this additional reason, Petitioner has failed to

establish a reasonable likelihood of success on claim 14.




                                         37
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 326 of 367




      H.     Petitioner Fails to Establish that There Is a Reasonable Likelihood
             that Modec, Messano, and Plummer Render Obvious Claims 17
             and 19 (Ground 8)
      At least because claims 17 and 19 depend from and include all limitations of

claim 1, Petitioner has failed to establish a reasonable likelihood of success on those

claims.

      I.     Petitioner Fails to Establish that There Is a Reasonable Likelihood
             that Modec, Messano, and Marlowe Render Obvious Claims 18
             and 20 (Ground 9)

      At least because claims 18 and 20 depend from and include all limitations of

claim 1, Petitioner has failed to establish a reasonable likelihood of success on those

claims.

      J.     Petitioner Fails to Establish that There Is a Reasonable Likelihood
             that Modec, Messano, and Man Annual Report Render Obvious
             Claim 22 (Ground 10)
      At least because claim 22 depends from and includes all limitations of claim

1, Petitioner has failed to establish a reasonable likelihood of success on claim 22.

      K.     Petitioner Fails to Establish that There Is a Reasonable Likelihood
             that Modec, Messano, and Freightliner Render Obvious Claims 23-
             24 (Ground 9)
      At least because claims 23-24 depend from and include all limitations of claim

1, Petitioner has failed to establish a reasonable likelihood of success on those

claims.




                                          38
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 327 of 367




IX.   CONCLUSION

      To summarize, the entire Petition rests on the rough drawing shown in FIG. 1

of Modec. That figure that is drawn from an undisclosed angle and is not marked

with dimensions, and Modec does not assert that the figure is drawn to scale. As

detailed herein, Modec provides no information from which a person of ordinary

skill in the art could discern the relative positions of the wheel well, seat, and door

shown in Modec FIG. 1. Petitioner’s expert merely parrots the exact claim language

without any supporting analysis, and neither the Petition nor Petitioner’s expert cites

any passage of the Modec specification that is relevant to the inquiry into whether

Modec discloses the relative positioning limitations, which are required by all claims

of the ’084 patent. For at least these reasons, the Petition does not establish a

reasonable likelihood that any claim of the ’084 patent is invalid and should be

denied.

      In addition, Petitioner’s proposed construction of “adjacent to” should be

rejected because construction of that term is not necessary to resolve the validity

issues presented in the Petition and, even if construction were necessary, neither the

intrinsic nor extrinsic evidence support including the negative limitation “but not

touching” in the construction.




                                          39
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 328 of 367
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 329 of 367




                                  Appendix B
                              Certificate of Service


      I certify that on January 3, 2020 a copy of this PATENT OWNER’S

PRELIMINARY RESPONSE TO THE PETITION FOR INTER PARTES

REVIEW OF U.S. PATENT NO. 10,077,084 is being filed via PTAB E2E and

served on the following Petitioner’s counsel by electronic mail this 3rd day of

January, 2020.


Petitioner Counsel Service Information:

Ted M. Cannon
Michael L. Fuller
Knobbe, Martens, Olson & Bear, LLP
2040 Main Street, 14th Floor
Irvine, CA 92614
2tmc@knobbe.com
2mlf@knobbe.com
BoxTSLAL1@knobbe.com


January 03, 2020                               /C. Matthew Rozier/
                                               C. Matthew Rozier
                                               Registration No. 63,429
                                               SNELL & WILMER LLP
                                               One Arizona Center
                                               400 East Van Buren Street
                                               Phoenix, AZ 85004
                                               Telephone: 602.382.6000
                                               Facsimile: 602.382.6070
                                               mrozier@swlaw.com
                                               Counsel for Patent Owner



                                          41
      Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 330 of 367




        CERTIFICATE OF COMPLIANCE WITH 37 C.F.R. § 42.24

      I hereby certify that the word count for the foregoing Patent Owner

Preliminary Response totals 8,070 words, excluding the parts which are exempted

by 37 C.F.R. § 42.24(a)(1).


January 3, 2020                              /C. Matthew Rozier/
                                             C. Matthew Rozier
                                             Registration No. 63,429
                                             SNELL & WILMER LLP
                                             One Arizona Center
                                             400 East Van Buren Street
                                             Phoenix, AZ 85004
                                             Telephone: 602.382.6000
                                             Facsimile: 602.382.6070
                                             mrozier@swlaw.com
Counsel for Patent Owner




                                        42
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 331 of 367




                    Exhibit F
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 332 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 333 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 334 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 335 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 336 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 337 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 338 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 339 of 367




                    Exhibit G
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 340 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 341 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 342 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 343 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 344 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 345 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 346 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 347 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 348 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 349 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 350 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 351 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 352 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 353 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 354 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 355 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 356 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 357 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 358 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 359 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 360 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 361 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 362 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 363 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 364 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 365 of 367
Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 366 of 367
     Case 3:18-cv-07460-JD Document 149 Filed 06/18/21 Page 367 of 367



 1                                        CERTIFICATE OF SERVICE

 2
               I am a citizen of the United States, over the age of eighteen years, and not a party to the
 3
     within action. I am employed in the County of San Francisco, State of California, and my
 4
     business address is Steyer Lowenthal Boodrookas Alvarez & Smith LLP, 235 Pine Street, 15th
 5
     Floor, San Francisco, California 94104.
 6
               On the date set forth below, I served a true and correct copy of the following document(s):
 7

 8
               PLAINTIFF NIKOLA CORP.’S OPENING CLAIM CONSTRUCTION BRIEF
 9
     PURSUANT TO LOCAL PATENT RULE 4.2
10

11
               [x]       By transmitting the above documents to the Clerk’s Office using the CM/ECF
12
                         System for filing and transmittal of a Notice of Electronic Filing to CM/ECF
13
                         registrants.
14

15
               I certify under penalty of perjury under the laws of the United States of America that the
16
     foregoing is true and correct.
17
               Executed on June 18, 2021
18

19                                                            _____________________________
                                                              Alma Caliz
20

21

22

23

24

25

26

27

28


                                                  PROOF OF SERVICE
     1717303.1 - NIKOLA.TESLA
